Exhibit 10.1

EXECUTION COPY

U.S. $1,075,000,000

THREE YEAR REVOLVING CREDIT AGREEMENT

Dated as of November 3, 2009

Among

KBR, INC.

as Borrower,

THE ISSUING BANKS NAMED HEREIN

as Issuing Banks,

THE BANKS NAMED HEREIN

as Banks,

CITIBANK, N.A.

as Administrative Agent,

BBVA COMPASS

Syndication Agent,

THE ROYAL BANK OF SCOTLAND PLC,

BANK OF AMERICA, N.A. and

REGIONS BANK

Co-Documentation Agents

Co-Lead Arrangers:

CITIGROUP GLOBAL MARKETS INC.

and

RBS SECURITIES INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article I

DEFINITIONS AND ACCOUNTING TERMS

  

Section 1.01

  

Certain Defined Terms

     1   

Section 1.02

  

Computation of Time Periods

     20   

Section 1.03

  

Accounting Terms; GAAP

     20   

Section 1.04

  

Miscellaneous

     20   

Section 1.05

  

Ratings

     21   

Section 1.06

  

Exchange Rate

     21   

Article II

AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES

  

Section 2.01

  

The Revolving Credit Advances

     21   

Section 2.02

  

Making the Revolving Credit Advances

     23   

Section 2.03

  

Issuance of and Drawings and Reimbursement Under Letters of Credit

     24   

Section 2.04

  

Fees

     27   

Section 2.05

  

Reduction of Commitments

     28   

Section 2.06

  

Repayment of Advances; Required Cash Collateral

     28   

Section 2.07

  

Interest

     30   

Section 2.08

  

Additional Interest on Eurodollar Rate Advances

     31   

Section 2.09

  

Interest Rate Determination

     31   

Section 2.10

  

Optional Prepayments

     32   

Section 2.11

  

Payments and Computations

     32   

Section 2.12

  

Compensation for Losses

     33   

Section 2.13

  

Increased Costs and Capital Requirements

     34   

Section 2.14

  

Taxes

     35   

Section 2.15

  

Sharing of Payments, Etc.

     37   

Section 2.16

  

Illegality

     37   

Section 2.17

  

Conversion of Advances

     38   

Section 2.18

  

Replacement of Bank

     38   

Section 2.19

  

Evidence of Indebtedness

     39   

Section 2.20

  

Increase in the Aggregate Revolving Credit Commitments; Increase in Letter of
Credit Commitment

     39   

Section 2.21

  

Defaulting Lenders

     40   

Article III

CONDITIONS OF LENDING

  

Section 3.01

  

Conditions Precedent to Effectiveness

     43   

Section 3.02

  

Conditions Precedent to Each Revolving Credit Advance, Each Commitment Increase
and Each Issuance, Renewal, Amendment, Increase and Extension of Each Letter of
Credit

     44   

Section 3.03

  

Determinations Under Section 3.01

     45   

Article IV

REPRESENTATIONS AND WARRANTIES

  

Section 4.01

  

Representations and Warranties of the Borrower

     45   

 

i



--------------------------------------------------------------------------------

Article V

COVENANTS OF THE BORROWER

  

Section 5.01

  

Affirmative Covenants

     51   

Section 5.02

  

Negative Covenants

     55   

Section 5.03

  

Financial Covenants

     61   

Article VI

EVENTS OF DEFAULT

  

Section 6.01

  

Events of Default

     61   

Section 6.02

  

Actions in Respect of the Letters of Credit upon Default

     63   

Section 6.03

  

Application of Funds

     64   

Article VII

THE ADMINISTRATIVE AGENT

  

Section 7.01

  

Appointment and Authority

     64   

Section 7.02

  

Duties of Administrative Agent; Exculpatory Provisions

     65   

Section 7.03

  

Reliance by Administrative Agent

     65   

Section 7.04

  

Rights as a Bank

     66   

Section 7.05

  

Bank Credit Decision

     67   

Section 7.06

  

Delegation of Duties

     68   

Section 7.07

  

Resignation; Replacement of Administrative Agent

     68   

Section 7.08

  

Co-Lead Arrangers, Syndication Agent, Documentation Agent

     69   

Section 7.09

  

Guarantee Matters

     69   

Section 7.10

  

Administrative Agent May File Proofs of Claim

     69   

Article VIII

MISCELLANEOUS

  

Section 8.01

  

Amendments, Etc.

     70   

Section 8.02

  

Notices, Etc.

     71   

Section 8.03

  

No Waiver; Remedies; Enforcement

     74   

Section 8.04

  

Expenses and Taxes; Compensation; Indemnification

     74   

Section 8.05

  

Right of Set-Off

     75   

Section 8.06

  

Limitation and Adjustment of Interest

     76   

Section 8.07

  

Binding Effect

     77   

Section 8.08

  

Assignments and Participations

     77   

Section 8.09

  

No Liability of Issuing Banks

     80   

Section 8.10

  

Counterparts; Integration, Effectiveness; Electronic Execution

     80   

Section 8.11

  

Judgment

     81   

Section 8.12

  

Governing Law

     81   

Section 8.13

  

Jurisdiction; Damages

     81   

Section 8.14

  

Confidentiality

     82   

Section 8.15

  

Patriot Act Notice

     84   

Section 8.16

  

Waiver of Jury Trial

     84   

Section 8.17

  

Certain Matters with Respect to Existing Credit Agreement

     85   

 

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

  -     

Commitments

Schedule II

  -     

Existing Letters of Credit

Schedule III

  -     

Subsidiary Guarantors

Schedule IV

  -     

Issuing Bank Information

Schedule 4.01(b)

  -     

Loan Parties, Subsidiaries and Project Finance Subsidiaries

Schedule 5.02(a)(i)

  -     

Existing Liens

Schedule 5.02(a)(viii)

  -     

HSBC Letters of Credit

Schedule 5.02(b)(ii)

  -     

Existing Debt

EXHIBITS

 

Exhibit A

  -  

Form of Note

Exhibit B-1

  -  

Form of Notice of Revolving Credit Borrowing

Exhibit B-2

  -  

Form of Notice of Issuance and Application for Letter of Credit

Exhibit C

  -  

Form of Guarantee

Exhibit D

  -  

Form of Assignment and Acceptance

 

 

iii



--------------------------------------------------------------------------------

THREE YEAR REVOLVING CREDIT AGREEMENT

Dated as of November 3, 2009

KBR, Inc., a Delaware corporation (the “Borrower”), the lenders party hereto,
the Issuing Banks party hereto, and Citibank, N.A., a national banking
association (“Citibank”), as Administrative Agent hereunder, agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement, the terms
“Borrower” and “Citibank” shall have the meanings set forth above and the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Administrative Agent” means Citibank in its capacity as administrative agent
and any successor in such capacity pursuant to Section 7.07.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
approved by the Administrative Agent.

“Advance” means a Revolving Credit Advance under Section 2.01 or a Letter of
Credit Advance under Section 2.03 and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each, a “Type” of Advance).

“Affected Bank” has the meaning specified in Section 2.16.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, Controls, is Controlled by or is under common Control with such
Person.

“Agent’s Account” means the account of the Administrative Agent maintained by
the Administrative Agent with Citibank at its office at 2 Penns Way, Suite 200,
New Castle, Delaware 19720, Account No. 36852248, Attention: KBR Account
Officer, or such other account as the Administrative Agent shall specify in
writing to the Banks.

“Agent Parties” has the meaning specified in Section 8.02(f).

“Agreement” means this Three Year Revolving Credit Agreement dated as of the
date hereof among the Borrower, the Banks and the Administrative Agent, as
amended from time to time in accordance with the terms hereof.

“Applicable Lending Office” means, with respect to each Bank, (i) in the case of
a Base Rate Advance, such Bank’s Domestic Lending Office, and (ii) in the case
of a Eurodollar Rate Advance, such Bank’s Eurodollar Lending Office.

“Applicable Margin” means 3% per annum for Eurodollar Rate Advances and 2% per
annum for Base Rate Advances.

“Approved Electronic Communications” has the meaning set forth in
Section 8.02(c).

“Approved Electronic Platform” has the meaning specified in Section 8.02(c).

 

1



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Assignment and Acceptance” means an Assignment and Acceptance entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.08), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Assuming Lender” has the meaning specified in Section 2.20.

“Available Amount” of any Letter of Credit means, at any time, the Dollar
Equivalent of the maximum amount available to be drawn under such Letter of
Credit at the time of such determination (assuming compliance at such time with
all conditions to drawing); provided, however, that with respect to any Letter
of Credit that by its terms or the terms of any L/C Related Document, provides
for one or more automatic increases in the maximum available amount thereof, the
Available Amount of such Letter of Credit shall, for all purposes other than the
calculation of fees under Section 2.04(b), be deemed to be the maximum amount
available to be drawn under such Letter of Credit after giving effect to all
such increases, whether or not such maximum available amount is in effect at
such time.

“Banks” means the Issuing Banks and the other banks and other financial
institutions party hereto from time to time as lenders, including each Eligible
Assignee that becomes a party hereto pursuant to Section 8.08(a), (b) and (d).

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect on such day, which rate per annum shall at all times be equal to
the highest of (a) the rate of interest announced publicly by Reference Bank in
New York, New York, from time to time, as Reference Bank’s base rate in effect
for such day, (b) the sum of  1/2 of 1% per annum plus the Federal Funds Rate in
effect for such day, and (c) the sum of the Eurodollar Rate for an Interest
Period of one month commencing on such day plus 1% per annum.

“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.07(a).

“Borrowing” means a borrowing consisting of Advances of the same Type made on
the same day by the Banks pursuant to Section 2.01 and, if such Advances are
Eurodollar Rate Advances, having Interest Periods of the same duration.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings in Dollar deposits are carried
on in the London interbank market.

“Capitalized Leases” means leases that should be, in accordance with GAAP,
recorded as capitalized leases.

“Capitalized/Operating Leases” means leases that would have been classified as
operating leases under GAAP as in effect on the Effective Date but that are
classified as Capitalized Leases because of changes in GAAP that take effect
after the Effective Date.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateral” and “Cash
Collateralization” have corresponding meanings).

 

2



--------------------------------------------------------------------------------

“Cash Equivalents” means

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after such date and having, at
the time of the acquisition thereof, the highest rating obtainable from either
S&P or Moody’s;

(c) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s;

(d) certificates of deposit or bankers’ acceptances maturing within one year
after such date and issued or accepted by any Bank or by any commercial bank
organized under the laws of the United States, any state thereof, the District
of Columbia or any foreign country recognized by the United States that (a) is
at least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator), (b) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000 (or the Foreign Currency Equivalent
thereof) and (c) has outstanding debt which is rated “A” (or such similar
equivalent rating) or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act);

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (d) above;

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a 7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and

(g) substantially similar investments denominated in foreign currencies
(including similarly capitalized foreign banks).

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of the Borrower (or other securities convertible into such
Voting Interests) representing 25% or more of the combined voting power of all
Voting Interests of the Borrower or (b) during any period of 24 consecutive
months, the Continuing Directors shall cease for any reason (other than death or
disability) to constitute a majority of the board of directors of the Borrower.

 

3



--------------------------------------------------------------------------------

“Co-Lead Arrangers” means Citigroup Global Markets Inc. and RBS Securities Inc.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code, and the regulations promulgated and rulings issued thereunder,
in each case as now or hereafter in effect, and any reference to any statutory
provision shall be deemed to be a reference to any successor provision or
provisions.

“Commercial Letter of Credit” means a letter of credit qualifying as a
“commercial letter of credit” under 12 C.F.R. Part 3, Appendix A,
Section 3(b)(3)(i) or any successor U.S. Comptroller of the Currency regulation.

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

“Commitment Date” has the meaning specified in Section 2.20.

“Commitment Fee” has the meaning specified in Section 2.04(a).

“Commitment Increase” has the meaning specified in Section 2.20.

“Communications” has the meaning specified in Section 8.02(b).

“Consolidated Debt” means at any time the Indebtedness of the Borrower and its
consolidated Subsidiaries calculated on a consolidated basis as of such time
excluding Project Finance Subsidiaries and Permitted Non-Recourse Indebtedness.

“Consolidated EBITDA” means, for any period, for the Borrower and its
consolidated Subsidiaries (excluding Project Finance Subsidiaries) on a
consolidated basis, an amount equal to the sum of (a) Consolidated Net Income
Attributable to Borrower for such period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income Attributable to Borrower:
(i) Consolidated Interest Charges for such period, (ii) income tax expenses,
(iii) depreciation expense, (iv) amortization expense, (v) net income
attributable to noncontrolling interests, (vi) charges related to restructuring,
asset impairment or other extraordinary items or related to non-cash estimate
project losses (including non-extraordinary items), and (vii) charges
indemnified or required to be indemnified by Halliburton Company, minus (c) cash
payments related to restructuring, asset impairment or other extraordinary items
or related to non-cash estimate project losses (including non-extraordinary
items) to the extent previously included in the computation of Consolidated
EBITDA pursuant to clause (a) of this definition (except to the extent
indemnified or required to be indemnified by Halliburton Company); provided,
however, that with respect to any Project Finance Subsidiary, any cash
distribution made by such Project Finance Subsidiary to the Borrower or any
Subsidiary of the Borrower (other than any Project Finance Subsidiary) to the
extent not previously included in the equity and earnings of such Person shall
be included for purposes of calculation of Consolidated EBITDA. For the purposes
of determining Consolidated EBITDA for any period during which the purchase or
other acquisition of Equity Interests or other property or assets of any Person
is consummated, Consolidated EBITDA shall be adjusted in a manner consistent
with Regulation S-X promulgated under the Securities Act of 1933, as amended, or
as reasonably satisfactory to the Administrative Agent, in each case, to give
effect to the consummation of such purchase or acquisition on a pro forma basis
in accordance with GAAP, as if such purchase or acquisition occurred on the
first day of such period.

 

4



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any period, for the Borrower and its
consolidated Subsidiaries on a consolidated basis, the sum of all interest,
premium payments, fees, charges and related expenses in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, and all fees paid in respect of letters of credit, surety
bonds and similar instruments.

“Consolidated Net Income Attributable to Borrower” means, for any period, net
income attributable to the Borrower on a consolidated basis for that period.

“Consolidated Net Worth” means at any time the total consolidated Shareholders’
Equity of the Borrower and its consolidated Subsidiaries calculated on a
consolidated basis as of such time (excluding treasury stock), and, except as
otherwise provided in Section 1.03(a), determined in accordance with GAAP.

“Continuing Directors” means, during any period, the directors of the Borrower
on the first date of such period, and each other director if, in each case, such
other director’s nomination for election to the board of directors of the
Borrower is recommended by at least a majority of the then Continuing Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09, Section 2.16 or Section 2.17.

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

(b) Liens of landlords arising by statue or lease contracts entered into in the
ordinary course, inchoate, statutory or construction Liens and Liens of
suppliers, mechanics, carriers, materialmen, warehousemen, producers, operators
or workmen and other Liens imposed by law created in the ordinary course of
business for amounts not yet overdue for a period of more than 60 days or that
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained to
the extent required by GAAP;

(c) Liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits, other than Liens imposed by ERISA;

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property and not materially interfering
with the ordinary conduct of the business conducted at such real property;

 

5



--------------------------------------------------------------------------------

(e) encumbrances arising under leases or subleases of real property that do not,
individually or in the aggregate, materially detract from the value of such real
property or materially interfere with the ordinary conduct of the business
conducted at such real property; and

(f) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business.

“Default” means any event or condition which with notice or lapse of time or
both would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means, at any time, a Bank as to which the Administrative
Agent has notified the Borrower that (i) such Bank has failed for three or more
Business Days to comply with its obligations under this Agreement to make an
Advance and/or make a payment to the Issuing Bank in respect of a Letter of
Credit Advance (each a “funding obligation”), (ii) such Bank has notified the
Administrative Agent, or has stated publicly, that it will not comply with any
such funding obligation hereunder, or has defaulted generally on its funding
obligations under other loan agreements, credit agreements or similar financing
agreements, (iii) such Bank has, for five or more Business Days, failed to
confirm in writing to the Administrative Agent, in response to a written request
of the Administrative Agent, that it will comply with its funding obligations
hereunder or (iv) a Lender Insolvency Event has occurred and is continuing with
respect to such Bank (provided that neither the reallocation of funding
obligations provided for in Section 2.21(a) as a result of a Bank’s being a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender). Any determination that a Bank is a
Defaulting Lender under clauses (i) through (iv) above will be made by the
Administrative Agent in good faith. The Administrative Agent will promptly send
to all parties hereto a copy of any notice to the Borrower provided for in this
definition.

“Documentation Agent” means each of The Royal Bank of Scotland plc, Bank of
America, N.A. and Regions Bank, solely in its capacity as co-documentation agent
under this Agreement.

“Dollar Equivalent” means, on any date, (i) in relation to an amount denominated
in a currency other than Dollars, the equivalent in Dollars determined by using
the Spot Rate (determined as of such date, if such date is a Revaluation Date,
or if such date is not a Revaluation Date, as of the most recent Revaluation
Date) and (ii) in relation to an amount denominated in Dollars, such amount.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Bank, as applicable, or such other office of such Bank as such Bank may from
time to time specify to the Borrower and the Administrative Agent.

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of a state of the United States or the District of Columbia.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) any Bank, (ii) any Affiliate of any Bank, (iii) an
Approved Fund, and (iv) with the consent of the Administrative Agent and each
Issuing Bank (which consent shall not be unreasonably withheld), and so long as
no Event of Default under Section 6.01(a) or Section 6.01(e) shall have occurred
and be continuing, the Borrower (which consent shall not be unreasonably
withheld), any

 

6



--------------------------------------------------------------------------------

other Person (other than a natural Person); provided, however, that no (x) Loan
Party or any Affiliate of any Loan Party or (y) Defaulting Lender or Potential
Defaulting Lender or any Person who, upon becoming a Bank hereunder, would
constitute a Defaulting Lender or Potential Defaulting Lender, shall be an
Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including (a) by any Governmental Authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
Governmental Authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that is a member of the Borrower’s controlled
group, or under common control with the Borrower, within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of

 

7



--------------------------------------------------------------------------------

ERISA (without regard to subsection (2) of such Section) are met with respect to
a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to Section 4041 or
4041A of ERISA; (d) the cessation of operations that is treated as a withdrawal
under Section 4062(e) of ERISA; (e) the withdrawal by the Borrower or any ERISA
Affiliate from a Single Employer Plan or Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) (i) the incurrence by the Borrower or any ERISA Affiliate of any
liability with respect to the complete or partial withdrawal by the Borrower or
any ERISA Affiliate from a Multiemployer Plan or (ii) the receipt by the
Borrower or any ERISA Affiliate of notification that a Multiemployer Plan is in
reorganization; (g) the imposition of any liability upon the Borrower or any
ERISA Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.

“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” specified in its
Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Bank, as applicable (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters LIBOR01
Page (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period for a period equal to such Interest period (provided
that, if for any reason such rate is not available, the term “Eurodollar Rate”
shall mean, for any Interest Period for all Eurodollar Rate Advances comprising
part of the same Borrowing, an interest rate per annum (rounded upward to the
nearest whole multiple of 1/100 of 1% per annum, if such rate per annum is not
such a multiple) equal to the rate per annum at which deposits in Dollars are
offered by the principal office of Reference Bank in London, England to major
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to Reference Bank’s Eurodollar Rate Advance comprising part of such
Borrowing and for a period equal to such Interest Period).

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.07(b).

“Eurodollar Rate Reserve Percentage” of any Bank for any Interest Period for all
Eurodollar Rate Advances comprising part of the same borrowing means the reserve
percentage applicable during such Interest Period (or if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such Interest Period during which any such percentage shall be so
applicable) under regulations issued from time to time by the Federal Reserve
Board for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for such Bank with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.

 

8



--------------------------------------------------------------------------------

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Bank and
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Bank, in which its Applicable Lending Office is located, (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.18), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.14(f), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.14(a).

“Existing Credit Agreement” means that certain Five Year Revolving Credit
Agreement dated as of December 16, 2005 among KBR Holdings, LLC, as borrower,
Citibank, N.A., as paying agent and co-administrative agent, the other agents
therein named, the issuing banks named therein, and the lenders a party thereto,
as amended.

“Existing Debt” has the meaning specified in Section 5.02(b)(ii).

“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement outstanding on the Effective Date that are
described on Schedule II hereto.

“Extended Letter of Credit” has the meaning specified in Section 2.01(b).

“FAS 13” means Statement Number 13 issued by the Financial Accounting Standards
Board as same may be amended or interpreted from time to time.

“FAS 167” means Statement Number 167 issued by the Financial Accounting
Standards Board as same may be amended or interpreted from time to time.

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal for such day to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average rate quoted to Reference Bank for such day on such transactions
as determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereof.

“FIN 46R” means FASB Interpretation No. 46 “Consolidation of Variable Interest
Entities” published January 2003 by the Financial Accounting Standards Board, as
the same may be amended or interpreted from time to time.

“Foreign Currency” means any lawful currency (other than Dollars).

 

9



--------------------------------------------------------------------------------

“Foreign Currency Equivalent” means at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as determined on the basis of the Spot Rate (determined in respect of
the most recent Revaluation Date) for the purchase of such Foreign Currency with
Dollars.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Letter of Credit Contingency Amount” means, at any time, an
amount equal to 10% of the aggregate Available Amount of all Foreign Currency
Letters of Credit outstanding at such time.

“Foreign Lender” means any Bank that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Gap Cash Collateral Amount” has the meaning set forth in the definition of
“Unused Revolving Credit Commitment”.

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust, joint venture, joint stock company, or
limited liability company.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” means the guarantee of the Subsidiary Guarantors substantially in
the form of Exhibit C, together with each Guarantee Supplement delivered
pursuant to Section 5.01(j), in each case as amended, amended and restated,
modified or otherwise supplemented.

“Guarantee Supplement” has the meaning specified in Section 5.01(j).

“Guaranty Obligation” means, as to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person in any manner, whether directly
or indirectly, and including any obligation of such Person, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness (whether arising by virtue of partnership arrangements, by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain equity or other financial statement conditions or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness of the payment thereof or to protect
such obligees against loss in respect thereof (in whole or in part); provided,
however, that the term “Guaranty Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.

 

10



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedging Obligation” means an Obligation of the Borrower or a Subsidiary entered
into in the ordinary course of business pursuant to an interest rate swap, cap
or collar agreement, interest rate future or option contract, currency swap
agreement, currency future or option contract or other hedging agreement.

“Increase Date” has the meaning specified in Section 2.20.

“Increasing Lender” has the meaning specified in Section 2.20.

“Indebtedness” means, for any Person and without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
accounts payable and other similar current obligations arising in the ordinary
course of business), (c) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (d) all contingent and
non-contingent obligations of such Person in connection with letters of credit,
bankers’ acceptances, bank guaranties, and similar instruments (including, in
the case of the Borrower, indemnification obligations of the Borrower to
Halliburton Company, in respect of letters of credit) and all non-contingent
reimbursement obligations in connection with surety bonds, (e) all obligations
of such Person under Capitalized Leases, (f) all Guaranty Obligations of such
Person with respect to the obligations of another of a type described in clauses
(a) through (e) above, (g) all indebtedness referred to in clauses (a) through
(e) above of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness (provided that, for purposes of determining the amount of
Indebtedness of the type described in this clause, the amount of such
Indebtedness shall be limited to the lesser of the fair market value of such
asset or the amount of such Indebtedness, and (h) all Indebtedness referred to
in clauses (a) through (g) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person; provided that as
used in the definition of “Consolidated Debt” Indebtedness shall not include
(i) contingent obligations under letter of credit reimbursement agreements with
respect to (A) fifty percent (50%) of the face amount of any Performance Letters
of Credit and (B) one hundred percent (100%) of the face amount of any
Commercial Letters of Credit, in each case, so long as such letters of credit
remain undrawn, (ii) Hedging Obligations, (iii) contingent obligations with
respect to surety bonds, (iv) letters of credit, acceptances and bank guarantees
to the extent collateralized with cash and/or cash equivalents, and
(v) Indebtedness in respect of Capitalized/Operating Leases to the extent that
such Indebtedness does not exceed $500,000,000 at any time outstanding. For the
avoidance of doubt, in calculating the Consolidated Debt of the Borrower and its
consolidated Subsidiaries, where one letter of credit, acceptance or bank
guarantee is issued for the account of the Borrower or one of its Subsidiaries
and which supports another letter of credit, acceptance or bank guarantee of the
Borrower or such Subsidiary, the related Indebtedness shall only be included
once.

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

11



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the document in the form approved by the Borrower
concerning the Loan Parties and their Subsidiaries which, at the Borrower’s
request and on its behalf, was prepared in relation to this transaction and
distributed by the Co-Lead Arrangers to selected financial institutions before
the date of this Agreement.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months (or, as to
any Interest Period, such other period as the Borrower and each of the Banks may
agree to for such Interest Period), in each case as the Borrower may, upon
notice received by the Administrative Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the first day of such Interest
Period (or, as to any Interest Period, at such other time as the Borrower and
the Banks may agree to for such Interest Period), select; provided, however,
that:

(a) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(c) any Interest Period which begins on the last Business Day of the calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

(d) the Borrower may not select an Interest Period for any Advance if the last
day of such Interest Period would be later than the date on which the Advances
are then payable in full or if any Event of Default shall have occurred and be
continuing at the time of selection.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Indebtedness or the
assets comprising a division or business unit or a substantial part or all of
the business of such Person, any capital contribution to such Person or any
other direct or indirect investment in such Person, including any acquisition by
way of a merger or consolidation (or similar transaction) and any arrangement
pursuant to which the investor incurs Indebtedness of the type referred to in
clause (f) or (g) of the definition of “Indebtedness” in respect of such Person.

“Issuing Bank” means each of (a) Citibank, The Royal Bank of Scotland plc,
Compass Bank, Bank of America, N.A., Regions Bank and National Bank of Kuwait,
S.A.K., New York Branch in their capacities as initial issuing banks, (b) any
other Bank that, by written agreement with the Borrower (and with the consent of
the Administrative Agent not to be unreasonably withheld), agrees to be an
Issuing Bank, and (c) any Eligible Assignee to which a Letter of Credit
Commitment has been assigned pursuant

 

12



--------------------------------------------------------------------------------

to Section 8.08 so long as each such Eligible Assignee expressly agrees to
perform in accordance with their terms all the obligations that by the terms of
this Agreement are required to be performed by it as an Issuing Bank and
notifies the Administrative Agent of its Applicable Lending Office and the
amount of its Letter of Credit Commitment (which information shall be recorded
by the Administrative Agent in the Register), for so long as such initial
Issuing Bank or Eligible Assignee, as the case may be, shall have a Letter of
Credit Commitment. An Issuing Bank may, with the prior consent of the Borrower
(not to be unreasonably withheld), arrange for one or more Letters of Credit to
be issued by an Affiliate of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate solely with respect to such Letters of
Credit issued by such Affiliate; provided that such designation shall not result
in or grant to such Affiliate the status or rights of a Bank pursuant to this
Agreement.

“Joint Venture” means any Person (other than a Subsidiary of the Borrower) in
which the Borrower (including ownership through Subsidiaries) owns Equity
Interests representing less than 100% of the Equity Interests of such Person.

“Joint Venture Debt” has the meaning specified in Section 5.02(a)(vi).

“JV Subsidiary” means each Subsidiary of the Borrower (a) that directly holds an
Equity Interest in any Joint Venture and (b) that has no other material assets.

“L/C Cash Collateral Account” means the l/c cash collateral deposit account,
Account No. 30618602, with Citibank, as securities intermediary and depository
bank, at its office at One Penns Way, 2nd Floor, New Castle, Delaware 19720, in
the name of the Borrower but under the sole control and dominion of the
Administrative Agent and subject to the terms of this Agreement.

“L/C Exposure” means, at any time and without duplication, the sum of (a) the
aggregate undrawn portion of all uncancelled and unexpired Letters of Credit
plus (b) the aggregate unpaid reimbursement obligations of the Borrower in
respect of drawings of drafts under any Letter of Credit made by a Letter of
Credit beneficiary.

“L/C Related Documents” has the meaning specified in Section 2.06(b)(iii)(A).

“Lender Insolvency Event” means that (i) a Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Bank or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Bank or its Parent Company
or such Bank or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided, that a Bank shall not become a Defaulting Lender solely as the result
of the acquisition or maintenance of an ownership interest in such Bank or its
Parent Company or the exercise of control over such Bank or its Parent Company
by a Governmental Authority or an instrumentality thereof.

“Letter of Credit” has the meaning set forth in Section 2.01(b).

“Letter of Credit Advance” means an Advance made by any Issuing Bank or any Bank
pursuant to Section 2.03(d).

“Letter of Credit Commitment” of any Issuing Bank means, at any time, the amount
set forth (a) opposite such Issuing Bank’s name on Schedule I under the heading
“Letter of Credit Commitments”, (b) in the relevant Assignment and Acceptance to
which such Issuing Bank is a party or (c) in such other agreement pursuant to
which such Issuing Bank becomes an Issuing Bank hereunder, in each case as such
amount may be terminated, reduced or increased pursuant to Section 2.05,
Section 2.20, Section 6.01 or Section 8.08.

 

13



--------------------------------------------------------------------------------

“Letter of Credit Fees” means fees payable pursuant to Section 2.04(b) or
Section 2.04(c).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor, a statutory deemed trust and
any easement, right of way or other encumbrance on title to real property;
provided, however, that for the avoidance of doubt, the interest of a Person as
owner or lessor under charters or leases of property.

“Loan Documents” means this Agreement, the Guarantee and the Notes.

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Material Adverse Change” means a material adverse change in the business,
condition (financial or otherwise), operations, performance, properties,
contingent liabilities or material agreements of the Borrower, the Subsidiary
Guarantors and their respective Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties,
contingent liabilities or material agreements of the Borrower, the Subsidiary
Guarantors and their respective Subsidiaries, taken as a whole, (b) the rights
and remedies of the Administrative Agent or any Bank under any Loan Document or
(c) the ability of each of the Borrower or any Subsidiary Guarantor to perform
its Obligations under any Loan Document to which it is or is to be a party.

“Material Domestic Subsidiary” means, at any date, any wholly-owned Domestic
Subsidiary of the Borrower which is a Material Subsidiary of the Borrower.

“Material Subsidiary” means, as at any date of determination, KBR Holdings, LLC
and each other Subsidiary now existing or hereafter acquired or formed by the
Borrower generating more than 5% of total revenues for the Borrower and its
Subsidiaries for the most recently ended four fiscal quarters. In calculating
total revenues and revenues attributable to interests in Subsidiaries which
interests are not owned by Borrower shall be excluded.

“Maturity Date” means the date that is the third anniversary of the Effective
Date provided, however, that if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to its debt
ratings business.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions or has any liability, or during the
preceding five plan years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

14



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, a Bank that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Note” means a promissory note of the Borrower payable to the order of any Bank,
in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Bank resulting from the Advances owing to
such Bank.

“Notice of Issuance and Application for Letter of Credit” has the meaning
specified in Section 2.03(a).

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Advance or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.

“Participant” has the meaning assigned to such term in Section 8.08.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Performance Letter of Credit” means a letter of credit qualifying as a
“performance based standby letter of credit” under 12 C.F.R. Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.

“Permitted Non-Recourse Indebtedness” means Indebtedness of the Borrower, any
Subsidiary, or any Project Finance Subsidiary of the Borrower incurred in
connection with the acquisition or

 

15



--------------------------------------------------------------------------------

construction by the Borrower, such Subsidiary or such Project Finance Subsidiary
of any property with respect to which the holders of such Indebtedness agree
that they will look solely to the property so acquired or constructed and
securing such Indebtedness provided that neither the Borrower nor any such
Subsidiary (other than a Project Finance Subsidiary) (i) provides any direct or
indirect credit support, including any undertaking, agreement or instrument that
would constitute Indebtedness or (ii) is otherwise directly or indirectly liable
for such Indebtedness; and provided further that no default with respect to such
Indebtedness would cause, or permit (after notice or passage of time or
otherwise), according to the terms thereof, any holder (or any representative of
any such holder) of any other Indebtedness (other than Project Financing or
Permitted Non-Recourse Indebtedness) of the Borrower or such Subsidiary (other
than a Project Finance Subsidiary and Subsidiaries thereof) to declare a default
on such other Indebtedness or cause the payment, repurchase, redemption.
defeasance or other acquisition or retirement for value thereof to be
accelerated or payable prior to any scheduled principal payment, scheduled
sinking fund or maturity.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means a Single Employer Plan, a Multiple Employer Plan or a Welfare Plan.

“Platform” has the meaning specified in Section 8.02(b).

“Potential Defaulting Lender” means, at any time, a Bank (i) as to which the
Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any subsidiary or financial institution affiliate of
such Bank, (ii) as to which the Administrative Agent or any Issuing Bank has in
good faith determined and notified the Borrower and, in the case of any Issuing
Bank, the Administrative Agent that such Bank or its Parent Company or a
subsidiary or financial institution affiliate thereof has notified the
Administrative Agent or such Issuing Bank, or has stated publicly, that it will
not comply with its funding obligations generally under other loan agreements,
credit agreements or other similar financing agreements or (iii) that has, or
whose Parent Company has, a non-investment grade rating from Moody’s or S&P or
another nationally recognized rating agency. Any determination that a Bank is a
Potential Defaulting Lender under any of clauses (i) through (iii) above will be
made by the Administrative Agent or, in the case of clause (ii), any Issuing
Bank in good faith. The Administrative Agent will promptly send to all parties
hereto a copy of any notice to the Borrower provided for in this definition.

“Pro Rata Share” of any amount means, with respect to any Bank at any time, such
amount times a fraction the numerator of which is the amount of such Bank’s
Revolving Credit Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or Section 6.01, such Revolving Credit
Commitment as in effect immediately prior to such termination) and the
denominator of which is the Revolving Credit Facility at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or Section 6.01,
the Revolving Credit Facility as in effect immediately prior to such
termination).

“Project Finance Subsidiary” means (a) a Subsidiary of the Borrower designated
as a “Project Finance Subsidiary” by the Borrower by notice to the
Administrative Agent, and (b) any Person which is not a Subsidiary of the
Borrower or any of its Subsidiaries in which the Borrower or any of its
Subsidiaries holds a minority interest with respect to which the earnings of
such Person are included in the consolidated financial statements of the
Borrower and its consolidated Subsidiaries, provided that in the case of (a) and
(b), such Subsidiary or other Person is a special-purpose entity created solely
to (i) construct or acquire an asset or project that will be or is financed
solely with Project Financing for such asset or project and related equity
investments in, loans to, or capital contributions in, such Person that are not
prohibited hereby and/or (ii) own an interest in any such asset or project.
Schedule 4.01(b) identifies Project Finance Subsidiaries as of the Effective
Date.

 

16



--------------------------------------------------------------------------------

“Project Financing” means Indebtedness and other Obligations that (a) are
incurred by a Project Finance Subsidiary, (b) are secured by a Lien of the type
permitted under Section 5.02(a)(v) and (c) constitute Permitted Non-Recourse
Indebtedness (other than recourse to the assets of, and Equity Interests in, any
Project Finance Subsidiary).

“Projections” has the meaning specified in Section 4.01(m).

“Property” or “asset” (in each case, whether or not capitalized) means any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible.

“Reference Bank” means Citibank N.A., a national banking association, or such
substitute Reference Bank as may from time to time be appointed by the
Administrative Agent.

“Register” has the meaning specified in Section 8.08(b).

“Regulation U” means Regulation U of the Federal Reserve Board, as the same is
from time to time in effect, and all official rulings and interpretations
thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Banks” means, at any time, Banks having more than 50% of the sum of
(i) the aggregate principal amount of the Advances outstanding at such time and
(ii) the Available Amount of all Letters of Credit outstanding at such time
(calculated by reference to each Bank’s Pro Rata Share); provided however, in
the event that the sum of clauses (i) and (ii) above equals zero, “Required
Banks” shall mean, at any time, Banks having more than 50% of the aggregate
Revolving Credit Commitments.

“Responsible Officer” means each of the chairman and chief executive officer,
the president, the chief financial officer, the treasurer, the secretary or any
vice president (whether or not further described by other terms, such as, for
example, senior vice president or vice president-operations) of the Borrower or,
if any such office is vacant, any Person performing any of the functions of such
office.

“Revaluation Date” means, with respect to any Foreign Currency Letter of Credit,
each of the following: (i) each date of issuance (or, in the case of the
Existing Letters of Credit, the Effective Date), extension and renewal of any
Letter of Credit pursuant to Section 2.01(b), (ii) each date of an amendment of
any Letter of Credit pursuant to Section 2.01(b) having the effect of increasing
the amount thereof, (iii) each date of any Revolving Credit Advance pursuant to
Section 2.01(a), (iv) each date of any payment by an Issuing Bank under any
Foreign Currency Letter of Credit pursuant to Section 2.06(b)(i), (v) the date
of delivery of a monthly report pursuant to Section 2.03(c)(ii) by an Issuing
Bank and (vi) such additional dates as the Borrower, the Administrative Agent,
any Issuing Bank, the Required Banks may reasonably request.

“Revolving Credit Advance” means an Advance by a Bank to the Borrower pursuant
to Section 2.01 and refers to a Base Rate Advance or a Eurodollar Rate Advance.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Banks.

 

17



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, with respect to any Bank at any time, the
amount set forth opposite such Bank’s name on Schedule I hereto under the
caption “Revolving Credit Commitment” or, if such Bank has entered into one or
more Assignment and Acceptances, set forth for such Bank in the Register
maintained by the Administrative Agent pursuant to Section 8.08(b) as such
Bank’s “Revolving Credit Commitment”, as such amount may be reduced, increased
or terminated at or prior to such time pursuant to Section 2.05, Section 2.20 or
Section 6.01.

“Revolving Credit Exposure” means, with respect to any Bank at any time, the sum
of the outstanding principal amount of such Bank’s Revolving Credit Advances at
such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Banks’ Revolving Credit Commitments at such time.

“S&P” means Standard & Poor’s Ratings Service Group, a division of The
McGraw-Hill Companies, Inc. on the date hereof, or any successor to its debt
ratings business.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its consolidated Subsidiaries as of
that date determined in accordance with GAAP.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Spot Rate” means, for any Foreign Currency, the rate determined by the
Administrative Agent to be the quoted spot rate at which Reference Bank’s
principal office in London offers to exchange Dollars for such Foreign Currency
at approximately 11:00 A.M. (London time) on the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such quoted spot rate from another financial institution designated by the
Administrative Agent if the Reference Bank’s principal office in London does not
have a spot exchange rate for such Foreign Currency as of the date of
determination.

“Subsidiary” of any Person means any corporation (including a business trust),
partnership, joint stock company, trust, unincorporated association, joint
venture or other entity of which more than 50% of the outstanding capital stock,
securities or other ownership interests having ordinary voting power to elect
directors of such corporation or, in the case of any other entity, others
performing similar functions (irrespective of whether or not at the time capital
stock, securities or other ownership interests of any

 

18



--------------------------------------------------------------------------------

other class or classes of such corporation or such other entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person or by one or more other Subsidiaries of such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantors” means the Subsidiaries of the Borrower listed on
Schedule III hereto and each other Material Domestic Subsidiary of the Borrower
that shall be required to execute and deliver a Guarantee Supplement pursuant to
Section 5.01(j) and each other Subsidiary which shall execute and deliver a
Guarantee Supplement in accordance with the procedures set forth for Material
Domestic Subsidiaries in Section 5.01(j); provided that (i) within 10 Business
Days after the date financial statements are delivered pursuant to
Section 5.01(d)(i) or (ii), as the case may be, the Borrower shall cause
additional Subsidiaries, if any are required, to each duly execute and deliver
to the Administrative Agent a Guarantee Supplement, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ Obligations under the Loan Documents such that the aggregate revenues
of the Borrower and all Subsidiary Guarantors shall not be less than 95% of the
aggregate revenues of the Borrower and the wholly-owned Domestic Subsidiaries of
the Borrower for the four-quarter period ending on the date of such financial
statements and (ii) within 60 days thereafter, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the Banks, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to (A) such Guarantee Supplement being the legal, valid
and binding obligations of each additional Subsidiary Guarantor party thereto
enforceable in accordance with its terms and (B) such other matters as the
Administrative Agent may reasonably request.

“Syndication Agent” means Compass Bank, solely in its capacity as syndication
agent under this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means Maturity Date, or the earlier date of termination in
whole of the Commitments pursuant to Section 2.05 or Section 6.01.

“Type” has the meaning specified in the definition of Advance.

“Unused Revolving Credit Commitment” means, with respect to any Bank at any
time, (a) such Bank’s Revolving Credit Commitment at such time minus (b) without
duplication, the sum of (i) the aggregate principal amount of all Revolving
Credit Advances and Letter of Credit Advances made by such Bank and outstanding
at such time plus (ii) such Bank’s Pro Rata Share of (A) the aggregate Available
Amount of all Letters of Credit outstanding at such time, (B) the aggregate
principal amount of all Letter of Credit Advances made by the Issuing Banks
pursuant to Section 2.03(d) and outstanding at such time, (C) the Foreign
Currency Letter of Credit Contingency Amount and (D) to the extent not funded
with Advances that remain outstanding at such time, the aggregate amount of any
cash collateral that has been pledged and remains pledged at such time pursuant
to Section 5.02(a)(ix) (the “Gap Cash Collateral Amount”).

“Utilized Commitment Amount” has the meaning set forth in Section 2.01(a).

 

19



--------------------------------------------------------------------------------

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote to the election of
directors (or Persons performing similar functions) of such Person, even if the
right so to vote has been suspended by the happening of such contingency.

“Welfare Plan” means an employee welfare benefit plan, as defined in
Section 3(1) of ERISA, that is maintained for employees of any Loan Party or in
respect of which any Loan Party could have liability.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

Section 1.03 Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Banks request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding the foregoing, any entity that is not a Subsidiary but
would be required to be consolidated in the financial statements of the Borrower
because of FIN 46R or FAS 167, (i) shall not be considered a “Subsidiary” for
purposes of this Agreement and (ii) shall not be included in any computation of
any financial covenant herein.

(b) In this Agreement, references to “pro forma compliance” shall mean pro forma
compliance as determined in accordance with GAAP for the immediately preceding
four fiscal quarters as of the date of determination and as such methodology is
reasonably approved by the Administrative Agent.

Section 1.04 Miscellaneous. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Article, Section, Schedule and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
and (iii) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.

 

20



--------------------------------------------------------------------------------

Section 1.05 Ratings. A rating, whether public or private, by S&P or Moody’s
shall be deemed to be in effect on the date of announcement or publication by
S&P or Moody’s, as the case may be, of such rating or, in the absence of such
announcement or publication, on the effective date of such rating and will
remain in effect until the announcement or publication of, or (in the absence of
such announcement or publication) the effective date of, any change in such
rating. In the event the standards for any rating by Moody’s or S&P are revised,
or such rating is designated differently (such as by changing letter
designations to numerical designations), then the references herein to such
rating shall be deemed to refer to the revised or redesignated rating for which
the standards are closest to, but not lower than, the standards at the date
hereof for the rating which has been revised or redesignated, all as determined
by the Required Banks in good faith. Long-term debt supported by a letter of
credit, guarantee or other similar credit enhancement mechanism shall not be
considered as senior unsecured long-term debt. If either Moody’s or S&P has at
any time more than one rating applicable to senior unsecured long-term debt of
any Person, the lowest such rating shall be applicable for purposes hereof. For
example, if Moody’s rates some senior unsecured long-term debt of any Person
Baa1 and other such debt of such Person Baa2, the senior unsecured long-term
debt of such Person shall be deemed to be rated Baa2 by Moody’s.

Section 1.06 Exchange Rate.

(a) The Spot Rates used in determining the Dollar Equivalent of Foreign Letters
of Credit and the Foreign Currency Equivalent shall be the Spot Rates determined
as of the most recent Revaluation Date. Except for purposes of financial
statements delivered by the Borrower hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.

(b) Whenever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount is expressed in Dollars, but if such Letter of Credit is a
Foreign Currency Letter of Credit, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Foreign Currency, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent.

ARTICLE II

AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES

Section 2.01 The Revolving Credit Advances.

(a) Each Bank severally agrees, on the terms and conditions hereinafter set
forth, to make Revolving Credit Advances in Dollars to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount not to exceed such Bank’s Unused
Revolving Credit Commitment at such time; provided that (i) no Revolving Credit
Advance shall be required to be made, except as a part of a Revolving Credit
Borrowing that is in an aggregate amount not less than $10,000,000 in the case
of Eurodollar Rate Advances and $5,000,000 in the case of Base Rate Advances and
in an integral multiple of $1,000,000, (ii) each Revolving Credit Borrowing
shall consist of Revolving Credit Advances of the same Type made on the same day
by the Banks ratably according to their respective Revolving Credit Commitments,
(iii) in the event there are Foreign Currency Letters of Credit then
outstanding, the Spot Rates used in determining

 

21



--------------------------------------------------------------------------------

the Unused Revolving Credit Commitment shall be determined as of the date of the
Revolving Credit Advance, and after giving effect to such Revolving Credit
Advance, the sum of the aggregate L/C Exposure plus the Foreign Currency Letter
of Credit Contingency Amount plus the aggregate Revolving Credit Exposure plus
the Gap Cash Collateral Amount (the sum of such amounts being herein referred to
as the “Utilized Commitment Amount”) shall not exceed the aggregate Revolving
Credit Commitments. The acceptance by the Borrower of the proceeds of a
Revolving Credit Advance shall be deemed a representation that such Revolving
Credit Advance complies with the conditions set forth in clauses (i), (ii) and
(iii) of the preceding sentence. Within the limits of each Bank’s Unused
Revolving Credit Commitment in effect from time to time, the Borrower may
borrow, prepay pursuant to Section 2.10 and reborrow under this Section 2.01.
The Borrower agrees to give a Notice of Revolving Credit Borrowing in accordance
with Section 2.02(a) as to each Revolving Credit Advance.

(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue letters of credit (collectively, together with
the Existing Letters of Credit, the “Letters of Credit”, and each a “Letter of
Credit”) for the account of the Borrower (such issuance, and any funding of a
draw thereunder and any Letter of Credit Advance with respect thereto, to be
made by the Issuing Banks (including through such branches or Affiliates as such
Issuing Bank and the Borrower shall jointly agree) in reliance on the agreements
of the other Banks pursuant to Section 2.03) from time to time on any Business
Day during the period from the Effective Date until 10 days prior to the
Maturity Date in an aggregate Available Amount (with respect to Foreign Currency
Letters of Credit, calculated by the applicable Issuing Bank using the Spot
Rates determined as of the date of such issuance, amendment or extension, as
applicable) (i) for all Letters of Credit issued by the Issuing Banks, not to
exceed at any time the aggregate Letter of Credit Commitments at such time minus
the aggregate principal amount of the Letter of Credit Advances outstanding at
such time, (ii) for all Letters of Credit issued by such Issuing Bank, not to
exceed at any time the Letter of Credit Commitment of such Issuing Bank at such
time minus the aggregate principal amount of the Letter of Credit Advances owed
to such Issuing Bank outstanding at such time and (iii) for each such Letter of
Credit, not to exceed an amount equal to the Unused Revolving Credit Commitments
of the Banks at such time. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation that the
Letter of Credit so requested complies with the conditions set forth in the
provisos to the preceding sentence.

No Letters of Credit shall have expiration dates later than 10 Business Days
prior to the Maturity Date; provided, however, that if the applicable Issuing
Bank and the Administrative Agent each consent, in their sole discretion, the
expiration date (including any expiration date which may be extended
automatically under the terms of the Letters of Credit) of any Letter of Credit
may extend beyond the date referred to in this sentence (each such Letter of
Credit, together with any Letter of Credit outstanding on the Effective Date
with an expiration date beyond the Maturity Date, an “Extended Letter of
Credit”); provided, further, that, on or prior to the date that is 95 days prior
to the Maturity Date (or, if later, the date of issuance of the applicable
Extended Letter of Credit), the Borrower shall provide cash collateral for each
Extended Letter of Credit that is outstanding or is issued after the date that
is 95 days prior to the Maturity Date in an amount equal to (x) if the Extended
Letter of Credit is not a Foreign Currency Letter of Credit, 102% of the face
amount of such Extended Letter of Credit or (y) if the Extended Letter of Credit
is a Foreign Currency Letter of Credit, 110% of the face amount of such Extended
Letter of Credit; provided, further, that at no time shall the aggregate amount
of Extended Letters of Credit plus the unpaid principal amount of Revolving
Credit Advances exceed the sum of the Revolving Credit Facility plus the amount
of cash collateral then held with respect to the Extended Letters of Credit. The
cash collateral specified in the foregoing sentence shall be provided to the
Administrative Agent by the Borrower by requesting a Revolving Credit Advance
pursuant to Section 2.01(a). If the Borrower shall fail to make such request,
the Administrative Agent may make such request on the Borrower’s behalf. The
Banks agree that they will make such Revolving Credit

 

22



--------------------------------------------------------------------------------

Advance whether or not the applicable conditions precedent in Section 3.02 are
then satisfied. Upon the furnishing by the Borrower of such cash collateral on
the ninety-fifth day prior to the Maturity Date to the Administrative Agent, the
Administrative Agent shall transfer to individual cash collateral accounts
established by each Issuing Bank which has issued an Extended Letter of Credit
the pro rata share of such cash collateral allocable to such Issuing Bank.
Simultaneous with receipt of such cash collateral, such Extended Letters of
Credit, shall for all purposes cease to be Letters of Credit hereunder.
Thereafter, fees, costs and expenses, as well as terms for release of such cash
collateral, shall be as agreed from time to time between the Borrower and such
Issuing Bank; provided that in the absence of such agreement between the
Borrower and such Issuing Bank, the terms of this Agreement shall, as between
the Borrower and such Issuing Bank, continue to govern the fees, costs and
expenses payable in respect of such Extended Letters of Credit. Within the
limits referred to above, the Borrower may request the issuance of Letters of
Credit under this Section 2.01(b), repay any Letter of Credit Advances resulting
from drawings thereunder pursuant to Section 2.03(d) and request the issuance of
additional Letters of Credit under this Section 2.01(b).

Section 2.02 Making the Revolving Credit Advances.

(a) Each Revolving Credit Borrowing shall be made on notice (a “Notice of
Revolving Credit Borrowing”), given not later than 11:00 A.M. (New York City
time) (i) on the date of a proposed Revolving Credit Borrowing comprised of Base
Rate Advances and (ii) on the third Business Day prior to the date of a proposed
Revolving Credit Borrowing comprised of Eurodollar Rate Advances, by the
Borrower to the Administrative Agent, which shall give to each Bank prompt
notice thereof, which notice may be by facsimile. Each Notice of Revolving
Credit Borrowing shall be by facsimile, confirmed immediately in writing, in
substantially the form of Exhibit B-1, specifying therein the requested (i) date
of such Revolving Credit Borrowing, (ii) Type of Revolving Credit Advances
comprising such Revolving Credit Borrowing, (iii) aggregate amount of such
Revolving Credit Borrowing, and (iv) if such Revolving Credit Borrowing is to be
comprised of Eurodollar Rate Advances, the initial Interest Period for each such
Revolving Credit Advance. In addition, in the event that any Foreign Currency
Letters of Credit are then outstanding, the Borrower shall also submit with such
Notice of Revolving Credit Borrowing, a certificate setting forth the Available
Amount of all outstanding Foreign Currency Letters of Credit and the amount of
the Unused Revolving Credit Commitment as of the date of such certificate using
the London closing mid rate published by Bloomberg (or any successor) on such
date (or, if such exchange rates are not available, the Spot Rates determined as
of such date). Each Bank shall, before 2:00 p.m. (New York City time) on the
date of such Revolving Credit Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at its address referred to
in Section 8.02, in same day funds, such Bank’s ratable portion of such
Revolving Credit Borrowing. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Administrative Agent will make such funds available to the Borrower at
the Administrative Agent’s aforesaid address.

(b) Notwithstanding any other provision in this Agreement, at no time shall
there be more than ten Revolving Credit Borrowings outstanding; provided that
for purposes of the limitation set forth in this sentence, all Revolving Credit
Borrowings consisting of Base Rate Advances shall constitute a single Revolving
Credit Borrowing.

(c) Each Notice of Revolving Credit Borrowing shall be irrevocable and binding
on the Borrower. In the case of any Revolving Credit Borrowing that the related
Notice of Revolving Credit Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower shall indemnify each Bank against any loss, cost or
expense incurred by such Bank as a result of any failure to fulfill on or before
the date specified in such Notice of Revolving Credit Borrowing for such
Revolving Credit Borrowing the applicable conditions set forth in Article III,
including any loss

 

23



--------------------------------------------------------------------------------

(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such Bank
to fund the Revolving Credit Advance to be made by such Bank as part of such
Revolving Credit Borrowing when such Revolving Credit Advance, as a result of
such failure, is not made on such date.

(d) Unless the Administrative Agent shall have received notice from a Bank prior
to the proposed date of any Revolving Credit Borrowing that such Bank will not
make available to the Administrative Agent such Bank’s share of such Revolving
Credit Borrowing, the Administrative Agent may assume that such Bank has made
such share on such date in accordance with subsection (a) of this Section 2.02
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Bank has not in fact made its share of
the applicable Revolving Credit Borrowing available to the Administrative Agent,
then the applicable Bank and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to and including the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Bank, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable at
the time to Revolving Credit Advances comprising such Revolving Credit
Borrowing. If the Borrower and such Bank shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Bank pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Bank’s Revolving Credit Advance included in such Revolving Credit
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Bank that shall have failed to make such payment
to the Administrative Agent.

(e) The failure of any Bank to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Bank of
its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Bank shall be responsible for
the failure of any other Bank to make the Revolving Credit Advance to be made by
such other Bank on the date of any Revolving Credit Borrowing.

Section 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit.

(a) Request for Issuance. Each Letter of Credit shall be issued upon notice and
application, given not later than 11:00 A.M. (New York City time) on at least
the third Business Day (or a later day, if acceptable to the relevant Issuing
Bank in its sole discretion, but in no event later than the first Business Day)
prior to the date of the proposed issuance of such Letter of Credit, by the
Borrower to any Issuing Bank, with a copy of such notice of issuance and any
certificate delivered pursuant to this Section 2.03(a) being delivered
concurrently to the Administrative Agent. Each of the Borrower and such Issuing
Bank shall give to the Administrative Agent prompt notice of such notice of
issuance by telex or facsimile. Each such notice of issuance of a Letter of
Credit (a “Notice of Issuance and Application for Letter of Credit”) shall be by
telephone, confirmed immediately in writing, or telex or facsimile (or by
electronic communication if arrangements for doing so have been approved by the
applicable Issuing Bank), in the form of Exhibit B-2, specifying therein the
requested (A) date of such issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit, (D) name and address of the Subsidiary on behalf of which such
issuance of such Letter of Credit is requested, if applicable, (E) name and
address of the beneficiary of such Letter of Credit, (F) form of such Letter of
Credit and (G) the requested currency of such Letter of Credit, if other than
Dollars. In addition, in the event that such Letter of Credit is a Foreign
Currency Letter of Credit or any Foreign Currency Letters of Credit are then
outstanding, the

 

24



--------------------------------------------------------------------------------

Borrower shall also submit with such Notice of Issuance and Application for
Letter of Credit, a certificate setting forth the Available Amount of all
outstanding Foreign Currency Letters of Credit and the amount of the Unused
Revolving Credit Commitment as of the date of such certificate using the London
closing mid rate published by Bloomberg (or any successor) on such date (or, if
such exchange rates are not available, the Spot Rates determined as of such
date). If the requested form of such Letter of Credit is acceptable to such
Issuing Bank in its reasonable discretion, such Issuing Bank will, upon
fulfillment of the applicable conditions set forth in Article III, make such
Letter of Credit available to the Borrower at its office referred to in
Section 8.02 or as otherwise agreed with the Borrower in connection with such
issuance; provided that

(i) each Letter of Credit shall be denominated in Dollars or in a Foreign
Currency, provided, however, no Issuing Bank shall be obligated to issue any
Foreign Currency Letter of Credit, but each Issuing Bank shall be permitted to
do so in its sole discretion if requested by the Borrower;

(ii) if any Bank becomes, and during the period it remains, a Defaulting Lender
or a Potential Defaulting Lender, no Issuing Bank will be required to issue any
Letter of Credit or to amend any outstanding Letter of Credit to increase the
face amount thereof, alter the drawing terms thereunder or extend the expiry
date thereof, unless such Issuing Bank is satisfied that any exposure that would
result therefrom is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof
satisfactory to the applicable Issuing Bank; and

(iii) no Issuing Bank shall be required to issue any Letter of Credit if after
giving effect to such issuance the aggregate face amount of all outstanding
Letters of Credit issued under this Agreement by such Issuing Bank would exceed
its Letter of Credit Commitment, unless such Issuing Bank shall have otherwise
agreed.

Notwithstanding the foregoing, no Issuing Bank shall issue any Letter of Credit
after it has received a notice from the Administrative Agent or the Required
Banks that a Default or Event of Default has occurred and is continuing, until
it receives a subsequent notice from the Administrative Agent or the Required
Banks that such Default or Event of Default has been cured or waived.

(b) Notice of Issuance, Amendment or Extension of Letters of Credit. The
Borrower and each Issuing Bank shall promptly notify the Administrative Agent of
any issuance of, amendment to, or extension of, any Letter of Credit issued
hereunder, including, with respect to any Foreign Currency Letter of Credit, the
Available Amount of such Letter of Credit (calculated by the applicable Issuing
Bank using the Spot Rate determined as of the date of issuance, amendment or
extension of such Letter of Credit).

(c) Letter of Credit Reports.

(i) Each Issuing Bank shall furnish to the Administrative Agent on the fifth
Business Day of each calendar quarter a written report (A) summarizing issuance
and expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding calendar quarter and drawings during such calendar quarter under all
Letters of Credit issued by such Issuing Bank and (B) setting forth the average
daily aggregate Available Amount during the preceding calendar quarter of all
Letters of Credit issued by such Issuing Bank. The Administrative Agent shall
promptly deliver such report to the Banks and the Borrower by the means provided
for delivery of Communications pursuant to Section 8.02.

 

25



--------------------------------------------------------------------------------

(ii) Each Issuing Bank with one or more outstanding Foreign Currency Letters of
Credit shall furnish to the Administrative Agent on the fifth Business Day of
each calendar month a written report setting forth the Available Amount of each
Foreign Currency Letter of Credit outstanding as of such date (calculated using
the Spot Rates determined as of such date).

(d) Drawing and Reimbursement. The payment by any Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by such Issuing Bank of a Letter of Credit Advance, which shall be a
Base Rate Advance, in the Dollar Equivalent amount of such draft (in the case of
Foreign Currency Letters of Credit, calculated by the applicable Issuing Bank
using the applicable Spot Rate determined as of the date of such payment). Upon
the issuance of a Letter of Credit by any Issuing Bank under Section 2.03(a),
such Issuing Bank shall be deemed, without further action by any party hereto,
to have sold to each Bank, and each Bank shall be deemed, without further action
by any party hereto, to have purchased from such Issuing Bank, a participation
in such Letter of Credit in an amount for each Bank equal to such Bank’s Pro
Rata Share of the Available Amount of such Letter of Credit, effective upon the
issuance of such Letter of Credit. In consideration and in furtherance of the
foregoing, each Bank hereby absolutely and unconditionally agrees to pay such
Bank’s Pro Rata Share of each Letter of Credit Advance made by such Issuing Bank
and not reimbursed by the Borrower forthwith on the date due by making available
for the account of its Applicable Lending Office to the Administrative Agent for
the account of such Issuing Bank by deposit to the Agent’s Account, in same day
funds, an amount equal to such Bank’s Pro Rata Share of such Letter of Credit
Advance. Each Bank acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.03(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default or the termination of the Commitments, and that each such payment shall
be made without any off-set, abatement, withholding or reduction whatsoever.
Upon any such participation of a Bank of a portion of a Letter of Credit
Advance, such Issuing Bank represents and warrants to such other Bank that such
Issuing Bank is the legal and beneficial owner of such interest being assigned
by it, free and clear of any Liens, but makes no other representation or
warranty and assumes no responsibility with respect to such Letter of Credit
Advance, the Loan Documents or the Borrower. If and to the extent that any Bank
shall not have so made the amount of such Letter of Credit Advance available to
the Administrative Agent, such Bank agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date such Letter of Credit Advance is due until the date such amount is
paid to the Administrative Agent, at the Federal Funds Rate for its account or
the account of such Issuing Bank, as applicable. If such Bank shall pay to the
Administrative Agent such amount for the account of such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Bank on such Business Day for purposes of
this Agreement, and the outstanding principal amount of the Letter of Credit
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.

(e) Failure to Make Letter of Credit Advances. The failure of any Bank to make
the Letter of Credit Advance to be made by it on the date specified in
Section 2.03(d) shall not relieve any other Bank of its obligation hereunder to
make its Letter of Credit Advance on such date, but no Bank shall be responsible
for the failure of any other Bank to make the Letter of Credit Advance to be
made by such other Bank on such date.

(f) Existing Letters of Credit. All Existing Letters of Credit shall be deemed
to have been issued pursuant to this Agreement, and from and after the Effective
Date shall be subject to and governed by the terms and conditions hereof. The
Borrower’s reimbursement obligations in respect of each Existing Letter of
Credit, and each Bank’s participation obligations in connection therewith, shall
be governed by the terms of this Agreement.

 

26



--------------------------------------------------------------------------------

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each Performance Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each Commercial Letter of Credit.

Section 2.04 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Bank a commitment fee on the amount of such Bank’s Unused
Revolving Credit Commitment (determined without regard to any Foreign Currency
Letter of Credit Contingency Amount and without regard to any Gap Cash
Collateral Amount), payable quarterly in arrears (within three Business Days
after receipt from the Administrative Agent of an invoice therefor) for each
period ending on the last day of each March, June, September and December
hereafter, commencing December 31, 2009, and on the Termination Date, at a rate
per annum equal to 0.625% (the “Commitment Fee”).

(b) Letter of Credit Fees, Etc.

(i) The Borrower shall pay to the Administrative Agent for the account of each
Bank a commission, payable in arrears quarterly (within three Business Days
after receipt of an invoice therefor) for each period ending on the last day of
each March, June, September and December, commencing December 31, 2009, and on
the Termination Date, and thereafter on demand if any Letters of Credit remain
outstanding after the Termination Date, on such Bank’s Pro Rata Share of the
average daily aggregate Available Amount during such quarter of all Letters of
Credit then outstanding at a rate equal to the Applicable Margin on Eurodollar
Rate Advances in effect from time to time; provided, however, that with respect
to Performance Letters of Credit and Commercial Letters of Credit such
commission shall be equal to 50% of such Applicable Margin in effect from time
to time.

(ii) The Borrower shall pay to each Issuing Bank, for its own account, (A) a
fronting fee, payable in arrears quarterly (within three Business Days after
receipt of an invoice therefor) for each period ending on the last day of each
March, June, September and December, commencing December 31, 2009 and on the
Termination Date, which shall accrue on the average daily amount of such Issuing
Bank’s Letter of Credit Commitment at the rate of 0.25% per annum, (B) an
issuance fee for each Letter of Credit issued by such Issuing Bank in an amount
equal to 0.05% of the Available Amount of such Letter of Credit on the date of
issuance of such Letter of Credit, payable on such date and (C) such other
customary commissions and fees and other standard costs and charges in
connection with the issuance or administration of each Letter of Credit as the
Borrower and Issuing Bank shall agree.

(iii) Notwithstanding the foregoing, the Letter of Credit Fees set forth in
Section 2.04(b)(i) and clause (A) of Section 2.04(b)(ii) shall accrue at a rate
equal to the sum of the rate specified in Section 2.04(b)(i) or
Section 2.04(b)(ii)(A), as applicable, plus 2% (A) while an Event of Default
exists under Section 6.01(a) or upon the occurrence of an Event of Default
described in Section 6.01(e), and (B) at the request of the Required Banks,
during the existence of an Event of Default other than an Event of Default of
the type described in the preceding clause (A).

 

27



--------------------------------------------------------------------------------

(c) Other Fees. The Borrower agrees to pay to the Administrative Agent, the
Co-Lead Arrangers, and the Banks such other fees as may be separately agreed to
in writing.

Section 2.05 Reduction of Commitments.

(a) Revolving Credit Commitment. The Borrower shall have the right, upon at
least three Business Days notice to the Administrative Agent and to an Issuing
Bank, to terminate in whole or reduce ratably in part the Unused Revolving
Credit Commitments; provided that each partial reduction shall be in the minimum
aggregate amount of $10,000,000 and in an integral multiple of $5,000,000;
provided further, that no such termination or reduction shall be made pursuant
to this Section 2.05(a), unless after giving effect thereto, the Revolving
Credit Facility equals or exceeds the aggregate Letter of Credit Commitments of
the Issuing Banks. Each reduction of the Unused Revolving Credit Commitments
shall be made ratably among the Banks in accordance with their respective Pro
Rata Shares, except as otherwise provided in this Agreement. Any termination or
reduction of any of the Commitments under this Section 2.05(a) shall be
permanent.

(b) Letter of Credit Commitment. The Borrower shall have the right upon at least
three (3) Business Days notice to the Administrative Agent and to an Issuing
Bank to reduce or terminate the Letter of Credit Commitment of such Issuing
Bank; provided further that no termination or reduction of the Letter of Credit
Commitment of any Issuing Bank shall be made pursuant to this Section 2.05(b),
unless after giving effect thereto, the Letter of Credit Commitment of such
Issuing Bank equals or exceeds the sum of the Available Amount of all
outstanding Letters of Credit issued by such Issuing Bank plus the principal
amount of all outstanding Letter of Credit Advances relating to any Letter of
Credit issued by such Issuing Bank.

Section 2.06 Repayment of Advances; Required Cash Collateral.

(a) Revolving Credit Advances. The Borrower shall repay the principal amount of
each Revolving Credit Advance owing to each Bank on the Termination Date or on
such earlier date as may be applicable pursuant hereto.

(b) Letter of Credit Advances.

(i) Each Issuing Bank, shall, promptly following its receipt thereof, examine
all documents purporting to represent a demand for payment under a Letter of
Credit issued by such Issuing Bank. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
(A) such demand for payment and whether such Issuing Bank has made or will make
a Letter of Credit Advance with respect thereto and (B) in the case of a Foreign
Currency Letter of Credit, the Dollar Equivalent of the payment made by such
Issuing Bank under the applicable Letter of Credit (using a Spot Rate determined
as of the date of such payment); provided that any failure to give or delay in
giving any such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Banks with respect to any such Letter of
Credit Advance.

(ii) The Borrower shall repay to the Administrative Agent for the account of
each Issuing Bank and each other Bank that has made a Letter of Credit Advance
on the earlier of the third Business Day following the date on which such Letter
of Credit Advance is made and the Termination Date the outstanding principal
amount of each Letter of Credit Advance made by each of them.

 

28



--------------------------------------------------------------------------------

(iii) The obligations of the Borrower under this Agreement and any other
agreement or instrument, in each case relating to any Letter of Credit, shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and such other agreement or instrument under all
circumstances, including the following circumstances (it being understood that
any such payment by the Borrower is without prejudice to, and does not
constitute a waiver of, any rights the Borrower might have or might acquire as a
result of the payment by any Issuing Bank of any draft or the reimbursement by
the Borrower thereof):

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit or any other agreement or instrument relating thereto (all of the
foregoing being, collectively, the “L/C Related Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) any payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any Issuing Bank under a
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any applicable bankruptcy, insolvency, reorganization,
moratorium or similar debtor relief laws;

(F) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guarantee, for all or
any of the Obligations of the Borrower in respect of the L/C Related Documents;

(G) any adverse change in the relevant exchange rates of any relevant Foreign
Currencies; or

(H) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or a
guarantor.

 

29



--------------------------------------------------------------------------------

(c) Required Payment and Cash Collateral. If on any date the Utilized Commitment
Amount as of such date exceeds an amount equal to the aggregate Revolving Credit
Commitments on such date, the Borrower shall, within three Business Days
thereafter, (i) prepay Advances in an amount equal to such excess or (ii) if no
Advances are outstanding at such time, pay to the Administrative Agent in same
day funds at the Administrative Agent’s office, for deposit in the L/C Cash
Collateral Account, an amount equal to such excess, which amount shall be
released within three Business Days after request from the Borrower to the
Administrative Agent that the Utilized Commitment Amount as of such date no
longer exceeds an amount equal to the aggregate Revolving Credit Commitments,
provided that if a Default then exists, such amount shall not be released and
shall be held as collateral for the Obligations.

(d) L/C Cash Collateral Account. The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks and the Banks, a
security interest in and Lien on the L/C Cash Collateral Account and all cash,
deposit accounts and all balances therein and all proceeds of the foregoing, to
secure the Obligations of the Borrower in respect of Letters of Credit and the
other Obligations of the Borrower. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Citibank.

Section 2.07 Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:

(a) During such periods as such Advance is a Base Rate Advance, a rate per annum
equal at all times to the Base Rate in effect from time to time plus the
Applicable Margin, payable quarterly in arrears on the last day of each March,
June, September and December and on the date such Base Rate Advance shall be
Converted or paid in full; provided that the principal amount of Base Rate
Advances shall bear interest, payable on demand, at a rate per annum equal at
all times to the sum of the rate otherwise payable thereon plus 2% (A) while an
Event of Default exists under Section 6.01(a) or upon the occurrence of an Event
of Default described in Section 6.01(e), and (B) at the request of the Required
Banks, during the existence of an Event of Default other than an Event of
Default of the type described in the preceding clause (A).

(b) During such periods as such Advance is a Eurodollar Rate Advance, a rate per
annum equal at all times during each Interest Period for such Advance to the sum
of the Eurodollar Rate for such Interest Period plus the Applicable Margin,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full; provided that the principal of Eurodollar Rate Advances shall bear
interest, payable on demand, at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Margin plus 2%
(A) while an Event of Default exists under Section 6.01(a) or upon the
occurrence of an Event of Default described in Section 6.01(e), and (B) at the
request of the Required Banks, during the existence of an Event of Default other
than an Event of Default of the type described in the preceding clause (A).

(c) Upon the occurrence and during the continuance of an Event of Default under
Section 6.01(a), the Borrower shall pay simple interest, to the fullest extent
permitted by law, on the amount of any interest, fee or other amount (other than
principal of Advances which is covered by Section 2.07(a) and Section 2.07(b))
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal to the sum
of the Base Rate in effect from time to time plus the Applicable Margin plus 2%.

 

30



--------------------------------------------------------------------------------

Section 2.08 Additional Interest on Eurodollar Rate Advances. So long as a Bank
shall be required under regulations of the Federal Reserve Board to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, Borrower shall pay to Bank additional interest on the
unpaid principal amount of each Advance of such Bank during such periods as such
Advance is a Eurodollar Rate Advance, from the date of such Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for the
Interest Period then in effect for such Eurodollar Rate Advance from (ii) the
rate obtained by dividing such Eurodollar Rate by a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage of such Bank for such Interest
Period, payable on each date on which interest is payable on such Eurodollar
Rate Advance. Such additional interest shall be determined by such Bank and
notified to the Borrower through the Administrative Agent.

Section 2.09 Interest Rate Determination.

(a) The Administrative Agent shall give prompt notice to the Borrower and the
Banks of the applicable interest rate determined by the Administrative Agent for
purposes of Section 2.07(b). Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

(b) If the Administrative Agent is unable to determine the Eurodollar Rate for
any Eurodollar Rate Advances:

(i) the Administrative Agent shall forthwith notify the Borrower and the Banks
that the interest rate cannot be determined for such Eurodollar Rate Advances,

(ii) each such Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance (or
if such Advance is then a Base Rate Advance, will continue as a Base Rate
Advance), and

(iii) the obligation of the Banks to make Eurodollar Rate Advances or to Convert
Revolving Credit Advances into Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist.

(c) If, with respect to any Eurodollar Rate Advances, the Required Banks notify
the Administrative Agent (A) that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Required Banks of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period or (B) that Dollar deposits for the relevant amounts and
Interest Period for their respective Advances are not available to them in the
London interbank market, the Administrative Agent shall forthwith so notify the
Borrower and the Banks, whereupon:

(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and

(ii) the obligation of the Banks to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Banks that the circumstances causing such suspension
no longer exist.

(d) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Banks

 

31



--------------------------------------------------------------------------------

and such Revolving Credit Advances will automatically, on the last day of the
then existing Interest Period therefor, Convert into Base Rate Advances (or if
such Advances are then Base Rate Advances, will continue as Base Rate Advances).

(e) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances, and on and after such date the
right of the Borrower to Convert such Advances into Eurodollar Rate Advances
shall terminate.

(f) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Banks to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

Section 2.10 Optional Prepayments. The Borrower shall have no right to prepay
any principal amount of any Advance other than as provided in this Section 2.10.
The Borrower may, upon notice given to the Administrative Agent before 11:00
A.M. (New York City time) on at least the first Business Day prior to the date
of prepayment in the case of Base Rate Advances or upon at least three Business
Days’ notice to the Administrative Agent in the case of Eurodollar Rate
Advances, in each case stating (a) the proposed date (which shall be a Business
Day), (b) the aggregate principal amount of the prepayment, (c) the Type(s) of
Advances to be prepaid and (d) if Eurodollar Rate Advances are to be prepaid,
the Interest Period(s) of such Advances. Upon the giving of such notice, the
Borrower shall, subject to the terms thereof, prepay the outstanding principal
amounts of the Advances comprising part of the same Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that (x) each partial
prepayment shall be in an aggregate principal amount not less than $10,000,000
in the case of Eurodollar Rate Advances and $5,000,000 in the case of Base Rate
Advances and in integral multiples of $1,000,000, and after giving effect
thereto no Borrowing then outstanding shall have a principal amount of less than
$5,000,000; and (y) in the case of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Banks in respect
thereof pursuant to Section 2.12.

Section 2.11 Payments and Computations.

(a) All payments made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. The Borrower
shall make each payment hereunder and under the Notes not later than 11:00 A.M.
(New York City time) on the day when due in Dollars to the Administrative Agent
(except that payments under Section 2.08 shall be paid directly to the Bank
entitled thereto) at the Agent’s Account, in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal, interest, Commitment Fees or Letter of Credit Fees
ratably (except amounts payable pursuant to Section 2.13 or Section 2.14 and
except that any Bank may receive less than its ratable share of interest to the
extent Section 2.21 or Section 8.06 is applicable to it) to the Banks for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Bank to such Bank for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.08(b), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Bank assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves. At

 

32



--------------------------------------------------------------------------------

the time of each payment of any principal of or interest on any Borrowing to the
Administrative Agent, the Borrower shall notify the Administrative Agent of the
Borrowing to which such payment shall apply. In the absence of such notice the
Administrative Agent may specify the Borrowing to which such payment shall
apply.

(b) All computations of interest based on the Base Rate (except during such
times as the Base Rate is determined pursuant to clauses (b) or (c) of the
definition thereof), of Commitment Fees and of Letter of Credit Fees shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Eurodollar Rate,
the Federal Funds Rate or, during such times as the Base Rate is determined
pursuant to clauses (b) or (c) of the definition thereof, the Base Rate shall be
made by the Administrative Agent, and all computations of interest pursuant to
Section 2.08 shall be made by a Bank, on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable. Each determination by the Administrative Agent (or in the case of
Section 2.08, by a Bank) of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, Commitment Fees and Letter
of Credit Fees, as the case may be; provided, however, if such extension would
cause payment of interest on or principal of Eurodollar Rate Advances to be made
in the next following calendar month, such payment shall be made on the next
preceding Business Day.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Banks or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Banks or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of Banks or the Issuing Banks, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Bank or Issuing Bank, with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

Section 2.12 Compensation for Losses. If any payment or purchase of principal
of, or Conversion of, any Eurodollar Rate Advance is made other than on the last
day of the Interest Period for such Advance, as a result of a payment, purchase
or Conversion pursuant to Section 2.09, Section 2.10, Section 2.16, Section 2.17
or Section 2.18, acceleration of the maturity of the Advances pursuant to
Section 6.01 or for any other reason other than a payment by the Borrower under
Section 2.02(d), the Borrower shall, within 15 days after demand by any Bank
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank any amounts required to
compensate such Bank for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, purchase or Conversion, including
any loss (excluding loss of anticipated profits), cost or expense reasonably
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Bank to fund or maintain such Advance. A certificate as to the
amount of such additional losses, costs or expenses, submitted to the Borrower
and the Administrative Agent by such Bank, shall be conclusive and binding for
all purposes, absent manifest error.

 

33



--------------------------------------------------------------------------------

Section 2.13 Increased Costs and Capital Requirements.

(a) Increased Costs Generally. If any Change in Law shall (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Bank (except any reserve
requirement reflected in the Eurodollar Rate Reserve Percentage) or any Issuing
Bank; (ii) subject any Bank or any Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit, any Letter of Credit Advance, or any
Eurodollar Rate Advance made by it, or change the basis of taxation of payments
to such Bank or Issuing Bank in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.14 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Bank or Issuing Bank); or (iii) impose
on any Bank or any Issuing Bank or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Advance
made by such Bank or any Letter of Credit, participation therein or Letter of
Credit Advance; and the result of any of the foregoing shall be to increase the
cost to such Bank of making or maintaining any Eurodollar Rate Advance (or of
maintaining its obligation to make any such Advance), or to increase the cost to
such Bank or Issuing Bank of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit) or Letter of Credit Advance, or to reduce the amount of any
sum received or receivable by such Bank or Issuing Bank hereunder (whether of
principal, interest or any other amount) then, upon request of such Bank or
Issuing Bank, the Borrower will pay to such Bank or Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Bank or
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Change in Law affecting a Bank or Issuing Bank
or any lending office of a Bank or Issuing Bank or a Bank’s or Issuing Bank’s
Parent Company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Bank’s or Issuing Bank’s capital
or on the capital of such Bank’s or Issuing Bank’s Parent Company, if any, as a
consequence of this Agreement, the Commitments of such Bank or the Advances made
by, or participations in Letters of Credit held by, such Bank, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Bank or
Issuing Bank or such Bank’s or the Issuing Bank’s Parent Company could have
achieved but for such Change in Law (taking into consideration such Bank’s or
the Issuing Bank’s policies and the policies of such Bank’s or the Issuing
Bank’s Parent Company with respect to capital adequacy), then from time to time
the Borrower will pay to such Bank or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Bank or Issuing Bank or
such Bank’s or Issuing Bank’s Parent Company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of the applicable Bank or
Issuing Bank setting forth in the amount or amounts necessary to compensate such
Bank or Issuing Bank or its Parent Company, as the case may be, as specified in
Section 2.13(a) or Section 2.13(b) above and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Bank or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Bank or any Issuing
Bank to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Bank’s or Issuing Bank’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Bank pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than three months prior to
the date that such Bank notifies the Borrower of the Change in Law or compliance
requirement giving rise to such increased costs or reductions and of such Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

34



--------------------------------------------------------------------------------

(e) Designation of a Different Lending Office. If any Bank requests compensation
under this Section 2.13, then such Bank shall use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to this Section 2.13 in the future and (ii) would not subject such Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Bank. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Bank in connection with any such designation or assignment.

Section 2.14 Taxes.

(a) Payments Free of Taxes. Any and all payments by the Borrower hereunder or
under any other Loan Documents shall be made, in accordance with Section 2.11,
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided that if the Borrower shall be required by applicable
law to deduct any Indemnified Taxes (including any Other Taxes) from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Bank or Issuing Bank,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 2.14(a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Bank and each Issuing Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Bank or such Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Bank or
Issuing Bank (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Bank or the Issuing Bank, shall be
conclusive absent manifest error.

(d) Treatment of Certain Refunds. If the Administrative Agent, a Bank or an
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section 2.14, it shall pay to the Borrower an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.14 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Bank or such Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Bank or such Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the

 

35



--------------------------------------------------------------------------------

Administrative Agent, such Bank or such Issuing Bank in the event the
Administrative Agent, such Bank or such Issuing Bank is required to repay such
refund to such Governmental Authority. This Section 2.14(d) shall not be
construed to require the Administrative Agent, any Bank or any Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Banks. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Bank, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Bank under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(g) Designation of a Different Lending Office. If any Bank requires the Borrower
to pay any additional amount to such Bank or any Governmental Authority for the
account of such Bank

 

36



--------------------------------------------------------------------------------

pursuant to this Section 2.14, then such Bank shall use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to this Section 2.14 in the future and (ii) would not subject such Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Bank. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Bank in connection with any such designation or assignment.

Section 2.15 Sharing of Payments, Etc. If any Bank shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
(except amounts payable pursuant to Section 2.08, Section 2.13 or Section 2.14,
and except that any Bank may receive less than its ratable share of interest to
the extent Section 8.06 is applicable to it and any Defaulting Lender may
receive less than its ratable share of interest, fees and other amounts payable
to it under this Agreement to the extent Section 2.21 is applicable to it)
resulting in such Bank’s receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its Pro Rata Share thereof as provided herein, then the Bank
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other obligations of the other Banks, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Banks ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Advances and other amounts
owing them, provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and (ii) the provisions of this Section 2.15
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement, (B) any payment
obtained by a Bank as consideration for the assignment of or sale of a
participation in any of its Advances to any assignee or Participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 2.15 shall apply), or (C) any collateral obtained by an Issuing Bank in
connection with arrangements made to address the risk with respect to an
Defaulting Lender or Potential Defaulting Lender. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Bank acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Bank were a
direct creditor of the Borrower in the amount of such participation.

Section 2.16 Illegality. Notwithstanding any other provision of this Agreement,
if any Bank (each an “Affected Bank”) shall notify the Borrower and the
Administrative Agent that the introduction of or any Change in Law makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Bank, or its Eurodollar Lending Office, to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, (i) the obligation of the Affected Bank to
make, or to Convert Advances into, Eurodollar Rate Advances shall forthwith be
suspended (and any request by the Borrower for a Borrowing comprised of
Eurodollar Rate Advances shall, as to each Affected Bank, be deemed a request
for a Base Rate Advance to be made on the same day as the Eurodollar Rate
Advances of the Banks that are not Affected Banks and such Base Rate Advance
shall be considered as part of such Borrowing) until the Affected Bank shall
notify the Borrower, the Banks and the Administrative Agent that the
circumstances causing such suspension no longer exist and (ii) forthwith after
such notice from an Affected Bank to the Administrative Agent and the Borrower,
all Eurodollar Rate Advances of such Affected Bank shall be deemed to be
Converted to Base Rate Advances (but will otherwise continue to be considered as
a part of the respective Borrowings that they were a part of prior to such
Conversion); provided, however, that, before making any such demand, such Bank
agrees to use reasonable efforts (consistent with its internal policy and legal
and

 

37



--------------------------------------------------------------------------------

regulatory restrictions) to designate a different Eurodollar Lending Office if
the making of such a designation would allow such Bank or its Eurodollar Lending
Office to continue to perform its obligations to make Eurodollar Rate Advances
or to continue to fund or maintain Eurodollar Rate Advances and would not, in
the judgment of such Bank, be otherwise materially disadvantageous to such Bank.
In the event any Bank shall notify the Administrative Agent of the occurrence of
any circumstance contemplated under this Section 2.16, all payments and
prepayments of principal that would otherwise have been applied to repay the
Eurodollar Rate Advances that would have been made by such Bank or the Converted
Eurodollar Rate Advances shall instead be applied to repay the Base Rate
Advances made by such Bank in lieu of such Eurodollar Rate Advances or resulting
from the Conversion of such Eurodollar Rate Advances and shall be made at the
time that payments on the Eurodollar Rate Advances of the Banks that are not
Affected Banks are made. Each Bank that has delivered a notice of illegality
pursuant to this Section 2.16 above agrees that it will notify the Borrower as
soon as practicable if the conditions giving rise to the illegality cease to
exist.

Section 2.17 Conversion of Advances. The Borrower may on any Business Day, upon
notice given to the Administrative Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Section 2.02(b), Section 2.09 and
Section 2.16, Convert all Advances of one Type comprising the same Borrowing
into Advances of the other Type; provided, however, that (i) any Conversion of
any Eurodollar Rate Advances into Base Rate Advances shall be made on, and only
on, the last day of an Interest Period for such Eurodollar Rate Advances, except
as provided in Section 2.16, and (ii) Advances comprising a Borrowing may not be
Converted into Eurodollar Rate Advances if the outstanding principal amount of
such Borrowing is less than $10,000,000 or if any Event of Default shall have
occurred and be continuing on the date the related notice of Conversion would
otherwise be given pursuant to this Section 2.17. Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower. If any Event of Default shall have
occurred and be continuing on the third Business Day prior to the last day of
any Interest Period for any Eurodollar Rate Advances, the Borrower agrees to
Convert all such Advances into Base Rate Advances on the last day of such
Interest Period.

Section 2.18 Replacement of Bank. If any Bank requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amounts to
any Bank or any Governmental Authority for the account of any Bank pursuant to
Section 2.14, or if any Bank exercises its rights under Section 2.16, or if any
Bank fails to execute and deliver a consent, amendment, or waiver to this
Agreement requested by the Borrower by the date specified by the Borrower (or
gives the Borrower written notice prior to such date of its intention not to do
so), or if any Bank is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Bank and the Administrative Agent,
require such Bank to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 8.08), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Bank, if a Bank accepts such assignment),
provided that, (i) the Borrower shall have paid (or made arrangements for such
payment) to the Administrative Agent the assignment fee specified in
Section 8.08; (ii) such Bank shall have received payment of an amount equal to
the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.12) from the assignee and/or
the Borrower; (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.13 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and (iv) such assignment does not conflict with applicable
law.

 

38



--------------------------------------------------------------------------------

Section 2.19 Evidence of Indebtedness. Each Bank shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Bank resulting from each Advance owing to such Bank from
time to time, including the amounts of principal and interest payable and paid
to such Bank from time to time hereunder. The Borrower agrees that upon notice
by any Bank to the Borrower (with a copy of such notice to the Administrative
Agent) to the effect that a Promissory Note or other evidence of indebtedness is
required or appropriate in order for such Bank to evidence (whether for purposes
of pledge, enforcement or otherwise) the Advances owing to, or to be made by,
such Bank, the Borrower shall promptly execute and deliver to such Bank, with a
copy to the Administrative Agent, a Note in substantially the form of Exhibit A
hereto, payable to the order of such Bank in a principal amount equal to the
Revolving Credit Commitment of such Bank. All references to Notes in the Loan
Documents shall mean Notes, if any, to the extent issued hereunder.

Section 2.20 Increase in the Aggregate Revolving Credit Commitments; Increase in
Letter of Credit Commitment.

(a) The Borrower may, at any time and from time to time prior to the Termination
Date but in any event not more than once in any 12 month period, by notice to
the Administrative Agent, elect to increase the aggregate amount of the
Revolving Credit Commitments by an amount of not less than $20,000,000 and in
integral multiples of $10,000,000 in excess thereof (each a “Commitment
Increase”) to be effective as of a date (the “Increase Date”) as specified in
the related notice to the Administrative Agent; provided, however, that (i) in
no event shall the aggregate amount of the Revolving Credit Commitments at any
time exceed $1,200,000,000 and (ii) on the date of any request by the Borrower
for a Commitment Increase and on the related Increase Date, the applicable
conditions set forth in Section 3.02 shall be satisfied.

(b) To achieve the full amount of a requested increase, and subject to the
approval of the Administrative Agent and each Issuing Bank (which approvals
shall not be unreasonably withheld), the Borrower may (i) request that one or
more Banks increase their Revolving Credit Commitments, (ii) invite all Banks to
increase their respective Revolving Credit Commitment, and/or (iii) invite
additional Eligible Assignees to become Banks pursuant to a joinder agreement in
form and substance reasonably satisfactory to the Administrative Agent.

(c) In the event that the Borrower has indicated its wish for the Commitment
Increase to be comprised in whole or in part from increases in the Revolving
Credit Commitments of the Banks, the Administrative Agent shall promptly notify
the Banks of a request by the Borrower for a Commitment Increase, which notice
shall include (i) the proposed amount of such requested Commitment Increase,
(ii) the proposed Increase Date and (iii) the date by which Banks wishing to
participate in the Commitment Increase must commit to an increase in the amount
of their respective Revolving Credit Commitments (the “Commitment Date”). No
Bank shall be required to increase its Revolving Credit Commitment, and may
decide whether to do so in its sole discretion. Each Bank shall notify the
Administrative Agent within the requested time period whether or not it agrees
to increase its Revolving Credit Commitment and, if so, in what amount. Any Bank
not responding within the requested time period shall be deemed to have declined
to increase its Revolving Credit Commitment. The Administrative Agent shall
promptly notify the Borrower of the Banks’ responses to each request made
hereunder.

(d) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower of the amount by which each Bank and/or Eligible Assignee,
as the case may be, is willing to commit to the requested Commitment Increase,
and the Borrower will promptly notify the Administrative Agent of the Commitment
Increase that it wishes to allocate to such Bank (each an “Increasing Lender”)
or Eligible Assignee (each such Eligible Assignee, an “Assuming Lender”), as

 

39



--------------------------------------------------------------------------------

the case may be; provided, however, that the Revolving Credit Commitment of each
such Eligible Assignee shall be in an amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof. The Borrower, at its discretion, may
withdraw its request for a Commitment Increase at any time prior to the Increase
Date.

(e) On each Increase Date, each Assuming Lender shall become a Bank party to
this Agreement with a Revolving Credit Commitment, and the Revolving Credit
Commitment of each Increasing Lender shall be increased by, in each case, the
amount of the Commitment Increase allocated to it by the Borrower, with the
consent of each Issuing Bank; provided, however, that the Administrative Agent
shall have received on or before such Increase Date the following, each dated
such date:

(i) a joinder agreement from each Assuming Lender, if any, in form and substance
satisfactory to the Borrower and the Administrative Agent, duly executed by such
Eligible Assignee, the Administrative Agent and the Borrower; and

(ii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Administrative
Agent.

(f) At any time, any Issuing Bank and the Borrower may agree to increase the
Letter of Credit Commitment of such Issuing Bank with the consent of the
Administrative Agent which shall not be unreasonably withheld.

(g) Any Bank may become an Issuing Bank by written agreement between such Bank
and the Borrower, subject to notice to and the consent of the Administrative
Agent. The Administrative Agent shall notify the Banks of the designation of any
additional Issuing Bank hereunder.

(h) On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.20(e), at the time any Issuing Bank and the Borrower agree to increase
the Letter of Credit Commitment of such Issuing Bank pursuant to
Section 2.20(f), and at the time any Bank becomes an Issuing Bank pursuant to
Section 2.20(g), the Administrative Agent shall notify the Banks (including each
Assuming Lender, if applicable) and the Borrower, on or before 1:00 P.M. (New
York City time) of the occurrence of the Commitment Increase to be effected on
the applicable Increase Date, the Letter of Credit Commitment increase and the
effective date thereof or any Bank becoming an Issuing Bank and the effective
date thereof, as the case may be, and, in each case shall record in the Register
the relevant information with respect to each Increasing Lender, each Assuming
Lender, each Letter of Credit Commitment increase or adjustment, as applicable,
and any addition of an Issuing Bank, as applicable, on such date. On the last
day of the first Interest Period ending after an Increase Date, the Borrower
shall make such Borrowings and prepayments as shall be necessary to cause the
outstanding Advances to be ratable with the revised Commitments resulting from
any non-ratable increase in the Commitments under this Section 2.20.

Section 2.21 Defaulting Lenders.

(a) Reallocation of Defaulting Lender Commitment, Etc. If a Bank becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding L/C Exposure of such Defaulting
Lender:

(i) the L/C Exposure of such Defaulting Lender will, subject to the limitations
in provisos (A) and (B) below, automatically be reallocated (effective on the
day such

 

40



--------------------------------------------------------------------------------

Bank becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Commitments; provided that (A) no Event of
Default shall have occurred and be continuing, (B) the sum of each
Non-Defaulting Lender’s total Revolving Credit Exposure and its Pro Rata Share
of the L/C Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation, and
(C) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Banks or any other Bank may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender; and

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s L/C Exposure cannot be so reallocated, whether by reason of
proviso (A) or (B) in clause (i) above or otherwise, the Borrower will, not
later than five Business Days after demand by the Administrative Agent (at the
direction of the applicable Issuing Banks), (A) Cash Collateralize the
obligations of the Borrower to the applicable Issuing Banks in respect of such
L/C Exposure in an amount at least equal to the aggregate amount of the
unreallocated portion of such L/C Exposure or (B) make other arrangements
satisfactory to the Administrative Agent, and to the applicable Issuing Banks in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender.

(b) Defaulting Lender Waterfall. Any amount paid by the Borrower for the account
of a Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts) shall, in lieu of being
paid or distributed to such Defaulting Lender, be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Lender
to the applicable Issuing Banks (pro rata as to the respective amounts owing to
each of them) under this Agreement, third if requested by an Issuing Bank, in
the event and to the extent that the Borrower has not satisfied its obligations
under Section 2.21(a)(ii), held in a segregated non-interest bearing account for
future funding obligations of such Defaulting Lender in respect of any
unreallocated portion of such Defaulting Lender’s L/C Exposure, fourth, if such
Defaulting Lender’s Unused Revolving Credit Commitment has not been terminated
pursuant to Section 2.21(f), to make any Revolving Credit Advance not made by
such Defaulting Lender to the extent such Revolving Credit Advance was not made
by the Non-Defaulting Lenders and fifth to such Defaulting Lender or as a court
of competent jurisdiction may otherwise direct.

(c) Cash Collateral Call. If any Bank becomes, and during the period it remains,
a Defaulting Lender or a Potential Defaulting Lender, if any Letter of Credit is
at the time outstanding, the applicable Issuing Bank may (except, in the case of
a Defaulting Lender, to the extent the Commitments have been fully reallocated
pursuant to Section 2.21(a)), by notice to the Borrower and such Defaulting
Lender or Potential Defaulting Lender through the Administrative Agent, require
the Borrower to Cash Collateralize the obligations of the Borrower to such
Issuing Bank in respect of such Letter of Credit in amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender or such Potential Defaulting Lender in respect thereof,
or to make other arrangements satisfactory to the Administrative Agent, and to
such Issuing Bank in its sole discretion to protect it against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender.

(d) Right to Give Drawdown Notices. In furtherance of the foregoing, if any Bank
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, each Issuing Bank is hereby authorized by the Borrower (which
authorization is irrevocable and coupled

 

41



--------------------------------------------------------------------------------

with an interest) to give, in its discretion, through the Administrative Agent,
Notices of Revolving Credit Borrowing pursuant to Section 2.02 in such amounts
and in such times as may be required to (i) reimburse an unreimbursed drawing
under any outstanding Letter of Credit and/or (ii) Cash Collateralize the
obligations of the Borrower in respect of outstanding Letters of Credit in an
amount at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender or Potential Defaulting Lender in respect
of such Letter of Credit.

(e) Fees. Anything herein to the contrary notwithstanding, during such period as
a Bank is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.04(a) (without
prejudice to the rights of the Banks other than Defaulting Lenders in respect of
such fees). In the event and to the extent that a portion of the L/C Exposure of
such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.21(a), the fees that would have accrued for the benefit of such
Defaulting Lender pursuant to Section 2.04(a) will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Commitments.

(f) Termination of Defaulting Lender Commitment. The Borrower may terminate any
Defaulting Lender’s Unused Revolving Credit Commitment, and, if applicable, the
unused amount of any Defaulting Lender’s Letter of Credit Commitment upon not
less than three Business Days’ prior notice to the Administrative Agent (which
will promptly notify the Banks thereof), and in such event the provisions of
Section 2.21(b) will apply to all amounts thereafter paid by the Borrower for
the account of such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts), provided that neither
such termination nor any other provision, or act taken by the Borrower,
hereunder will be deemed to be a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Banks or any Bank may have against such
Defaulting Lender.

(g) Replacement of Defaulting Lender. The Borrower may require a Defaulting
Lender to assign and delegate its interests, rights and obligations under this
Agreement in accordance with Section 2.18.

(h) Cure. If the Borrower, the Administrative Agent, and the Issuing Banks agree
in writing in their discretion that a Bank that is a Defaulting Lender or a
Potential Defaulting Lender should no longer be deemed to be a Defaulting Lender
or Potential Defaulting Lender, as the case may be, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any amounts then held in the segregated
account referred to in Section 2.21(b)), such Bank will, to the extent
applicable, purchase such portion of outstanding Advances of the other Banks
and/or make such other adjustments as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Exposure and L/C Exposure of the
Banks to be on a pro rata basis in accordance with their respective Commitments,
whereupon such Bank will cease to be a Defaulting Lender or Potential Defaulting
Lender and will be a Non-Defaulting Lender (and the Revolving Credit Exposure
and L/C Exposure of each Bank will automatically be adjusted on a prospective
basis to reflect the foregoing); provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Bank was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender or Potential Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Bank’s having been a Defaulting Lender or
Potential Defaulting Lender.

 

42



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF LENDING

Section 3.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
Administrative Agent shall have received counterparts of this Agreement duly
executed by the Borrower and all of the Banks and the following additional
conditions precedent shall have been satisfied, except that Section 2.04(a)
shall become effective as of the first date on which the Administrative Agent
shall have received counterparts of this Agreement duly executed by the Borrower
and all of the Banks:

(a) The Borrower shall have notified the Administrative Agent in writing as to
the proposed Effective Date.

(b) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance reasonably
satisfactory to the Administrative Agent and each Bank:

(i) The Notes duly executed by the Borrower to the order of the Banks to the
extent requested by any Bank pursuant to Section 2.19.

(ii) The Guarantee duly executed by each Subsidiary Guarantor.

(iii) Certified copies of the resolutions of the Governing Body of each Loan
Party approving each Loan Document to which it is a party, and of all documents
evidencing other necessary corporate or organizational action and governmental
approvals, if any, with respect to each Loan Document.

(iv) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation of each Loan Party, dated reasonably near the Effective Date
certifying (A) as to a true and correct copy of the charter or other formation
document, as the case may be, of such Loan Party and each amendment thereto on
file in such Secretary of State’s office and (B) that (1) such amendments are
the only amendments to such Loan Party’s charter on file in such Secretary’s
office, and (2) such Loan Party is duly organized and in good standing or
presently subsisting under the laws of the State of the jurisdiction of its
organization.

(v) A certificate of each Loan Party signed on behalf of such Loan Party by its
Secretary or any Assistant Secretary, dated the Effective Date (the statements
made in which certificate shall be true on and as of the Effective Date),
certifying as to (A) the absence of any amendments to the charter or other
formation document, as the case may be, of such Loan Party since the date of the
Secretary of State’s certificate referred to in Section 3.01(b)(iv), (B) a true
and correct copy of the bylaws, limited liability company agreement or
partnership agreement, as the case may be, of such Loan Party as in effect on
the date on which the resolutions referred to in Section 3.01(b)(iii) were
adopted and on the Effective Date, and (C) the due organization and good
standing or valid existence of such Loan Party as a corporation, limited
liability company or limited partnership organized under the laws of the
jurisdiction of its organization, and the absence of any proceeding for the
dissolution or liquidation of such Loan Party.

(vi) A certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign each Loan Document to which it is a party and the other
documents to be delivered by the Loan Parties hereunder.

 

43



--------------------------------------------------------------------------------

(vii) A certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Section 3.02(a) and Section 3.02(b) have
been satisfied and (B) that there has been no event or circumstance since
December 31, 2008 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(viii) A favorable opinion of Jeff King, Vice President–Legal, of the Borrower,
in form satisfactory to the Lenders.

(ix) A favorable opinion of Andrews Kurth, LLP, counsel for the Loan Parties, in
form satisfactory to the Lenders.

(c) Evidence that the Commitments (as such term is defined in Existing Credit
Agreement) under the Existing Credit Agreement have been, or concurrently with
the Effective Date are being, terminated, that from and after the Effective Date
all Letters of Credit (as therein defined) then outstanding shall cease to be
treated as “Letters of Credit” for purposes of the Existing Credit Agreement and
shall instead be “Existing Letters of Credit” as herein defined, and all amounts
then due and outstanding under the Existing Credit Agreement are being repaid in
full.

(d) All accrued fees and reasonable out-of-pocket expenses of the Co-Lead
Arrangers (including the reasonable fees and expenses of counsel to the Co-Lead
Arrangers for which invoices have been submitted) shall have been paid.

(e) The Borrower shall have paid all accrued fees and reasonable out-of-pocket
expenses of the Administrative Agent (including reasonable fees and expenses of
counsel for which invoices have been submitted).

(f) Any other fees required to be paid by the Borrower on or before the
Effective Date shall have been paid.

Section 3.02 Conditions Precedent to Each Revolving Credit Advance, Each
Commitment Increase and Each Issuance, Renewal, Amendment, Increase and
Extension of Each Letter of Credit. The obligation of each Bank to make an
Advance (other than a Letter of Credit Advance made by an Issuing Bank or a
Revolving Credit Bank pursuant to Section 2.03(d)) (including the initial
Revolving Credit Advance) and each Issuing Bank to issue, renew, extend or amend
Letters of Credit (including the initial Letter of Credit), each Commitment
Increase and each amendment of a Letter of Credit that has the effect of
increasing the Available Amount of such Letter of Credit or extending the
expiration date thereof shall be subject to the conditions precedent that on the
date of such Advance, such Commitment Increase or such issuance, renewal,
extension, amendment or increase of a Letter of Credit, the following statements
shall be true (and each of the giving of the applicable Notice of Revolving
Credit Borrowing, Notice of Issuance and Application for Letter of Credit,
request for amendment of any Letter of Credit, request for a Commitment
Increase, request for increase of a Letter of Credit or extending the Expiration
Date thereof and the acceptance by the Borrower of the proceeds of such Advance
or such Commitment Increase, such Letter of Credit or of the renewal, amendment,
increase or extension of such Letter of Credit shall constitute a representation
and warranty by the Borrower that on the date of such Advance, such Commitment
Increase or such issuance, renewal, amendment, increase or extension of such
Letter of Credit such statements are true):

(a) the representations and warranties contained in each Loan Document are
correct on and as of the date of such Revolving Credit Advance, Commitment
Increase or such issuance, renewal, amendment, increase or extension of a Letter
of Credit (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and

 

44



--------------------------------------------------------------------------------

correct as of such earlier date, and except that for purposes of this Section,
the representations and warranties contained in Section 4.01(f) and
Section 4.01(g) shall be deemed to refer to the most recent statements furnished
pursuant to clauses (i) and (ii), as applicable, of Section 5.01(d)) before and
after giving effect to such Revolving Credit Advance, Commitment Increase or
such issuance, renewal, amendment, increase or extension of a Letter of Credit
and to the application of the proceeds therefrom, as though made on and as of
such date;

(b) no event has occurred and is continuing, or would result from such Borrowing
or such issuance or renewal or from the application of the proceeds therefrom,
which constitutes a Default or an Event of Default;

(c) there exists no request or directive issued by any Governmental Authority,
central bank or comparable agency, injunction, stay, order, litigation or
proceeding purporting to affect or calling into question the legality, validity
or enforceability of any Loan Document or the consummation of any transaction
(including any Advance or proposed Advance or issuance, renewal, amendment,
increase or extension of a Letter of Credit or proposed Letter of Credit)
contemplated hereby; and

(d) the Administrative Agent and, if applicable, the Issuing Bank shall have
received a Notice of Revolving Credit Borrowing or Notice of Issuance and
Application for Letter of Credit, as applicable, in accordance with the
requirements hereof.

The acceptance of the benefits of each Revolving Credit Advance, each Commitment
Increase and each issuance, renewal, amendment, increase and extension of each
Letter of Credit shall constitute a representation and warranty by the Borrower
to each of the Banks that each of the conditions specified in clauses (a),
(b) and (c) above have been satisfied on and as of the date of such acceptance.

Section 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, a Bank shall be deemed
to have consented to, approved or accepted or to be satisfied with each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to such Persons unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Person prior to the date that the
Borrower, by notice to the Administrative Agent, designates as the proposed
Effective Date, specifying its objection thereto. The Administrative Agent shall
promptly notify the Banks and the Borrower of the occurrence of the Effective
Date, which notice shall be conclusive and binding.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Each Loan Party and each of its Subsidiaries (i) is a corporation, limited
liability company or limited partnership duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) is
duly qualified and in good standing as a foreign corporation, company or limited
partnership in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed and
(iii) has all requisite corporate, limited liability company or partnership (as
applicable) power and authority (including all permits, approvals, licenses or
other authorizations) to (A) own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted and
(B) execute, deliver and

 

45



--------------------------------------------------------------------------------

perform its obligations under the Loan Documents to which it is a party, except
in each case referred to in clauses (ii) or (iii)(A) for any failures to be so
organized, existing, qualified to do business or in good standing or to have
such power and authority which could not reasonably be expected, individually or
in the aggregate, have a Material Adverse Effect.

(b) Set forth on Schedule 4.01(b) hereto is a list of the Loan Parties and their
direct Subsidiaries as of the Effective Date, showing as of the Effective Date
hereof as to each such Person the jurisdiction of its organization, the number
of shares, membership interests or partnership interests (as applicable) of each
class of its Equity Interests authorized, and the number outstanding, on the
date hereof and the percentage of each such class of its Equity Interests owned
(directly or indirectly) by the applicable Loan Party. All of the outstanding
Equity Interests in each Subsidiary Guarantor have been validly issued, are
fully paid and non-assessable and are owned by the Borrower or one or more of
its Subsidiaries free and clear of all Liens. As of the date hereof, the copy of
the charter of the Borrower and each Subsidiary Guarantor and each amendment
thereto provided pursuant to Section 3.01(b)(iv) is a true and correct copy of
each such document, each of which is valid and in full force and effect.

(c) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party and the consummation of the
transactions contemplated hereby or thereby (including each Revolving Credit
Borrowing and issuance or renewal of a Letter of Credit hereunder and the use of
the proceeds thereof) and the transactions contemplated thereby (i) are within
such Loan Party’s organizational power, (ii) have been duly authorized by all
necessary organizational action, and (iii) do not contravene (A) such Loan
Party’s certificate of organization, by-laws or other governing document,
(B) any law, rule, regulation, order, writ, injunction or decree applicable to
such Loan Party, or (C) any contractual restriction under any material
agreements binding on or affecting such Loan Party or any Subsidiary of such
Loan Party or any other contractual restriction the contravention of which would
have a Material Adverse Effect.

(d) No authorization, approval, consent, license or other action by, and no
notice to or filing with, any Governmental Authority, and no material approval,
consent, license or other action by any other Person, is required for the due
execution, delivery and performance by, or enforcement against, any Loan Party
of each Loan Document to which it is or is to be a party, or for the
consummation of the transactions contemplated hereby or thereby (including each
Revolving Credit Borrowing and issuance or renewal of a Letter of Credit
hereunder and the use of the proceeds thereof) and the transactions contemplated
thereby, except consents, authorizations, filings and notices which have been
obtained or made and are in full force and effect.

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto and constitute legal, valid and binding obligations of each Loan Party
party thereto enforceable against such Loan Party in accordance with their
respective terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally.

(f) The consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at December 31, 2008, and the related consolidated statement of
income, consolidated Shareholders’ Equity and consolidated statement of cash
flows of the Borrower and its consolidated Subsidiaries for the fiscal year then
ended (accompanied by an unqualified opinion of KPMG LLP, independent public
accountants) and the consolidated results of operations of the Borrower and its
consolidated Subsidiaries for the fiscal year then ended, (i) have been
furnished to each Bank, (ii) were prepared in accordance with GAAP applied on a
consistent basis, (iii) fairly present the financial condition of the Borrower
and its consolidated Subsidiaries as of the date thereof and their results of
operations for the

 

46



--------------------------------------------------------------------------------

period covered thereby in accordance with GAAP applied on a consistent bases,
except as otherwise expressly noted therein, and (iv) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its consolidated Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments, and Indebtedness. Since December 31, 2008 through
the date hereof there has been no Material Adverse Change.

(g) The unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries dated as at June 30, 2009, and the related
consolidated statements of income or operations, consolidated Shareholders’
Equity and cash flows for the fiscal quarter ended on that date (i) have been
furnished to each Bank, (ii) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (iii) fairly present the financial condition of the Borrower
and its consolidated Subsidiaries as of the date thereof and their results of
operations for the period covered thereby.

(h) Each Loan Party and its Subsidiaries is in compliance, in all material
respects, with the requirements of all applicable laws, rules, regulations and
orders, including ERISA, Environmental Laws and Environmental Permits.

(i) As of the Effective Date, each Loan Party is, individually and together with
its Subsidiaries, Solvent.

(j) (i) There are no actions, suits, investigations, proceedings, claims or
disputes pending against or, to the Borrower’s knowledge threatened against or
affecting, the Borrower, any of its Subsidiaries or any of its or their
respective rights or properties, at law, in equity, in arbitration or before any
court or by or before any arbitrator or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (A) that draws
into question or purports to affect any transaction contemplated by this
Agreement or the legality, validity, binding effect or enforceability of the
Borrower’s Obligations, the Loan Documents or the rights and remedies of the
Banks relating to this Agreement and the other Loan Documents, or (B) other than
as set forth in (x) Forms 10-K for the fiscal year ended December 31, 2008 and
10-Q for the fiscal quarter ended June 30, 2009 filed by the Borrower with the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended, and (y) the Confidential Information Memorandum prepared in connection
with this Agreement, that could reasonably be expected to have a Material
Adverse Effect, and

(ii) There has been no material adverse change in the status of any matter
described in clause (x) or (y) of the above subsection (j)(i) that could
reasonably be likely to have a Material Adverse Effect.

(k) Neither the Borrower nor any Subsidiary is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U). No proceeds of any Advance or any Letter of Credit
will be used in any manner that is not permitted by Section 5.02(i). Following
the application of the proceeds of each Borrowing or drawing under each Letter
of Credit, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 5.02(a) or Section 5.02(e) or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Bank or any Affiliate of any Bank relating to Indebtedness and within the
scope of Section 6.01(d) will be margin stock.

(l) No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

47



--------------------------------------------------------------------------------

(m) No statement or information contained in this Agreement or any other
document, certificate or statement furnished to the Administrative Agent or the
Banks by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents (as
modified or supplemented by other information furnished) contains as of the date
such statement, information, document or certificate was so furnished any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made; provided, however, that, with
respect to any such information, exhibit or report consisting of statements,
estimates, pro forma financial information, forward-looking statements and
projections regarding the future performance of the Borrower or any of its
Subsidiaries (“Projections”), no representation or warranty is made other than
that such Projections have been prepared in good faith based upon assumptions
believed to be reasonable at the time.

(n) Other than as could not reasonably be expected to have a Material Adverse
Effect, (i) there are no strikes, lockouts or other material labor disputes or
grievances against the Borrower or any of its Subsidiaries, or, to the
Borrower’s knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and (ii) no significant unfair labor practice charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(o) (i) Each Loan Party and its ERISA Affiliates have operated and administered
each Plan in compliance with ERISA and all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect.

(ii) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that has resulted in or could reasonably be expected to result in a
Material Adverse Effect.

(iii) No Loan Party and no ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan that has
resulted in or could reasonably be expected to result in a Material Adverse
Effect.

(iv) No Loan Party and no ERISA Affiliate has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or has been
terminated, within the meaning of Title IV of ERISA, and no such Multiemployer
Plan is reasonably expected to be in reorganization or to be terminated, within
the meaning of Title IV of ERISA to the extent such termination or
reorganization has resulted in or is reasonably expected to result in a Material
Adverse Effect.

(v) The present value of the aggregate benefit liabilities under each of the
Plans of the Borrower (other than Multiemployer Plans), determined as of the end
of such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan as of such determination date allocable to such benefit liabilities by
more than the amount disclosed in the Borrower’s financial statements for the
year ended December 31, 2008 and each Plan will be able to fulfill its benefit
obligations as they come due in accordance with the Plan documents and under
GAAP, except in each case where such

 

48



--------------------------------------------------------------------------------

excess or such inability could not reasonably be expected to have a Material
Adverse Effect. The term “benefit liabilities” has the meaning specified in
Section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in Section 3 of ERISA.

(vi) The execution and delivery of this Agreement, the other Loan Documents and
any related documents will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code, except in each case
where the imposition of such tax could not reasonably be expected to have a
Material Adverse Effect.

(vii) The expected post-retirement benefit obligation (determined as of the last
day of the Borrower’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Borrower is properly accounted for in accordance with GAAP in
all material respects in the Borrower’s financial statements most recently
delivered pursuant to Section 5.01(d)(ii) for the relevant year ended.

(p) (i) Except where such event could not, individually or in the aggregate with
other similar events, reasonably be expected to have a Material Adverse Effect,
the operations and properties of each Loan Party and each of its Subsidiaries
comply with all applicable Environmental Laws and Environmental Permits, all
past non-compliance with such Environmental Laws and Environmental Permits has
been resolved without ongoing obligations or costs, and no circumstances exist
that could be reasonably expected to (A) form the basis of an Environmental
Action against any Loan Party or any of its Subsidiaries or any of their
properties or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

(ii) Except where such event could not, individually or in the aggregate with
other similar events, reasonably be expected to have a Material Adverse Effect,
(A) none of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; (B) there are no and never have been any underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned or operated by any Loan Party or any
of its Subsidiaries or, to the best of its knowledge, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries; (C) there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and (D) Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries.

(iii) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

(q) (i) Neither any Loan Party nor any of its Subsidiaries is party to any tax
sharing agreement other than that certain Tax Sharing Agreement dated as of
January 1, 2006 by and between Halliburton Company, KBR Holdings, LLC and the
Borrower.

 

49



--------------------------------------------------------------------------------

(ii) Each Loan Party and each of its Subsidiaries has filed, or caused to be
filed, all Federal, state and other material tax returns and reports required to
be filed, and has paid all material Federal, state and other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves. There is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect.

(r) Each Loan Party and each of its Subsidiaries maintains, or the Borrower or a
Subsidiary of the Borrower maintains on behalf of such Loan Party or such
Subsidiary, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which each Loan Party and such Subsidiary operates.

(s) Each Loan Party has (i) good and marketable title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), or (iii) good title to (in
the case of all other personal property), all of their respective properties and
assets, in each case to the extent reasonably necessary to the conduct of such
Loan Party’s business.

(t) Neither the Borrower nor any of its Subsidiaries is in violation of any laws
relating to terrorism or money laundering, including the Patriot Act, except to
the extent such violation could not reasonably be expected to have a Material
Adverse Effect.

(u) (i) None of the proceeds of the Advances made, nor Letters of Credit issued,
under this Agreement will violate the Trading with the Enemy Act, as amended, or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

(ii) Neither the Borrower nor any Subsidiary (A) is, or will become, a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (B) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person. The
Borrower and the Subsidiaries are in compliance, in all material respects, with
the Patriot Act.

(iii) None of the proceeds of the Advances made, nor Letters of Credit issued,
under this Agreement will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, assuming in all cases that such Act applies to the Borrower or
any of the Subsidiaries.

(v) The Borrower has disclosed to the Administrative Agent and the Banks all
agreements, instruments and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
it, that, in each case, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE BORROWER

Section 5.01 Affirmative Covenants. So long as any Advance or any other amount
payable by the Borrower hereunder or under any other Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Bank shall have any
Commitment hereunder, the Borrower will, unless the Required Banks shall
otherwise consent in writing:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders (including
ERISA, Environmental Laws and Environmental Permits) except to the extent that
failure to so comply (in the aggregate for all such failures) could not
reasonably be expected to have a Material Adverse Effect.

(b) Preservation of Corporate or Organizational Existence, Etc. (i) Preserve and
maintain and cause each of its Subsidiaries to preserve and maintain (unless, in
the case of any Subsidiary, the Borrower or such Subsidiary determines that such
preservation and maintenance is no longer necessary in the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole), its corporate
or organizational existence, rights (charter and statutory), franchises,
permits, licenses, approvals and privileges in the jurisdiction of its
organization; provided, however, that the Borrower and its Subsidiaries may
consummate any merger, consolidation conveyance, transfer, lease, disposition,
spin-off, split-off or similar transaction permitted under Section 5.02(d) and
provided further that neither the Borrower nor any of its Subsidiaries shall be
required to preserve any right, permit, license, approval, privilege, franchise
or, solely in the case of Subsidiaries, existence, where the failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect and (ii) qualify and remain qualified and cause each of
its Subsidiaries to qualify and remain qualified, as a foreign organization in
each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its Properties, except where the
failure to so qualify or remain qualified could not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect.

(c) Payment of Taxes and Other Obligations, Etc. Pay and discharge, and cause
each of its Subsidiaries to pay and discharge, their respective obligations and
liabilities before the same shall become delinquent, including (i) all
Indebtedness, as and when payable, subject to any subordination provisions; and
(ii) all taxes, assessments, charges and like levies levied or imposed upon it
or upon its income, profits or Property prior to the date on which penalties
attach thereto, and all lawful claims that, if unpaid, might by law become a
Lien upon its Property; provided that neither the Borrower nor any Subsidiary
shall be required to pay and discharge any such tax, assessment, charge, levy or
claim so long as the validity or amount thereof shall be contested in good faith
by appropriate proceedings and Borrower or the applicable Subsidiary shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or if the failure to pay, discharge or contest (in the aggregate for all
such failures) could not reasonably be expected to have a Material Adverse
Effect.

(d) Reporting Requirements. Furnish to the Administrative Agent:

(i) not later than 60 days after the end of each of the first three quarters of
each fiscal year of the Borrower, the consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such quarter and the
consolidated statements of income and cash flows of the Borrower and its
consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, all in reasonable detail
and duly certified (subject to normal year-end adjustments) by a Responsible
Officer of the Borrower as having been prepared in accordance with GAAP and
fairly presenting the financial

 

51



--------------------------------------------------------------------------------

condition, results of operations, Shareholders’ Equity and the cash flows of the
Borrower and its Subsidiaries in accordance with GAAP together with (A) a
certificate of said officer stating that no Default or Event of Default has
occurred and is continuing or, if a Default or Event of Default has occurred and
is continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and (B) a schedule
in form satisfactory to the Administrative Agent of the computations used by the
Borrower in determining compliance with the covenants contained in Section 5.03,
including a reconciliation in reasonable detail of the effect on Consolidated
EBITDA of non-cash estimated project losses (including non-extraordinary items)
and cash payments related thereto and the effect of excluding entities excluded
because of the last sentence of Section 1.03(a) with respect to FIN 46R, on the
computation of compliance with the covenants contained in Section 5.03;

(ii) not later than 90 days after the end of each fiscal year of the Borrower,
copies of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal year and audited
consolidated statements of income, retained earnings and cash flows of the
Borrower and its consolidated Subsidiaries for such fiscal year, in each case
accompanied by an opinion as to such audit report of KPMG LLP or other
independent public accountants of recognized standing acceptable to the Required
Banks certified in a manner to which the Administrative Agent has not objected,
together with a certificate of a Responsible Officer of the Borrower (A) as to
compliance with the terms of this Agreement, (B) stating that no Default or
Event of Default has occurred and is continuing or, if a Default or Event of
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Borrower has taken and proposes to take with respect thereto
and (C) setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03 and reconciling in reasonable detail
the effect of excluding entities excluded because of the last sentence of
Section 1.03(a) with respect to FIN 46R, on the computation of compliance with
the covenants contained in Section 5.03;

(iii) as soon as possible, and in any event within five days after any
Responsible Officer has obtained knowledge of the occurrence of any Default or
Event of Default, written notice thereof setting forth details of such Default
or Event of Default and the actions that the Borrower has taken and proposes to
take with respect thereto;

(iv) if the Indebtedness of the Borrower becomes rated by Moody’s or S&P,
promptly upon the Borrower obtaining knowledge thereof, notice of any withdrawal
or change or proposed withdrawal or change of the rating of any of the
Borrower’s Indebtedness by Moody’s or S&P;

(v) promptly after the sending or filing thereof, copies of all reports that the
Borrower sends to any of its holders of common stock;

(vi) promptly, and in any event within 10 Business Days, after a Responsible
Officer has obtained knowledge of the commencement or occurrence thereof, notice
of (A) any action, suit, investigation, litigation or proceeding before any
Governmental Authority affecting any Loan Party or any of its Subsidiaries of
the type described in Section 4.01(j) which could reasonably be expected to have
a Material Adverse Effect; and (B) any other matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

(vii) in addition to any information, records, reports, notices, or other
documents required to be provided under subsections (A) through (D) below, any
information provided by a Loan Party pursuant to this provision will include a
written statement setting forth details as to such ERISA Event and the action,
if any, that each Loan Party and its ERISA Affiliates propose to take with
respect thereto.

 

52



--------------------------------------------------------------------------------

(A) Within 10 Business Days after any Loan Party knows or has reason to know
that any ERISA Event has occurred which is reasonably likely to result in
liability to the Loan Party in excess of $25,000,000, a statement of a
Responsible Officer of the Borrower describing such ERISA Event and the action,
if any, that such Loan Party or ERISA Affiliate has taken and proposes to take
with respect thereto and (II) on the date any records, documents or other
information must be furnished to the PBGC with respect to any Plan pursuant to
ERISA, a copy of such records, documents and information.

(B) Within 10 Business Days after receipt thereof by any Loan Party or any ERISA
Affiliate from the sponsor of a Multiemployer Plan, copies of each notice
concerning (1) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (2) the reorganization or termination, within the meaning of Title IV of
ERISA, of any such Multiemployer Plan, if the amount of liability incurred, or
that may be incurred, by such Loan Party in connection with any event described
in clause (1) or (2) is reasonably likely to be in excess of $25,000,000.

(C) Within 10 Business days after receipt thereof by any Loan Party or any ERISA
Affiliate, copies of each notice from the PBGC of its intention to seek
termination of any Plan or of the appointment of a trustee thereunder, which in
either case is reasonably likely to result in liability to such Loan Party in
excess of $25,000,000.

(D) Within 10 Business Days of the occurrence of any event affecting any Plan
which could result in the incurrence by any Loan Party or any ERISA Affiliate of
any liability incurred, or that may be incurred, by any Loan Party under any
post-retirement Welfare Plan that is reasonably likely to be in excess of
$25,000,000, copies of all notices related thereto.

(viii) such other information as any Bank through the Administrative Agent may
from time to time reasonably request.

Information required to be delivered pursuant to Section 5.01(d)(i) or
Section 5.01(d)(ii) shall be deemed to have been delivered on the date on which
the Borrower provides notice to the Administrative Agent that such information
has been posted on the Borrower’s website on the Internet at http://www.kbr.com
or at another website identified in such notice and accessible by the Banks
without charge; provided that the Borrower shall deliver paper copies of the
information referred to in such Sections to the Administrative Agent for
distribution to (x) any Bank to which the above referenced websites are for any
reason not available if such Bank has so notified the Borrower and (y) any Bank
that has notified the Borrower that it desires paper copies of all such
information; provided further that the Administrative Agent shall notify the
Banks as provided in Section 8.02 of any materials delivered pursuant to this
Section 5.01(d) (other than clause (v) hereof). Information required to be
delivered pursuant to Section 5.01(d)(v) shall be deemed to have been delivered
on the date when posted on a website as provided in the preceding sentence.

(e) Inspections. At any reasonable time and from time to time, in each case upon
reasonable notice to the Borrower and subject to any applicable restrictions or
limitations on access to any facility or information that is classified or
restricted by contract or by law, regulation or

 

53



--------------------------------------------------------------------------------

governmental guidelines, permit each Bank to visit and inspect the properties of
the Borrower or any Material Subsidiary of the Borrower, and to examine and make
copies of and abstracts from the records and books of account of the Borrower
and its Material Subsidiaries and discuss the affairs, finances and accounts of
the Borrower and its Material Subsidiaries with its and their officers and
independent accountants provided, however, that advance notice of any discussion
with such independent public accountants shall be given to the Borrower and the
Borrower shall have the opportunity to be present at any such discussion.

(f) Keeping of Books. Keep proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each Subsidiary in accordance with GAAP on a
consolidated basis.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Material Subsidiaries to maintain and preserve, all of its material properties
that are used or useful in the conduct of the business of the Borrower and its
Material Subsidiaries, taken as a whole, in good working order and condition,
ordinary wear and tear excepted.

(h) Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Material Subsidiary
operates; provided that the Loan Parties shall be permitted to self-insure in
such amounts and covering such risks as is usual and customary among companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Material Subsidiary operates.

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions with any Affiliate on terms that are fair and
reasonable and no less favorable to the Borrower or such Subsidiary, than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate; provided, however, that the foregoing restriction shall not apply to
transactions in the ordinary course of business between or among the Borrower
and its Subsidiaries or to other transactions between or among the Borrower and
its wholly-owned Subsidiaries.

(j) Covenant to Guarantee Obligations. Upon the (i) formation or acquisition of
any new direct or indirect Material Domestic Subsidiary by any Loan Party or
(ii) if a Subsidiary of any Loan Party becomes a Material Domestic Subsidiary,
at the Borrower’s expense: (A) within 10 Business Days after such formation or
acquisition or in case of clause (ii) above, within 10 days after the delivery
of the financial statements required by Section 5.01(d) for the fiscal quarter
during which such Subsidiary becomes a Material Domestic Subsidiary, cause each
such Material Domestic Subsidiary to duly execute and deliver to the
Administrative Agent a supplement to the Guarantee, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ Obligations under the Loan Documents (each a “Guarantee Supplement”);
(B) within 60 days after such request, formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the Banks, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to (1) such Guarantee Supplement being
the legal, valid and binding obligations of each additional Subsidiary Guarantor
party thereto enforceable in accordance with its terms and (2) such other
matters as the Administrative Agent may reasonably request; and (C) at any time
and from time to time, promptly execute and deliver, and cause each Loan Party
and each such additional Subsidiary Guarantor to execute and deliver, any and
all further instruments and documents and take, and cause each Loan Party and
each such additional Subsidiary Guarantor to take, all such

 

54



--------------------------------------------------------------------------------

other action as the Administrative Agent may reasonably deem necessary or
desirable in obtaining the full benefits of the Guarantee. In addition, the
Borrower (i) shall comply with the requirements set forth in the definition of
“Subsidiary Guarantor” and (ii) may cause any other Subsidiary to become a
Subsidiary Guarantor by delivering a Guarantee Supplement to the Guarantee and
within 60 days thereafter, deliver to the Administrative Agent, upon the request
of the Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the Banks, of counsel for the
Loan Parties reasonably acceptable to the Administrative Agent as to (A) such
Guarantee Supplement being the legal, valid and binding obligations of each
additional Subsidiary Guarantor party thereto enforceable in accordance with its
terms and (B) such other matters as the Administrative Agent may reasonably
request.

Section 5.02 Negative Covenants. So long as any Advance or any other amount
payable by the Borrower hereunder or under any other Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Bank shall have any
Commitment hereunder, the Borrower will not, without the written consent of the
Required Banks:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its Properties
whether now owned or hereafter acquired or assign, or permit any of its
Subsidiaries to assign, any accounts or other right to receive income, except:

(i) Liens on or with respect to any of the properties of the Borrower and any of
its Subsidiaries existing on the date hereof and set forth on Schedule
5.02(a)(i);

(ii) (A) Liens upon or in property acquired (including acquisitions through
merger or consolidation) or constructed or improved by the Borrower or any of
its Subsidiaries including general intangibles, proceeds and improvements,
accessories and upgrades thereto and created contemporaneously with, or within
12 months after, such acquisition or the completion of construction or
improvement, to secure Indebtedness (including Capitalized Leases) incurred to
finance the payment of all or a portion of the purchase price of such property
or the cost of construction or improvements thereon, as the case may be and
(B) Liens on property (including any unimproved portion of partially improved
property) of the Borrower or any of its Subsidiaries created within 12 months of
completion of construction of a new plant or plants on such property to secure
Indebtedness incurred to finance such construction (including Indebtedness
incurred to finance such construction if, in the opinion of the Borrower, such
property or such portion thereof was prior to such construction substantially
unimproved for the use intended by the Borrower); provided, however, no such
Lien shall extend to or cover any property other than the property being
acquired, constructed or improved (including any unimproved portion of a
partially improved property) including general intangibles, proceeds and
improvements, accessories and upgrades thereto;

(iii) Any Lien existing on any property including general intangibles, proceeds
and improvements, accessories and upgrades thereto prior to the acquisition
(including acquisition through merger or consolidation) thereof by the Borrower
or any of its Subsidiaries or existing on any property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary, provided that such a Lien is not created in contemplation or in
connection with such acquisition or such Person becoming a Subsidiary and no
such Lien shall be extended to cover property other than the asset being
acquired including general intangibles proceeds and improvements, accessories
and upgrades thereto;

 

55



--------------------------------------------------------------------------------

(iv) Liens to secure any extension, renewal, refunding or replacement (or
successive extensions, renewals, refinancing, refundings or replacements), in
whole or in part, of any Indebtedness secured by any Lien referred to in clauses
(ii) and (iii); provided that (A) the principal amount of the Indebtedness
secured thereby is no greater than the outstanding principal amount of such
Indebtedness immediately before such extension, renewal, refinancing, refunding
or replacement and (B) such Lien shall only extend to such assets as are already
subject to a Lien in respect of such Indebtedness;

(v) (A) Liens on Equity Interests in (and assets of) any Project Finance
Subsidiary, so long as such Liens secure only Project Financing and (B) Liens on
property acquired or constructed with the proceeds of Permitted Non-Recourse
Indebtedness so long as such Liens secure only such Permitted Non-Recourse
Indebtedness;

(vi) (A) Liens on Equity Interests in any Joint Venture and Liens on assets of a
JV Subsidiary to secure Joint Venture Debt of such Joint Venture. “Joint Venture
Debt” shall mean Indebtedness and other obligations of a JV Subsidiary or of a
Joint Venture owned by a JV Subsidiary as to which the creditors will not,
pursuant to the terms in the agreements governing such Indebtedness, have any
recourse to the Equity Interests in or assets of the Borrower or any Subsidiary,
other than the assets of such JV Subsidiary and the assets of such Joint
Venture, provided that neither the Borrower nor any Subsidiary (other than such
JV Subsidiary) (i) provides any direct or indirect credit support, including any
undertaking, agreement or instrument that would constitute Indebtedness or
(ii) is otherwise directly or indirectly liable for such Indebtedness;

(vii) Customary Permitted Liens;

(viii) Liens on cash collateral securing reimbursement obligations in respect of
(A) letters of credit listed on Schedule 5.02(a)(viii) in the amounts and with
the maturity dates set forth therein and (B) letters of credit, acceptances and
bank guarantees, provided that the aggregate principal amount of obligations
secured by Liens permitted by this clause (viii)(B) shall not exceed at any time
in the aggregate the sum of (1) $150,000,000 plus (2) the aggregate amount of
letters of credit which had been Extended Letters of Credit but ceased to be
Letters of Credit hereunder following being cash collateralized as contemplated
by Section 2.01(b) hereof;

(ix) in addition to the Liens on cash collateral permitted by the preceding
clause (viii), in the event that the aggregate Letter of Credit Commitments at
any time are less than the aggregate Revolving Credit Commitments at such time
(the “Gap Amount”) and the Borrower and/or its Subsidiaries obtain letters of
credit issued for its or their account in a face amount not to exceed the Gap
Amount, the Borrower shall be permitted to pledge cash collateral to secure such
letters of credit in an amount not to exceed an amount equal to the aggregate
Unused Revolving Credit Commitments at such time (calculated immediately prior
to giving effect to such cash collateral pledge), provided however, that to the
extent such cash collateral is not funded with Advances that remain outstanding
hereunder, the Unused Revolving Credit Commitments under this Agreement shall be
calculated as though the full amount of any such cash collateral were funded
through Advances that remain outstanding hereunder;

(x) Liens securing obligations under surety bonds issued in the ordinary course
of the Borrower’s and its Subsidiaries’ business and indemnification agreements
related thereto on assets related to the work bonded by such surety bonds,
including equipment, property, contracts, distributions and accounts related
thereto and cash collateral required thereby;

 

56



--------------------------------------------------------------------------------

(xi) banker’s Liens, Liens in favor of securities intermediaries, rights of
setoff and other similar Liens existing solely with respect to cash and Cash
Equivalents on deposit in one or more accounts maintained by the Borrower, in
each case granted in the ordinary course of business in favor of the bank or
other securities intermediary with which such an account is maintained, securing
amounts owing to such bank or other securities intermediary with respect to cash
management and operating account arrangements, including those involving pooled
accounts and netting arrangements; provided that in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness other
than customary liability for account overdrafts;

(xii) Liens arising out of judgments, attachments or awards not resulting in an
Event of Default or Default under Section 6.01(f) or (h);

(xiii) Liens consisting of Capitalized/Operating Leases;

(xiv) other Liens incurred in the ordinary course of business of the Borrower
and its Subsidiaries securing Indebtedness that does not in the aggregate exceed
at any time outstanding $75,000,000.

(b) Indebtedness of Subsidiaries. Permit any of its Subsidiaries to create,
incur, assume or suffer to exist, any Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Indebtedness of Subsidiaries outstanding on the Effective Date specified in
Schedule 5.02(b)(ii) (“Existing Debt”) and any refinancings, refundings,
renewals, replacements or extensions thereof; provided that the aggregate
principal amount of all such Indebtedness is not increased at the time of any
such refinancing, refunding, renewal, replacement or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing,
refunding, renewal, replacement or extension;

(iii) Indebtedness of any Person that becomes a Subsidiary of any Loan Party or
is merged or consolidated into a Subsidiary of any Loan Party after the date
hereof in accordance with the terms of Section 5.02(d), which Indebtedness is
existing at the time such Person becomes a Subsidiary of such Loan Party or at
the time of such merger or consolidation, as the case may be (other than
Indebtedness incurred solely in contemplation of such Person becoming a
Subsidiary of such Loan Party);

(iv) Indebtedness owed to the Borrower or to other Subsidiaries;

(v) Reimbursement obligations of a Subsidiary in respect of letters of credit,
surety bonds, acceptances and bank guarantees issued for the account of such
Subsidiary in the ordinary course of such Subsidiary’s business;

(vi) Indebtedness in respect of (A) purchase money obligations and Capitalized
Leases and refinancings or renewals thereof secured by Liens of the type
permitted by Section 5.02(a)(ii), in an aggregate principal amount not to exceed
$200,000,000 at any time outstanding, and (B) other Capitalized/Operating
Leases;

 

57



--------------------------------------------------------------------------------

(vii) Obligations in respect of worker’s compensation claims, self insurance
obligations, reimbursement obligations in respect of appeal bonds and
obligations under completion guaranties, in each case incurred by a Subsidiary
in the ordinary course of its business;

(viii) Indebtedness in respect of any Project Financing and other Permitted
Non-Recourse Indebtedness; and

(ix) unsecured Indebtedness not to exceed $100,000,000 in aggregate principal
amount at any time outstanding.

(c) Change in Nature of Business. Make any material change in the nature of the
business of the Borrower and its Subsidiaries as carried on at the date hereof,
taken as a whole.

(d) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions), all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person; provided, however, that:

(i) the Borrower may merge with a Person if (A) the Borrower is the surviving
corporation, and (B) after giving effect to such merger no Default or Event of
Default shall have occurred and all representations and warranties shall be true
and correct;

(ii) any Subsidiary may merge with any one or more Subsidiaries, provided that
if a Subsidiary Guarantor (or a Subsidiary thereof) is a party to such
transaction, a Subsidiary Guarantor (or a Subsidiary thereof) shall be the
continuing or surviving Person, and if a Domestic Subsidiary is a party to such
transaction, a Domestic Subsidiary shall be the surviving or continuing Person;
and

(iii) any Subsidiary may convey, transfer, lease or otherwise dispose of all or
a substantial part of its assets to the Borrower or to another Subsidiary;
provided, however, if the transferor is a Subsidiary Guarantor (or a Subsidiary
thereof), the transferee shall be a Subsidiary Guarantor (or a Subsidiary
thereof).

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of (each,
a “Disposition”), or permit any of its Subsidiaries to make any Disposition of,
any assets, except:

(i) sales of inventory in the ordinary course of its business and the granting
of any option or other right to purchase, lease or otherwise acquire inventory
in the ordinary course of its business;

(ii) in a transaction authorized by Section 5.02(d);

(iii) sales, transfers or other dispositions of assets among the Borrower and
its Subsidiaries; provided, however no Subsidiary Guarantor shall be permitted
to transfer, lease or otherwise dispose of, all or substantially all of its
assets to a foreign Subsidiary of the Borrower (as used in this subsection
(iii), “foreign Subsidiary” means a Subsidiary that is not a Domestic
Subsidiary);

(iv) goods, equipment or other property that are, in the reasonable opinion of
the Borrower or such Subsidiary, obsolete or unproductive or utilized as
trade-in for goods, equipment or other property of at least comparable value;

 

58



--------------------------------------------------------------------------------

(v) in order to resolve disputes that occur in the ordinary course of business,
Borrower and its Subsidiaries may discount or otherwise compromise for less than
the face value thereof, notes or accounts receivable;

(vi) licenses or sublicenses by Borrower and its Subsidiaries of software,
trademarks, patents and other intellectual property and leases of real property
interests in the ordinary course of business and which do not materially
interfere with the business of Borrower or any of its Subsidiaries;

(vii) transfers of condemned property to the respective Governmental Authority
that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property or its designee as part of an insurance
settlement;

(viii) sales, transfers or other dispositions by the Borrower or any of its
Subsidiaries of Equity Interests (and assets of) in Project Finance Subsidiaries
and joint venture interests held by the Borrower or any of its Subsidiaries;

(ix) dispositions by the Borrower or any of its Subsidiaries of assets with an
aggregate book value not to exceed $100,000,000 during any fiscal year of the
Borrower (plus any sales, transfers or other dispositions the net cash proceeds
of which are reinvested in equipment or other productive assets within one year
of such sale, transfer or other disposition); and

(x) the sale by the Borrower and its Subsidiaries of the Nigg, Scotland
fabrication yard.

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

(i) Investments existing on the date hereof;

(ii) Investments by the Borrower and its Subsidiaries in their Subsidiaries
(including, if as a result of such Investment (A) a Person becomes a Subsidiary
of the Borrower) or (B) a Person is merged, consolidated or amalgamated with or
into, or conveys substantially all of its assets to, or is liquidated into, the
Borrower or a Subsidiary; provided that any advances and guarantees by the
Borrower and its Subsidiaries in favor of their respective Subsidiaries (other
than Subsidiary Guarantors) shall be in the ordinary course of business
consistent with past practices; and provided further that any such merger is
permitted by Section 5.02(d);

(iii) any Investment in Cash Equivalents;

(iv) Investments with the net cash proceeds from the sale of Equity Interests in
the Borrower, and any acquisition of assets solely in exchange for an issuance
of Equity Interests of the Borrower; and

(v) Investments in (A) Allenby Connaught not to exceed an aggregate amount of
$105,000,000, (B) Egypt Basic Industries Company (EBIC) not to exceed an
aggregate amount of $22,500,000 and (C) other joint ventures and other minority
interests not to exceed $250,000,000, in each case at any time outstanding and
in each case plus the net cash proceeds of sales of Investments made pursuant to
this Section 5.02(f)(v) and sales of other minority interests

 

59



--------------------------------------------------------------------------------

and dividends and distributions (including repayment of loans and advances)
received from Project Finance Subsidiaries and Joint Ventures and from
Investments made pursuant to this Section 5.02(f)(v).

For purposes of this Section 5.02(f), the amount of an Investment shall be
determined as of the date of such Investment, and such amount shall be equal to
the cash amount or the fair market value of other property or asset invested.

(g) Restricted Payments. Purchase, redeem, retire, defease or otherwise acquire
for value any of its Equity Interests now or hereafter outstanding, return any
capital to its stockholders, partners or members (or the equivalent Persons
thereof) as such, or permit any of its Subsidiaries to do any of the foregoing,
or permit any of its Subsidiaries to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Interests in the Borrower or in a
Subsidiary other than a wholly-owned Subsidiary, except that, so long as no
Default or Event of Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:

(i) Borrower may purchase any of its Equity Interests provided that the
aggregate purchase price paid from and after the Effective Date, when added to
the amount of dividends paid from and after the Effective Date (other than
dividends payable in Equity Interests), shall not exceed $400 million (such
amount, as decreased by any such dividends and/or purchases, the “Distribution
Cap”), provided that no such purchases shall be made from the proceeds of a
Borrowing hereunder. In the event that the Borrower issues additional Equity
Interests in the form of common stock after the Borrower shall have paid any
such dividends and/or made any such purchases, the Distribution Cap shall be
replenished by (i) the amount of the net cash proceeds of the issuance of any
such Equity Interests and/or (ii) the amount of any portion of the purchase
price for an Investment permitted by Section 5.02(f)(ii) paid by the issuance of
any such Equity Interests, so long as, in the case of either of clauses (i) and
(ii), the Distribution Cap does not exceed $400 million at any time; and

(ii) the Borrower or any Subsidiary of the Borrower may redeem, repurchase,
retire or otherwise acquire any of its Equity Interests in connection with a
compensation plan, program or practice, provided that the aggregate price paid
from and after the Effective Date for all such repurchased, redeemed, acquired
or retired Equity Interests shall not exceed $25 million in any fiscal year of
the Borrower.

(h) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by GAAP, or (ii) fiscal year.

(i) Use of Proceeds. Use the proceeds of any Advance or any Letter of Credit for
any purpose other than for working capital and general corporate purposes of the
Borrower and its Subsidiaries; or use any such proceeds (i) in a manner which
violates or results in a violation of any law or regulation, (ii) to purchase or
carry any margin stock (as defined in Regulation U), (iii) to extend credit for
the purpose of purchasing or carrying any margin stock (as defined in Regulation
U), or (iv) to pay dividends or repurchase any Equity Interests in the Borrower
or any Subsidiary.

(j) Restrictive Agreements. Enter into or be a party to, or permit any of its
Subsidiaries to enter into or be a party to, any agreement or other arrangement
that

(i) prohibits or otherwise limits the ability (A) of the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
to secure the

 

60



--------------------------------------------------------------------------------

Obligations, (B) of any Subsidiary (other than a Project Finance Subsidiary) to
pay dividends or other distributions in respect of its Equity Interests (whether
in cash, securities or otherwise) to, or transfer property to, the Borrower or
any Subsidiary Guarantor, or (C) of any Subsidiary to repay loans or advances to
the Borrower or any Subsidiary Guarantor; provided that the foregoing
restrictions in this clause (j)(i) shall not apply to restrictions and
conditions (1) imposed by law or by any Loan Document, (2) contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold, or
(3) imposed by any agreement relating to any Indebtedness secured by Liens
permitted under Section 5.02(a) provided that such restrictions or conditions
relate only to the property covered by such Liens; and provided further that the
above clause (j)(i)(A) shall not apply to customary provisions in leases and
other contracts restricting the assignment thereof; or

(ii) requires that if a Lien is granted to secure the Obligations, a Lien must
also be granted to secure the obligations of such Person under such agreement.

Section 5.03 Financial Covenants. So long as any Advance or any other amount
payable by the Borrower hereunder or under any other Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Bank shall have any
Commitment hereunder, the Borrower:

(a) Consolidated Debt to Consolidated EBITDA. Shall not permit, as of the last
day of any fiscal quarter, the ratio of Consolidated Debt to Consolidated
EBITDA, for the four fiscal quarters ending on such date, to be greater than
3.50 to 1.00.

(b) Consolidated Net Worth. Shall maintain at all times a Consolidated Net Worth
of not less than the sum of (i) $2,000,000,000.00, plus (ii) an amount equal to
50% of the Consolidated Net Income earned in each fiscal quarter ending on or
after September 30, 2009 (with no deduction for a net loss in any such fiscal
quarter) plus (iii) an amount equal to 100% of the aggregate increases in
Shareholders’ Equity of the Borrower after the date hereof by reason of the
issuance and sale of Equity Interests of the Borrower or any Subsidiary (other
than issuances to the Borrower or a wholly-owned Subsidiary), including upon any
conversion of debt securities of the Borrower into such Equity Interests.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable, whether at the due date thereof or by acceleration
thereof or otherwise or (ii) the Borrower shall fail to pay any interest on any
Advance or any fees hereunder or other amount payable hereunder, or any Loan
Party shall fail to make any other payment under any Loan Document, in each case
under this clause (ii), within three Business Days of when the same becomes due
and payable, whether at the due date thereof or by acceleration thereof or
otherwise; or

(b) Any representation, warranty or certification made by any Loan Party (or any
of its Responsible Officers) herein pursuant to or in connection with any Loan
Document or in any certificate or document furnished to any Bank pursuant to or
in connection with any Loan Document, or any representation or warranty deemed
to have been made by any Loan Party pursuant to Section 3.02, shall prove to
have been incorrect or misleading in any material respect when made or so deemed
to have been made; or

 

61



--------------------------------------------------------------------------------

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.21(a)(ii)(A), Section 5.01(b), (e), (i) or (j),
Section 5.02 or Section 5.03 of this Agreement; or (ii) any Loan Party shall
fail to perform or observe any other term, covenant or agreement contained in
this Agreement on its part to be performed or observed (other than any term,
covenant or agreement covered by Section 6.01(a)) and, in each case under this
clause (ii), such failure shall remain unremedied for 30 days after notice
thereof shall have been given to such Loan Party by the Administrative Agent or
by any Bank; or

(d) (i) Any Loan Party or any of its Material Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Indebtedness of such Loan Party or such Material Subsidiary (as the case may
be) that is outstanding in a principal amount of at least $100,000,000 either
individually or in the aggregate for all such Loan Parties and Material
Subsidiaries (but excluding Indebtedness outstanding hereunder), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; or any other event shall occur or condition shall
exist under any agreement or instrument relating to any such Indebtedness and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness
or otherwise to cause, or to permit the holder thereof to cause, such
Indebtedness to mature; or any such Indebtedness shall become due prior to its
stated maturity (other than by a regularly-scheduled required payment and
mandatory prepayments from proceeds of asset sales, debt incurrence, excess cash
flow, equity issuances and insurance proceeds); provided that for the avoidance
of doubt the parties acknowledge and agree that any payment required to be made
under a guarantee described in the definition herein of Indebtedness shall be
due and payable at the time such payment is due and payable under the terms of
such guarantee (taking into account any applicable grace period) and such
payment shall not be deemed to have been accelerated or have become due as a
result of the obligation guaranteed having become due; or (ii) any Loan Party or
any of its Material Subsidiaries shall fail to pay when due any amount owed in
respect of any Hedging Obligation in an amount equal to or greater than
$100,000,000 either individually or in the aggregate for all such Loan Parties
and Material Subsidiaries; or

(e) Any Loan Party or any Material Subsidiary of any Loan Party shall be
adjudicated a bankrupt or insolvent by a court of competent jurisdiction, or
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party or any such Material Subsidiary seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its Property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 90 days, or any of the actions
sought in such proceeding (including the entry of an order for relief against,
or the appointment of a receiver, trustee, custodian or other similar official
for, it or for any substantial part of its Property) shall occur; or such Loan
Party or any such Material Subsidiary shall take any corporate or organizational
action to authorize any of the actions set forth above in this subsection (e);
or

(f) One or more final, non-appealable judgments or orders by a court of
competent jurisdiction for the payment of money in excess of $100,000,000 in the
aggregate (to the extent not covered by insurance available from a financially
sound insurer that has acknowledged coverage) shall be rendered against any Loan
Party or any Material Subsidiary of any Loan Party and either (i) enforcement
proceedings are commenced by a creditor upon such judgment or order or (ii) any
such judgment or order shall remain undischarged and unstayed for a period of 30
days; or

 

62



--------------------------------------------------------------------------------

(g) Any judgment, writ, warrant of attachment or execution or similar process
shall be issued or levied against a substantial part of the property of any Loan
Party or any Material Subsidiary of any Loan Party and such judgment, writ,
warrant of attachment or execution or similar process shall not be released,
stayed, vacated or fully bonded within 30 days after its issue or levy; or

(h) Any non monetary judgment or order by a court or Governmental Authority of
competent jurisdiction shall be rendered against any Loan Party or any
Subsidiary of any Loan Party that could reasonably be likely to have a Material
Adverse Effect, and either (i) enforcement proceedings are commenced by a
creditor upon such judgment or order or (ii) any such judgment or order shall
remain undischarged and unstayed for a period of 30 days; or

(i) Any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing; or

(j) A Change of Control shall occur; or

(k) Any Loan Party shall incur, or, in the reasonable opinion of the Required
Banks, shall be reasonably likely to incur liability in excess of $100,000,000
in the aggregate as a result of the occurrence of an ERISA Event or the
termination of a Multiemployer Plan;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Banks, by notice to the Borrower,
declare the obligation of each Bank to make Advances (other than Letter of
Credit Advances by an Issuing Bank or a Bank pursuant to Section 2.03(d)) and of
each Issuing Bank to issue Letters of Credit to be terminated, whereupon the
same (and all of the Commitments) shall forthwith terminate, (ii) shall at the
request, or may with the consent, of the Required Banks, by notice to the
Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such other amounts shall become and be
forthwith due and payable, and (iii) the obligation of the Borrower to deposit
Cash Collateral as described in Section 6.02 shall automatically be effective,
in each case, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or any other notice of any kind, all of which
are hereby expressly waived by the Borrower, and (iv) shall at the request, or
may with the consent, of the Required Banks, exercise on behalf of itself and
the Banks all rights and remedies available to it and the Banks under the Loan
Documents; provided, however, that in the event of any actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code,
(A) the Commitment of each Bank and the obligation of each Bank to make Advances
(other than Letter of Credit Advances by an Issuing Bank or a Bank pursuant to
Section 2.03(d)) and of each Issuing Bank to issue Letters of Credit shall
automatically be terminated, and (B) the Advances, all interest thereon and all
other amounts payable under this Agreement shall automatically and immediately
become and be due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration, or any other notice of any kind,
all of which are hereby expressly waived by the Borrower.

Section 6.02 Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Banks, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Administrative Agent on behalf of the Banks in same day funds at the
Administrative Agent’s

 

63



--------------------------------------------------------------------------------

office designated in such demand, for deposit in the L/C Cash Collateral
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding. If at any time the Administrative Agent determines that
any funds held in the L/C Cash Collateral Account are subject to any right or
claim of any Person other than the Administrative Agent and the Banks or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
in the L/C Cash Collateral Account, such funds shall be applied to reimburse the
relevant Issuing Bank or the Banks, as applicable, to the extent permitted by
applicable law. If any amount remains on deposit as Cash Collateral after all
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other obligations, if any, in the order set forth below.

Section 6.03 Application of Funds. After the exercise of remedies provided for
in this Article VI (or after the Advances have automatically become immediately
due and payable as set forth in the proviso to at the end of Section 6.01), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Banks and the Issuing Banks (including fees, charges
and disbursements of counsel to the respective Banks and Issuing Banks) and
amounts payable under Article II, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Advances, Letter of Credit
Advances and other Obligations arising under the Loan Documents, ratably among
the Banks and the Issuing Banks in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances and Letter of Credit Advances, ratably among the Banks
and the Issuing Banks in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize that portion of L/C Exposure comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable law.

ARTICLE VII

THE ADMINISTRATIVE AGENT

Section 7.01 Appointment and Authority. Each of the Banks and the Issuing Banks
hereby irrevocably appoints Citibank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to

 

64



--------------------------------------------------------------------------------

exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Banks and the Issuing Banks, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any such provisions.

Section 7.02 Duties of Administrative Agent; Exculpatory Provisions.

(a) The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Banks (or such other number or percentage of the Banks as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Banks (or
such other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 6.01, Section 6.02 and Section 8.01) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default or the
event or events that give or may give rise to any Default unless and until the
Borrower or any Bank shall have given notice to the Administrative Agent
describing such Default and such event or events.

(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation or other information made or supplied in
or in connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the perfection or priority of any Lien or security interest created
or purported to be created hereunder or thereunder or (v) the satisfaction of
any condition set forth in Article III or elsewhere herein, other than (but
subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Bank and
each Bank confirms to the Administrative Agent that it is solely responsible for
any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

Section 7.03 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent,

 

65



--------------------------------------------------------------------------------

statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of an Advance, or the
issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Bank or Issuing Bank, the Administrative Agent may presume
that such condition is satisfactory to such Bank or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Bank
or Issuing Bank prior to the making of such Advance or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 7.04 Rights as a Bank.

(a) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Bank as any other Bank and may exercise
the same as though it were not the Administrative Agent and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Banks.

(b) Each Bank understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 7.04(b) as “Activities”) and may engage
in the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. The Agent’s Group may, in undertaking the Activities,
engage in trading in financial products or undertake other investment businesses
for its own account or on behalf of others (including the Loan Parties and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the Borrower, another Loan Party or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties or their Affiliates. Each Bank understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to the Banks that are not members of the
Agent’s Group. None of the Administrative Agent nor any member of the Agent’s
Group shall have any duty to disclose to any Bank or use on behalf of the Banks,
and shall not be liable for the failure to so disclose or use, any information
about or derived from the Activities or otherwise (including any information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of any Loan
Party) or to account for any revenue or profits obtained in connection with the
Activities, except that the Administrative Agent shall deliver or otherwise make
available to each Bank such documents as are expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Banks.

(c) Each Bank further understands that there may be situations where members of
the Agent’s Group or their respective customers (including the Loan Parties and
their Affiliates) either

 

66



--------------------------------------------------------------------------------

now have or may in the future have interests or take actions that may conflict
with the interests of any one or more of the Banks (including the interests of
the Banks hereunder and under the other Loan Documents). Each Bank agrees that
no member of the Agent’s Group is or shall be required to restrict its
activities as a result of the Person serving as Administrative Agent being a
member of the Agent’s Group, and that each member of the Agent’s Group may
undertake any Activities without further consultation with or notification to
any Bank. None of (i) this Agreement nor any other Loan Document, (ii) the
receipt by the Agent’s Group of information (including Information (as such term
is used in Section 8.15)) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Bank including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Loan Parties or their
Affiliates) or for its own account.

Section 7.05 Bank Credit Decision.

(a) Each Bank and Issuing Bank confirms to the Administrative Agent, each other
Bank and Issuing Bank and each of their respective Related Parties that it
(i) possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Administrative Agent, any other Bank, any other Issuing Bank or
any of their respective Related Parties, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of (A) entering into this Agreement, (B) making Advances and other
extensions of credit hereunder and under the other Loan Documents and (C) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Advances and other extensions of credit hereunder and under the other
Loan Documents is suitable and appropriate for it.

(b) Each Bank and Issuing Bank acknowledges that (i) it is solely responsible
for making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents,
(ii) that it has, independently and without reliance upon the Administrative
Agent or any other Bank or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Administrative Agent or any other Bank or any of their
respective Related Parties continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Borrower and each
other Loan Party;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of an Advance, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

 

67



--------------------------------------------------------------------------------

(iv) the adequacy, accuracy and/or completeness of the Information Memorandum
and any other information delivered by the Administrative Agent, any other Bank
or by any of their respective Related Parties under or in connection with this
Agreement or any other Loan Document, the transactions contemplated hereby and
thereby or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Loan Document.

Section 7.06 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VII and Section 8.04 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Section 7.07 Resignation; Replacement of Administrative Agent.

(a) Administrative Agent. The Administrative Agent may at any time give notice
of its resignation to the Banks, the Issuing Banks and the Borrower. Upon
receipt of any such notice of resignation, the Required Banks shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Banks and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Banks and the
Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Banks that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Banks or the Issuing Bank under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Bank and Issuing Bank directly, until such time as the Required Banks
appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 7.07(a)). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 8.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

68



--------------------------------------------------------------------------------

(b) Issuing Bank. If a Bank becomes, and during the period it remains, a
Defaulting Lender or a Potential Defaulting Lender any Issuing Bank may, upon
prior written notice to the Borrower and the Administrative Agent, resign as an
Issuing Bank effective at the close of business New York time on a date
specified in such notice (which date may not be less than five Business Days
after the date of such notice); provided that such resignation by the Issuing
Bank will have no effect on the validity or enforceability of any Letter of
Credit then outstanding or on the obligations of the Borrower or any Bank under
this Agreement with respect to any such outstanding Letter of Credit or
otherwise to the applicable Issuing Bank.

(c) Replacement of Administrative Agent. Anything herein to the contrary
notwithstanding, if at any time the Required Banks determine that the Person
serving as Administrative Agent is (without taking into account any provision in
the definition of “Defaulting Lender” or “Potential Defaulting Lender” requiring
notice from the Administrative Agent or any other party) a Defaulting Lender or
a Potential Defaulting Lender, the Required Banks (determined after giving
effect to Section 8.01) may by notice to the Borrower and such Person remove
such Person as Administrative Agent and, in consultation with the Borrower,
appoint a replacement Administrative Agent hereunder. Such removal will, to the
fullest extent permitted by applicable law, be effective on the earlier of
(i) the date a replacement Administrative Agent is appointed and (ii) the date
30 Business Days after the giving of such notice by the Required Banks
(regardless of whether a replacement Administrative Agent has been appointed).

Section 7.08 Co-Lead Arrangers, Syndication Agent, Documentation Agent. Anything
herein to the contrary notwithstanding, no Co-Lead Arranger, Syndication Agent
or Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Bank or an Issuing Bank hereunder.

Section 7.09 Guarantee Matters. Each of the Banks (including in its capacity as
an Issuing Bank or a potential Issuing Bank, as applicable) irrevocably
authorize the Administrative Agent, to release a Subsidiary Guarantor from its
obligations under the Guarantee if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Required Banks will confirm in writing the Administrative
Agent’s authority to release any Subsidiary Guarantor from its obligations under
the Guarantee pursuant to this Section 7.09. In each case as specified in this
Section 7.09, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to release such Subsidiary Guarantor from its obligations
under the Guarantee, in each case in accordance with the terms of the Loan
Documents and this Section 7.09.

Section 7.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Advance shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Banks and the Administrative Agent
and their respective agents and counsel and all other amounts due the Banks and
the Administrative Agent under Section 2.04 and Section 8.04) allowed in such
judicial proceeding; and

 

69



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Banks or the Issuing Banks, as the case
may be, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 2.04 and Section 8.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank and any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Bank or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Bank
in any such proceeding.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Amendments, Etc.

(a) No amendment or waiver of any provision of any Loan Document, nor consent to
any departure by the Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Banks, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall: (i) waive any of the conditions specified in
Section 3.01(b) of this Agreement without the written consent of each Bank;
(ii) increase the Commitment of any Bank or subject any Bank to any additional
obligations without the written consent of such Bank; (iii) reduce the principal
of, or interest on, the Advances or any fees or other amounts payable hereunder,
without the written consent of each Bank to whom such amount is payable;
provided, however, that only the consent of the Required Banks shall be
necessary to amend the default rate of interest payable pursuant to
Section 2.07(a), Section 2.07(b) or Section 2.07(c) hereof or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
default rate specified in Section 2.04 or Section 2.07(c), as applicable;
(iv) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder without the written
consent of each Bank to whom such amount is payable; (v) amend the definition of
“Required Banks” without the written consent of each Bank; (vi) amend
Section 2.15 in a manner that would alter the pro rata sharing of the payments
required thereby or this Section 8.01 of this Agreement without the written
consent of each Bank; or (vii) except as provided in Section 8.01(b) and to the
extent the release of any Subsidiary Guarantor from its obligations under the
Guarantee is permitted pursuant to Section 7.09 (in which in each such case such
release may be made by the Administrative Agent acting alone), release all or
substantially all of the value of the Guarantee without the written consent of
each Bank; and provided, further, that (x) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Banks required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or any of the Notes and (y) no
amendment, waiver or consent shall, unless in writing and signed by each Issuing
Bank in addition to the Banks required above to take such action, affect the
rights or obligations of the Issuing Banks under this Agreement.

 

70



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, any guarantee of a Subsidiary Guarantor under
the Guarantee shall be terminated from time to time as necessary to effect the
sale, merger or consolidation of any Subsidiary Guarantor permitted by this
Agreement and the Administrative Agent shall execute and deliver all release and
termination documents reasonably requested in connection therewith.

(c) Anything herein to the contrary notwithstanding, during such period as a
Bank is a Defaulting Lender, to the fullest extent permitted by applicable law,
the Commitment and the outstanding Revolving Credit Advances or other extensions
of credit of such Bank hereunder will not be taken into account in determining
whether the Required Banks or all of the Banks, as required, have approved any
amendment or waiver hereunder (and the definition of “Required Banks” will
automatically be deemed modified accordingly for the duration of such period);
provided, that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, alter the payment application provisions of Section 2.21(b) in a
manner adverse to such Defaulting Lender or alter the terms of this proviso,
will require the consent of such Defaulting Lender.

Section 8.02 Notices, Etc.

(a) All notices, demands, requests, consents and other communications provided
for in this Agreement shall be given in writing, or by any telecommunication
device capable of creating a written record (including electronic mail), and
addressed to the party to be notified as follows:

 

  (i)

if to the Borrower or any other Loan Party,

KBR, Inc.

601 Jefferson Avenue

Houston, TX 77002

Facsimile No.: (713) 753-2517

E-Mail Address: Steven.Mathews2@kbr.com

Attention: Treasurer

 

  (ii)

if to the Administrative Agent,

Two Penns Way, Suite 200

New Castle, Delaware 19720

Facsimile No.: (302) 894-6120

E-Mail Address: global.loans.support@citi.com

Attention: Bank Loan Syndications Department

with a copy to:

2800 Post Oak Blvd, Suite 400

Houston, Texas 77056

Facsimile No.: (713) 481-0253

E-Mail Address: amy.pincu@citi.com

Attention: Amy Pincu, Managing Director

 

71



--------------------------------------------------------------------------------

(iii) if to any Issuing Bank listed on the signature pages hereof, to it at the
address specified opposite its name on Schedule IV hereto or as on file with the
Administrative Agent,

(iv) if to any other Issuing Bank, to the address specified in the agreement
pursuant to which it becomes an Issuing Bank,

(v) if to any other Bank, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent, to the other parties and (y) in the case of
all other parties, to the Borrower and the Administrative Agent.

(b) All notices, demands, requests, consents and other communications described
in Section 8.02(a) shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 8.02(a); to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in Section 8.02(a); provided, however, that
notices and communications to the Administrative Agent pursuant to Article II or
Article VII) shall not be effective until received by the Administrative Agent.

(c) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish,
or otherwise chooses to furnish, to the Administrative Agent pursuant to the
Loan Documents, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials, but excluding
(A) any request for or other communication that relates to a request for a new,
or a conversion of an existing, borrowing, letter of credit or other extension
of credit (including any election of an interest rate or interest period
relating thereto), (B) any notice pursuant to Section 2.10 and any other notice
that relates to the payment of any principal or other amount due under the
Credit Agreement prior to the scheduled date therefor, (C) any notice of any
Default or Event of Default, (D) any notice, information and other material
required to be delivered to satisfy any condition precedent to the effectiveness
of the Credit Agreement and/or any borrowing or other extension of credit
hereunder (all such non-excluded communications being referred to herein,
collectively as “Communications”) by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic email address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Borrower. In addition, the Borrower agrees to continue to provide the
Communications to the Administrative Agent in such other manner as may be
specified in the Loan Documents but only to the extent requested by the
Administrative Agent. The Borrower and the Banks agree that the Administrative
Agent may, but shall not be obligated to, make the Communications and the other
notices and information described in

 

72



--------------------------------------------------------------------------------

clauses (A) through (D) above (collectively, the “Approved Electronic
Communications”) available to the Banks by posting the Approved Electronic
Communications on Intralinks, DebtDomain or a substantially similar electronic
system chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”); provided that the foregoing
provisions of this sentence shall not apply to notices to any Bank or Issuing
Bank described in clauses (A) and (B) above in this subsection (c) if such Bank
or Issuing Bank has notified the Administrative Agent that it is incapable of
receiving such notices via the Approved Electronic Platform. THE APPROVED
ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Banks and the Borrower, on
behalf of itself and each other Loan Party, acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Banks and
the Borrower, on behalf of itself and each other Loan Party, hereby approves
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

(e) Nothing herein shall prejudice the right of the Administrative Agent or any
Bank to give any notice or other communication to any Loan Party pursuant to any
Loan Document in any other manner specified in such Loan Document.

(f) Each of the Banks and the Borrower, on behalf of itself and each other Loan
Party, agree that the Administrative Agent may, but (except as may be required
by applicable law) shall

 

73



--------------------------------------------------------------------------------

not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 8.03 No Waiver; Remedies; Enforcement. No failure on the part of any
Bank or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VI for the benefit of all Banks
and Issuing Banks; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) each Issuing Bank from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Bank) hereunder and under the other Loan Documents,
(c) any Bank from exercising setoff rights in accordance with Section 8.05
(subject to the terms of Section 2.15), or (d) any Bank from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Banks shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article VI and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.15,
any Bank may, with the consent of the Required Banks, enforce any rights and
remedies available to it and as authorized by the Required Banks.

Section 8.04 Expenses and Taxes; Compensation; Indemnification.

(a) The Borrower agrees to pay on demand (i) all reasonable out-of-pocket
expenses (including reasonable fees and expenses of counsel) of the
Administrative Agent and its Affiliates in connection with the preparation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof, (ii) all reasonable out-of-pocket expenses incurred by each Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket costs and expenses incurred by the Administrative Agent, any Bank
or any Issuing Bank (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Bank or any Issuing Bank) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Advances made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Letters of
Credit.

(b) The Borrower agrees to indemnify and hold harmless the Administrative Agent,
the Banks, the Co-Lead Arrangers and their respective directors, officers,
employees, affiliates, advisors, attorneys and agents (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including fees and expenses of counsel) for which any of them may
become liable or which may be incurred by or asserted against any of the
Indemnified Parties in connection with or arising out of (i) any Loan Document
or any other document or instrument delivered in connection herewith or the
actual or proposed use of the proceeds of any Advance or Letter

 

74



--------------------------------------------------------------------------------

of Credit or any of the transactions contemplated hereby or thereby, (ii) any
actual or alleged presence or Release of Hazardous Materials on or from any
property owned or operated by the Borrower or any Subsidiary, or any
Environmental Liability related in any way to the Borrower or any Subsidiary, or
(iii) any investigation, litigation, or proceeding, whether or not any of the
Indemnified Parties is a party thereto, related to or in connection with any of
the foregoing or any Loan Document, including any transaction in which any
proceeds of any Advance or Letter of Credit are applied, including in each of
the foregoing cases, any such claim, damage, loss, liability or expense
resulting from the negligence of any Indemnified Party, but excluding any such
claim, damage, loss, liability or expense (A) sought to be recovered by any
Indemnified Party to the extent such claim, damage, loss, liability or expense
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Party or (B) results from a dispute solely between or among
Indemnified Parties which does not arise, directly or indirectly, from any act
or omission of any Loan Party or any of its Subsidiaries or from any
circumstance constituting a Default or Event of Default; provided however, that
the foregoing clause (B) shall not limit the Borrower’s obligation to indemnify
and hold harmless the Administrative Agent in its capacity as such.

(c) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Advance or Letter of Credit or the use of the proceeds thereof. No
Indemnified Party shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby.

(d) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 8.04(a) or Section 8.04(b) to be paid by it to the
Administrative Agent (or any sub-agent thereof), any Issuing Bank or any Related
Party of any of the foregoing but without affecting the Borrower’s obligation to
pay such amounts, each Bank severally agrees to pay to the Administrative Agent
(or any such sub-agent), any Issuing Bank or such Related Party, as the case may
be, such Bank’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any Issuing Bank in
its capacity as such, or against any such Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such Issuing Bank
in connection with such capacity. The obligations of the Banks under this
Section 8.04(d) are subject to the provisions of Section 2.02(e) and
Section 2.03(e).

(e) All amounts due under this Section shall be payable promptly after demand
therefor.

(f) Without prejudice to the survival of any other agreement of the Borrower
hereunder, all obligations of the Borrower under Section 2.13, Section 2.14 and
this Section 8.04 shall survive the termination of the Commitments and this
Agreement and the payment in full of all amounts hereunder and under the Notes.

Section 8.05 Right of Set-Off. If an Event of Default shall have occurred and be
continuing, each Bank and each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held

 

75



--------------------------------------------------------------------------------

and other obligations (in whatever currency) at any time owing by such Bank,
Issuing Bank or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Bank or such Issuing Bank, irrespective of
whether or no such Bank or such Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Bank or such Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Bank, each Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Bank, Issuing Bank or their respective Affiliates may have. Each Bank
and the Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 8.06 Limitation and Adjustment of Interest.

(a) Notwithstanding anything to the contrary set forth herein, in any other Loan
Document or in any other document or instrument, no provision of any of the Loan
Documents or any other instrument or document furnished pursuant hereto or in
connection herewith is intended or shall be construed to require the payment or
permit the collection of interest in excess of the maximum non-usurious rate
permitted by applicable law. Accordingly, if the transactions with any Bank
contemplated hereby would be usurious under applicable law, if any, then, in
that event, notwithstanding anything to the contrary in any Note payable to such
Bank, this Agreement or any other document or instrument, it is agreed as
follows: (i) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received by
such Bank under any Note payable to such Bank, this Agreement or any other
document or instrument shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and, if theretofore paid, shall, at the option of such Bank, be credited by such
Bank on the principal amount of the indebtedness owed to such Bank by the
Borrower or refunded by such Bank to the Borrower, and (ii) in the event that
the maturity of any Note payable to such Bank is accelerated or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest under law applicable to such Bank may never include more than the
maximum amount allowed by such applicable law and excess interest, if any, to
such Bank provided for in this Agreement or otherwise shall be canceled
automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall, at the option of such Bank, be credited by such Bank on
the principal amount of the indebtedness owed to such Bank by the Borrower or
refunded by such Bank to the Borrower. In determining whether or not the
interest contracted for, taken, reserved, charged or received by any Bank
exceeds the maximum non-usurious rate permitted by applicable law, such
determination shall be made, to the extent that doing so does not result in a
violation of applicable law, by amortizing, prorating, allocating and spreading,
in equal parts during the period of the full stated term of the loans hereunder,
all interest at any time contracted for, taken, charged, received or reserved by
such Bank in connection with such loans.

(b) In the event that at any time the interest rate applicable to any Advance
made by any Bank would exceed the maximum non-usurious rate allowed by
applicable law, the rate of interest to accrue on the Advances by such Bank
shall be limited to the maximum non-usurious rate allowed by applicable law, but
shall accrue, to the extent permitted by law, on the principal amount of the
Advances made by such Bank from time to time outstanding, if any, at the maximum
non-usurious rate allowed by applicable law until the total amount of interest
accrued on the Advances made by such Bank equals the amount of interest which
would have accrued if the interest rates applicable to the Advances pursuant to
Article II had at all times been in effect. In the event that upon the final
payment

 

76



--------------------------------------------------------------------------------

of the Advances made by any Bank and termination of the Commitment of such Bank,
the total amount of interest paid to such Bank hereunder and under the Notes is
less than the total amount of interest which would have accrued if the interest
rates applicable to such Advances pursuant to Article II had at all times been
in effect, then the Borrower agrees to pay to such Bank, to the extent permitted
by law, an amount equal to the excess of (a) the lesser of (i) the amount of
interest which would have accrued on such Advances if the maximum non-usurious
rate allowed by applicable law had at all times been in effect or (ii) the
amount of interest which would have accrued on such Advances if the interest
rates applicable to such Advances pursuant to Article II had at all times been
in effect over (b) the amount of interest otherwise accrued on such Advances in
accordance with this Agreement.

Section 8.07 Binding Effect. This Agreement shall become effective as provided
in Section 3.01 hereof and thereafter the provisions of this Agreement shall be
binding upon and inure to the benefit of the Borrower and the Administrative
Agent and each Bank and their respective successors and assigns permitted
hereby, except that the Borrower may not assign any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
of the Banks and no Bank may assign or otherwise transfer any of its rights or
obligations hereunder except (a) to an assignee in accordance with the
provisions of Section 8.08(a), (b) by way of participation in accordance with
the provisions of Section 8.08(b) or (c) by way of pledge or assignment of a
security interest subject to the restrictions of Section 8.08(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 8.08(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Banks) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

Section 8.08 Assignments and Participations.

(a) Assignments by Banks. Any Bank may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Bank’s Commitment and the Advances at the time owing to it or in the case of an
assignment to a Bank, an Affiliate of a Bank or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (a)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) of, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Bank subject
to each such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall be in increments of $1,000,000 and shall not be less than
$10,000,000, in respect of a term facility, unless each of the Administrative
Agent and, so long as no Event of Default exists under Section 6.01(a) or
Section 6.01(e) has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

 

77



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (a)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to unreasonably withheld or
delayed) shall be required unless (x) an Event of Default exists under
Section 6.01(a) or Section 6.01(e) at the time of such assignment or (y) such
assignment is to a Bank, an Affiliate of a Bank or an Approved Fund; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
with five Business Days after having received notice thereof.

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Bank with a
Commitment in respect of such facility, an Affiliate of such Bank or an Approved
Fund with respect to such Bank ; and

(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to make Letter of Credit Advances or otherwise
participate in exposure under one or more Letters of Credit (whether or not then
outstanding).

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Bank, shall deliver to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates of Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 8.08(b), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from is obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party thereto) but shall continue to be entitled to the benefits
of Section 2.12, Section 2.13, Section 2.14 and Section 8.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with Section 8.08(c).

 

78



--------------------------------------------------------------------------------

(b) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the Banks
and the Commitment of, and the principal amount of the Revolving Credit Advances
owing to, each Bank from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Banks may treat each
Person whose name is recorded in the Register as a Bank hereunder for all
purposes of this Agreement. Upon its receipt of an Assignment and Acceptance
executed and delivered to it in accordance with the terms of this Agreement, the
Administrative Agent shall accept such Assignment and Acceptance and record such
assignment in the Register. The Register shall be available for inspection by
the Borrower or any Bank, at any reasonable time and from time to time upon
reasonable prior notice.

(c) Participations. Any Bank may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person or the Borrower or any of its Affiliates) (each a
“Participant”) in or to all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment, the Advances owing
to it and the Notes held by it); provided that (i) such Bank’s obligations under
this Agreement shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Banks and the Issuing
Bank shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement, and (iv) the terms
of any such participation shall not restrict such Bank’s ability to make any
amendment or waiver of this Agreement or any Note or such Bank’s ability to
consent to any departure by the Borrower therefrom without the approval of the
Participant; provided that such participation may provide that such Bank will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso in Section 8.01(a) that
affects such Participant. Subject to Section 8.08(d), the Borrower agrees that
each Participant shall be entitled to the benefits of Section 2.12, Section 2.13
and Section 2.14 to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to Section 8.08(a). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.05 as
though it were a Bank, provided such Participant agrees to be subject to
Section 2.15 as though it were a Bank.

(d) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.13 and Section 2.14 than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Bank shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified if the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.14(f) as though it were a
Bank.

(e) Each Issuing Bank may assign to an Eligible Assignee all of its rights and
obligations under the undrawn portion of its Letter of Credit Commitment at any
time; provided, however, that (i) each such assignment shall be to an Eligible
Assignee and (ii) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500.

(f) Any Bank may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 8.08, disclose to the
assignee or Participant or proposed assignee or Participant, any information
relating to the Borrower or any of its Subsidiaries furnished to such Bank by or
on behalf of the Borrower or any of its Subsidiaries; provided that, prior to
any such disclosure, the assignee or Participant or proposed assignee or
Participant shall agree to comply with Section 8.14.

 

79



--------------------------------------------------------------------------------

(g) Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that not such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledge or assignee for such Bank as a party hereto.

Section 8.09 No Liability of Issuing Banks. The Borrower assumes all risks of
the acts or omissions of any beneficiary or transferee of any Letter of Credit
with respect to its use of such Letter of Credit. Neither any Issuing Bank nor
any of its officers or directors shall be liable or responsible for: (a) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

Section 8.10 Counterparts; Integration, Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

(b) Delivery of an executed counterpart of a signature page of this Agreement,
any other Loan Document and any documents executed in connection therewith by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart.

(c) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

80



--------------------------------------------------------------------------------

Section 8.11 Judgment.

(a) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at Reference Bank’s principal office in London at 11:00 A.M. (London
time) on the Business Day preceding that on which final judgment is given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Foreign Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such Foreign Currency with
Dollars at Reference Agent’s principal office in London at 11:00 A.M. (London
time) on the Business Day preceding that on which final judgment is given.

(c) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Bank or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Bank or the Administrative Agent (as the case may be), of any sum adjudged to be
so due in such other currency, such Bank or the Administrative Agent (as the
case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such Bank
or the Administrative Agent (as the case may be) in the applicable Primary
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Bank or the Administrative Agent (as the case
may be) against such loss, and if the amount of the applicable Primary Currency
so purchased exceeds such sum due to any Bank or the Administrative Agent (as
the case may be) in the applicable Primary Currency, such Bank or the
Administrative Agent (as the case may be) agrees to remit to the Borrower such
excess.

Section 8.12 Governing Law. This Agreement and the other Loan Documents shall be
governed by, and construed in accordance with, the laws of the State of New
York.

Section 8.13 Jurisdiction; Damages.

(a) To the fullest extent it may effectively do so under applicable law, each of
the parties hereto hereby irrevocably and unconditionally submits, for itself
and its Property, to the non-exclusive jurisdiction of any New York state court
or federal court sitting in New York City, and any appellate court from any
appeal thereof, in any action or proceeding arising out of or relating to this
Agreement, or any other Loan Document, or any other instrument or document
furnished pursuant hereto or in connection herewith or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court;

(b) Each of the parties hereto hereby irrevocably and unconditionally waives to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding arising out of or relating
to this Agreement or any other Loan Document in any court referred to in
Section 8.13(a) and any objection that it may now or hereafter have to the
laying of venue of any action or proceeding in any such court.

 

81



--------------------------------------------------------------------------------

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 8.02. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

(d) Each of the parties hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(e) Nothing herein shall affect the right that any party hereto may otherwise
have to bring any action or proceeding relating to this Agreement, any of the
Notes or any other instrument or document furnished pursuant hereto or in
connection herewith in the courts of any other jurisdiction. Each of the
Borrower, the Administrative Agent and the Banks hereby irrevocably and
unconditionally waives, to the fullest extent it may effectively do so under
applicable law, any right it may have to claim or recover in any action or
proceeding referred to in this Section 8.13 any exemplary or punitive damages.
The Borrower hereby further irrevocably waives, to the fullest extent it may
effectively do so under applicable law, any right it may have to claim or
recover in any action or proceeding referred to in this Section 8.13 any special
or consequential damages.

Section 8.14 Confidentiality.

(a) Each of the Administrative Agent and each of the Banks agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document, any action or proceeding relating to this Agreement or any other Loan
Document, the enforcement of rights hereunder or thereunder or any litigation or
proceeding to which the Administrative Agent or any Bank or any of its
respective Affiliates may be a party, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (B) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) surety, reinsurer,
guarantor or credit liquidity enhancer (or their advisors) to or in connection
with any swap, derivative or other similar transaction under which payments are
to be made by reference to the Obligations or to the Borrower and its
obligations or to this Agreement or payments hereunder, (C) to any rating agency
when required by it, (D) the CUSIP Service Bureau or any similar organization,
(vii) with the consent of the Borrower or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Administrative Agent, any Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
a Loan Party.

For purposes of this Section, “Information” means all information received from
a Loan Party or any of its respective Subsidiaries relating to a Loan Party or
any of its respective Subsidiaries or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Bank on a nonconfidential basis prior to disclosure by any Loan Party or any of
its respective Subsidiaries, provided that, in the case of information received
from a Loan Party or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

82



--------------------------------------------------------------------------------

(b) Treatment of Information. (i) Certain of the Banks may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain material non-public
information with respect to any of the Loan Parties or their securities
(“Restricting Information”). Other Banks may enter into this Agreement and take
or not take action hereunder or under the other Loan Documents on the basis of
information that may contain Restricting Information. Each Bank acknowledges
that United States federal and state securities laws prohibit any person from
purchasing or selling securities on the basis of material, non-public
information concerning the issuer of such securities or, subject to certain
limited exceptions, from communicating such information to any other Person.
Neither the Administrative Agent nor any of its Related Parties shall, by making
any Communications (including Restricting Information) available to a Bank, by
participating in any conversations or other interactions with a Bank or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its Related
Parties be responsible or liable in any way for any decision a Bank may make to
limit or to not limit its access to Restricting Information. In particular, none
of the Administrative Agent nor any of its Related Parties (A) shall have, and
the Administrative Agent, on behalf of itself and each of its Related Parties,
hereby disclaims, any duty to ascertain or inquire as to whether or not a Bank
has or has not limited its access to Restricting Information, such Bank’s
policies or procedures regarding the safeguarding of material, nonpublic
information or such Bank’s compliance with applicable laws related thereto or
(B) shall have, or incur, any liability to any Loan Party or Bank or any of
their respective Related Parties arising out of or relating to the
Administrative Agent or any of its Related Parties providing or not providing
Restricting Information to any Bank.

(ii) Each Loan Party agrees that (A) all Communications it provides to the
Administrative Agent intended for delivery to the Banks whether by posting to
the Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked “PUBLIC” if such Communications do not contain Restricting Information
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof, (B) by marking Communications “PUBLIC,” each Loan
Party shall be deemed to have authorized the Administrative Agent and the Banks
to treat such Communications as either publicly available information or not
material information (although, in this latter case, such Communications may
contain sensitive business information and, therefore, remain subject to the
confidentiality undertakings of this Section) with respect to such Loan Party or
its securities for purposes of United States Federal and state securities laws,
(C) all Communications marked “PUBLIC” may be delivered to all Banks and may be
made available through a portion of the Approved Electronic Platform designated
“Public Side Information,” and (D) the Administrative Agent shall be entitled to
treat any Communications that are not marked “PUBLIC” as Restricting Information
and may post such Communications to a portion of the Approved Electronic
Platform not designated “Public Side Information.” Neither the Administrative
Agent nor any of its Affiliates shall be responsible for any statement or other
designation by a Loan Party regarding whether a Communication contains or does
not contain material non-public information with respect to any of the Loan
Parties or their securities nor shall the Administrative Agent or any of its
Affiliates incur any liability to any Loan Party, any Bank or any other Person
for any action taken by the Administrative Agent or any of its Affiliates based
upon such statement or designation, including any action as a result of which
Restricting Information is provided to a Bank that may decide not to take access
to Restricting Information. Nothing in this subsection (b) shall modify or limit
a Bank’s obligations under Section 8.14(a) with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.

 

83



--------------------------------------------------------------------------------

(c) Each Bank acknowledges that circumstances may arise that require it to refer
to Communications that might contain Restricting Information. Accordingly, each
Bank agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Bank’s
Administrative Questionnaire. Each Bank agrees to notify the Administrative
Agent from time to time of such Bank’s designee’s e-mail address to which notice
of the availability of Restricting Information may be sent by electronic
transmission.

(d) Each Bank acknowledges that Communications delivered hereunder and under the
other Loan Documents may contain Restricting Information and that such
Communications are available to all Banks generally. Each Bank that elects not
to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other Banks
may have access to Restricting Information that is not available to such
electing Bank. None of the Administrative Agent nor any Bank with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Bank or to use such Restricting Information on
behalf of such electing Bank, and shall not be liable for the failure to so
disclose or use, such Restricting Information.

(e) The provisions of the foregoing subsections of this Section are designed to
assist the Administrative Agent, the Banks and the Loan Parties, in complying
with their respective contractual obligations and applicable law in
circumstances where certain Banks express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Banks hereunder or
thereunder may contain Restricting Information. Neither the Administrative Agent
nor any of its Related Parties warrants or makes any other statement with
respect to the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Related Parties warrant or make any other
statement to the effect that a Loan Party’s or Bank’s adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Bank
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Banks and each Loan Party assumes the
risks associated therewith.

Section 8.15 Patriot Act Notice. Each Bank and the Administrative Agent (for
itself and not on behalf of any Bank) hereby notifies the Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide, to the extent
commercially reasonable in light of applicable restrictions or limitations under
contract or law, regulation or governmental guidelines, such information and
take such actions as are reasonably requested by the Administrative Agent or any
Banks in order to assist the Administrative Agent and the Banks in maintaining
compliance with the Patriot Act.

Section 8.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

84



--------------------------------------------------------------------------------

Section 8.17 Certain Matters with Respect to Existing Credit Agreement. Each
Bank which is a “Bank” under the Existing Credit Agreement, in its capacity as a
Bank as defined in the Existing Credit Agreement and if applicable in its
capacity as an “Issuing Bank” as defined in the Existing Credit Agreement,
(a) waives the requirement in Section 2.05 of the Existing Credit Agreement that
the Borrower provide prior notice of termination of Unused Revolving Credit
Commitments as therein defined, and (b) agrees that from and after the Effective
Date, the Existing Letters of Credit shall cease to be “Letters of Credit”
issued pursuant to the Existing Credit Agreement.

[Remainder of page intentionally blank.]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:

KBR, INC.

By:

 

 

Name:

 

Title:

 

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and as a Bank

By:

 

 

Name:

 

Title:

 

CITIBANK, N.A., as an Issuing Bank

By:

 

 

Name:

 

Title:

 

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as an Issuing Bank and as an Issuing Bank and a  Bank

By:

 

 

Name:

 

Title:

 

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK,

as an Issuing Bank and a Bank

By:

 

 

Name:

 

Title:

 

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as an Issuing Bank and a Bank

By:

 

 

Name:

 

Title:

 

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK,

as an Issuing Bank and a Bank

By:

 

 

Name:

Title:

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

NATIONAL BANK OF KUWAIT, S.A.K., GRAND

CAYMAN BRANCH,

as a Bank

By:

 

 

Name:

Title:

By:

 

 

Name:

Title:

NATIONAL BANK OF KUWAIT, S.A.K., NEW

YORK BRANCH,

as an Issuing Bank

By:

 

 

Name:

Title:

By:

 

 

Name:

Title:

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Bank

By:

 

 

Name:

Title:

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Bank

By:

 

 

Name:

Title:

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING

GROUP LIMITED,

as a Bank

By:

 

 

Name:

Title:

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

ING BANK N.V.,

as a Bank

By:

 

 

Name:

 

Title:

 

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as a Bank

By:

 

 

Name:

 

Title:

 

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC,

as a Bank

By:

 

 

Name:

 

Title:

 

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK,

as a Bank

By:

 

 

Name:

Title:

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Bank

By:

 

 

Name:

Title:

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

ABU DHABI INTERNATIONAL BANK INC.,

as a Bank

By:

 

 

Name:

Title:

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Bank

By:

 

 

Name:

Title:

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK,

as a Bank

By:

 

 

Name:

Title:

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Bank

By:

 

 

Name:

Title:

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

STATE STREET BANK,

as a Bank

By:

 

 

Name:

Title:

 

Signature Page

to

Three Year Revolving Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Name of Bank

   Revolving Credit
Commitment      Letter of Credit
Commitment  

Citibank, N.A.

   $ 100,000,000.00       $ 200,000,000.00   

The Royal Bank of Scotland plc

   $ 100,000,000.00        
 
 
 
 
 
 
 
 
 

$

The greater of (i)
an amount equal to
the
aggregate Available
Amount of the
Letters of Credit set
forth on Schedule
V, as the same may
be reduced from
time to time and (ii)

200,000,000.00

  
  
  
  
  
  
  
  
  
  

  

Sumitomo Mitsui Banking Corporation

   $ 100,000,000.00      

Compass Bank

   $ 90,000,000.00       $ 150,000,000.00   

Bank of America, N.A.

   $ 80,000,000.00       $ 150,000,000.00   

The Bank of Nova Scotia

   $ 80,000,000.00      

Regions Bank

   $ 80,000,000.00         80,000,000.00   

Australia and New Zealand Banking Group Limited

   $ 50,000,000.00      

ING Bank N.V.

   $ 50,000,000.00      

National Bank of Kuwait, S.A.K., Cayman Branch

   $ 50,000,000.00      

National Bank of Kuwait, S.A.K., New York Branch

      $ 50,000,000.00   

UBS Loan Finance LLC

   $ 50,000,000.00      

Lloyds TSB Bank plc

   $ 40,000,000.00      

Standard Chartered Bank

   $ 40,000,000.00      

Wells Fargo Bank, N.A.

   $ 40,000,000.00      

Abu Dhabi International Bank Inc.

   $ 25,000,000.00      

Barclays Bank PLC

   $ 25,000,000.00      

Comerica Bank

   $ 25,000,000.00      

Fifth Third Bank

   $ 25,000,000.00      

State Street Bank and Trust Company

   $ 25,000,000.00      

Total

   $ 1,075,000,000.00                  

 

Schedule I – Page 1



--------------------------------------------------------------------------------

SCHEDULE II

EXISTING LETTERS OF CREDIT

(The exchange rate for foreign currency letters of credit have been determined
by extracting live spot rates (mid rates) from Bloomberg at 9am CST on
August 25, 2009)

 

Legal Entity

  

Beneficiary

(short name)

  

Issuing
Bank

  

Issue date

  

Expiry
(Current)

   Amount (current)     

Amount
(current)

USD

BE&K International,

Inc.

   BNY Mellon    Bank of America    4/20/2009    4/30/2010   

USD

     4,331,275.00       4,331,275.00

BE&K International,

Inc.

   BNY Mellon    Bank of America    4/20/2009    4/30/2010   

USD

     595,269.00       595,269.00

BE&K Const. Co.

LLC

   Progress Energy Carolinas, Inc.    Bank of America    5/1/2009    7/30/2011
  

USD

     12,909,340.00       12,909,340.00

BE&K Const. Co.

LLC

   Red River Environmental Products, LLC    Citibank    12/26/2008    12/28/2010
  

USD

     14,368,325.00       14,368,325.00

Kellogg Brown &

Root International Inc

   Sonangol E.P.    Citibank    2/19/2009    1/1/2011   

USD

     1,000,000.00       1,000,000.00

Kellogg Brown &

Root International Inc

   Sonangol E.P.    Citibank    2/19/2009    1/1/2011   

USD

     12,000,000.00       12,000,000.00

Kellogg Brown &

Root Overseas

Limited

   Sonangol E.P.    Citibank    3/26/2009    1/1/2011   

USD

     5,415,120.00       5,415,120.00 KBR, Inc.    Ministry of Labor - Jordan   
Citibank    2/19/2008    3/1/2010   

JOD

     1,800.00       2,543.09

Kellogg Brown &

Root Services Inc

  

US DEPARTMENT

OF STATE

   Citibank    12/30/2005    1/12/2010   

USD

     1,780,055.75       1,780,055.75

 

Schedule II – Page 1



--------------------------------------------------------------------------------

Legal Entity

  

Beneficiary

(short name)

   Issuing
Bank   

Issue date

  

Expiry
(Current)

   Amount (current)     

Amount
(current)

USD

Kellogg Brown & Root Services Inc    U. S. Army Corps of Engineers Transatlantic
Progra    Citibank    10/1/2007    8/15/2010   

USD

     2,200,000.00       2,200,000.00 BE&K, Inc    The Travelers Indemnity
Company    Bank of
America    12/17/2008    1/1/2010   

USD

     335,000.00       335,000.00 BE&K, Inc    The Travelers Indemnity Company   
Bank of
America    3/16/2009    4/1/2010   

USD

     15,040,000.00       15,040,000.00 BE&K, Inc    St. Paul Fire and Marine
Insurance Co.    Bank of
America    3/16/2009    4/1/2010   

USD

     1,045,314.00       1,045,314.00 BE&K Building Group, Inc.    Zurich
American Insurance Company    Bank of
America    5/28/2009    5/31/2010   

USD

     3,472,094.00       3,472,094.00 KBR, Inc.    Ace&Pacific Employers&Illinois
Union    Citibank    5/18/2007    1/1/2010   

USD

     33,375,320.00       33,375,320.00 KBR Holdings, LLC    ACE American
Insurance Company    Citibank    6/6/2008    1/1/2010   

USD

     6,246,098.00       6,246,098.00

Suitt Construction

Co., Inc

   The Travelers Indemnity Company    Compass
Bank    8/11/2009    8/31/2010   

USD

     250,000.00       250,000.00

 

Schedule II – Page 2



--------------------------------------------------------------------------------

Legal Entity

  

Beneficiary (short name)

  

Issuing Bank

  

Issue date

  

Expiry
(Current)

   Amount (current)     

Amount

(current)

USD

Kellogg Brown & Root LLC    Pemex Refinacion    Citibank    5/18/2009   
1/27/2010   

USD

     112,988.00       112,988.00 P. T. KBR Engineers Indonesia    BP BERAU LTD
   Citibank    6/11/2009    11/15/2012   

USD

     13,113.00       13,113.00 Kellogg Brown & Root International Inc (Delaware)
   BEA & Sonatrach    Citibank    12/27/2007    3/31/2015   

DZD

     620,345,137.03       8,562,236.11 Kellogg Brown & Root International Inc
(Delaware)    The Royal Bank of Scotland – London Trade Services Centre   
The Royal Bank of Scotland plc    8/31/2007    3/31/2015   

EUR

     13,281,618.60       19,463,098.77 Kellogg Brown & Root International Inc
(Delaware)    The Royal Bank of Scotland – London Trade Services Centre    The
Royal Bank of Scotland plc    11/2/2007    3/31/2015   

EUR

     69,841,573.02       102,346,971.01 Kellogg Brown & Root International Inc
(Delaware)    The Royal Bank of Scotland – London Trade Services Centre    The
Royal Bank of Scotland plc    8/27/2007    3/31/2015   

USD

     54,382,594.72       54,382,594.72 Kellogg Brown & Root International Inc
(Delaware)    The Royal Bank of Scotland – London Trade Services Centre    The
Royal Bank of Scotland plc    12/24/2007    3/31/2015   

USD

     92,000,100.00       92,000,100.00

 

Schedule II – Page 3



--------------------------------------------------------------------------------

SCHEDULE III

SUBSIDIARY GUARANTORS

 

1.

KBR Holdings, LLC

 

2.

Kellogg Brown & Root Services, Inc.

 

3.

Kellogg Brown & Root LLC

 

4.

Kellogg Brown & Root International, Inc.

 

5.

KBR Acquisition Holdings, LLC

 

Schedule III – Page 1



--------------------------------------------------------------------------------

SCHEDULE IV

ISSUING BANK INFORMATION

 

ISSUING BANK

 

CONTACT INFORMATION

Citibank, N.A.

 

Mark Rosenthal

Citi

Global Loan Operations

1615 Brett Road

OPS III

New Castle, DE 19720

Telephone: 302-323-7330

Fax: 212.994.0961

E-mail: Mark.Rosenthal@citi.com

The Royal Bank of Scotland plc

 

Mohamed Abdul Kadir Noorudeen

The Royal Bank of Scotland plc

600 Washington Boulevard

Stamford, CT 06901

Telephone: 312-338-7330

Fax: 203-873-5019

E-mail: Mohamed.Abdul.Kadir.Noorudeen@rbs.com

Bank of America, N.A.

 

Varsha Mehandiratta

Bank of America, N.A.

2001 Clayton Rd., Bldg. B

Concord, CA 94520

Telephone: (415) 436-4777 Ext. 8548

Fax: (972) 728-6160

Varsha.mehandiratta@bankofamerica.com

Compass Bank

 

Keri Seadler

Compass Bank

24 Greenway Plaza, Ste. 1403

Houston, TX 77047

Telephone: 713-968-8234

Fax: 205-524-0385

Keri.seadler@bbvacompass.com

Regions Bank

 

Kimberly Coke

Regions Bank

Letter of Credit Specialist

10451 NW 117th Avenue, 2nd Floor

Miami, FL 33178

Telephone: (786( 845-4405

Fax: (205) 264-5003

sncservices@regions.com

National Bank of Kuwait, S.A.K. New York Branch

 

Digna San Juan

National Bank of Kuwait New York

Manager

299 Park Avenue 17th Floor

New York, NY 10171

Telephone: (212) 303-9835

Fax: (212) 838-4105

Digna.sanjuan@nbkny.com

 

Schedule IV – Page 1



--------------------------------------------------------------------------------

SCHEDULE V

THE ROYAL BANK OF SCOTLAND PLC LETTERS OF CREDIT

(The exchange rate for foreign currency letters of credit have been determined
by extracting live

spot rates (mid rates) from Bloomberg at 9am CST on August 25, 2009)

 

Legal Entity

  

Beneficiary

(short name)

   Issue
date      Expiry
(Current)      Amount (current)      Amount
(current)
USD   Kellogg Brown & Root International Inc (Delaware)    The Royal Bank of
Scotland – London Trade Services Centre      8/31/2007         3/31/2015        
EUR         13,281,618.60         19,463,098.77    Kellogg Brown & Root
International Inc (Delaware)    The Royal Bank of Scotland – London Trade
Services Centre      11/2/2007         3/31/2015         EUR        
69,841,573.02         102,346,971.01    Kellogg Brown & Root International Inc
(Delaware)    The Royal Bank of Scotland – London Trade Services Centre     
8/27/2007         3/31/2015         USD         54,382,594.72        
54,382,594.72    Kellogg Brown & Root International Inc (Delaware)    The Royal
Bank of Scotland – London Trade Services Centre      12/24/2007        
3/31/2015         USD         92,000,100.00         92,000,100.00   

 

Schedule V– Page 1



--------------------------------------------------------------------------------

SCHEDULE 4.01(b)

LOAN PARTIES

AND THEIR RESPECTIVE SUBSIDIARIES

BORROWER:

KBR, INC.

Incorporated in the State of Delaware, United States of America

SUBSIDIARY GUARANTORS:

 

1.

KBR HOLDINGS, LLC

Organized in the State of Delaware, United States of America

No. of Shares Authorized: 135,627,000            Issued: 135,627,000

Outstanding: 135,627,000

All shares are Common

100% of the 135,627,000 Shares of Common Stock owned by KBR, Inc.

 

2.

KELLOGG BROWN & ROOT LLC

Organized in the State of Delaware, United States of America

No. of Shares Authorized: 1,000            Issued: 1,000    Outstanding: 1,000

All shares are Common

100% of the 1,000 Shares of Common Stock owned by KBR Holdings, LLC

 

3.

KELLOGG BROWN & ROOT INTERNATIONAL, INC.

Incorporated in the State of Delaware, United States of America

No. of Shares Authorized: 1,000            Issued: 1,000    Outstanding: 1,000

All shares are Common

100% of the 1,000 Shares of Common Stock owned by Kellogg Brown & Root LLC

 

4.

KELLOGG BROWN & ROOT SERVICES, INC.

Incorporated in the State of Delaware, United States of America

No. of Shares Authorized: 18,000            Issued: 18,000    Outstanding:
18,000

All shares are Common

100% of the 18,000 Shares of Common Stock owned by KBR Holdings, LLC

 

5.

KBR ACQUISITION HOLDINGS, LLC

Organized in the State of Delaware, United States of America

No. of Shares Authorized: 1,000            Issued: 1,000    Outstanding: 1,000

All shares are Common

100% of the 1,000 Shares of Common Stock owned by KBR Holdings, LLC

 

Schedule 4.01(b) – Page 1



--------------------------------------------------------------------------------

DIRECT SUBSIDIARIES OF THE SUBSIDIARY GUARANTORS

 

A.

KBR Holdings, LLC

 

Subsidiary

       

Percentage Ownership

by KBR Holdings,

LLC

  

Entity Type

  

Jurisdiction

EGS Holdings, LLC

     100%    LLC    Delaware

KBR Acquisition Holdings, LLC

     100%    LLC    Delaware

KBR Group Holdings, LLC

     100%    LLC    Delaware

Kellogg Brown & Root LLC

     100%    LLC    Delaware

Kellogg Brown & Root Services, Inc.

     100%    Corporation    Delaware

 

B.

Kellogg Brown & Root LLC

 

Subsidiary

  

Percentage Ownership by
Kellogg Brown & Root LLC

  

Entity Type

  

Jurisdiction

Turnaround Group of Texas, Inc.    100%    Corporation    Texas KBR Charitable
Foundation, Inc.    100%    Corporation    Delaware

JOINT VENTURE (Pearl GTL -

Offshore)

   50%    Unincorporated joint venture    N/A

JGC/KBR JOINT

VENTURE(TANGGUH -YOKOHAMA

OFFSHORE)

   50%    Unincorporated joint venture    N/A Kellogg Brown & Root (California),
Inc.    100%    Corporation    Delaware

JGC-KBR VENTURE-TIGA

OFFSHORE

   50%    Unincorporated joint venture    N/A Dresser-Cullen Venture    50%   
Unincorporated joint venture    N/A Brown & Root/Espey Padden    70%   
Unincorporated joint venture    N/A

Brown & Root/Turner Collie & Braden

Inc, a Joint Venture

   50%    Unincorporated joint venture    N/A NK Engineering Services    50%   
G. Partnership    N/A NK International Supply Limited    50%    Corporation   
Cayman Islands KBR Government Services S de R.L.   

99% (*Kellogg Brown & Root International, Inc. owns

the other 1% interest)

   Corporation    Panama KBRD, LLC    60%    LLC    Delaware Kellogg
International Services Limited    100%    Corporation    Cayman Islands Kellogg
Brown & Root Services Limited    100%    Corporation    Canada

 

Schedule 4.01(b) – Page 2



--------------------------------------------------------------------------------

Subsidiary

  

Percentage Ownership by

Kellogg Brown & Root LLC

  

Entity Type

  

Jurisdiction

Kellogg Brown & Root Algeria Inc.    100%    Corporation    Delaware Kellogg Pan
American Corporation    100%    Corporation    Delaware

Kellogg Brown & Root de Venezuela,

C.A.

   100%    Corporation    Venezuela, Monagas KRW Energy Systems Inc.    80%   
Corporation    Delaware Kellogg Services, Inc.    100%    Corporation   
Delaware Kellogg Overseas Corporation    100%    Corporation    Delaware Kellogg
Mexico, Inc.    100%    Corporation    Delaware Kellogg Korea, Inc.    100%   
Corporation    Delaware Kellogg International Services Corporation    100%   
Corporation    Delaware Kellogg China, Inc.    100%    Corporation    Delaware
Kellogg Brown & Root Far East, Inc.    100%    Corporation    Delaware DKES,
Inc.    100%    Corporation    Delaware KBR South Africa Limited    100%   
Corporation    Delaware Kellogg (Malaysia) Sdn. Bhd.    100%    Private Company
   Malaysia Kellogg Brown & Root, S. de R.L.   

99.96% (*Kellogg Brown &

Root International, Inc. owns the other 0.04% interest)

   LLC    Panama SubSahara Services Inc.    100%    Corporation    Delaware
Brown & Root - Murphy, L.L.C.    100%    LLC    Delaware KBR Canada Ltd    100%
   Corporation    Saskatchewan, Canada

Kellogg Brown & Root International,

Inc.

   100%    Corporation    Delaware

 

Schedule 4.01(b) – Page 3



--------------------------------------------------------------------------------

  C.

Kellogg Brown & Root International, Inc.

 

Company

 

Percentage Ownership by
Kellogg Brown & Root
International, Inc.

 

Entity Type

 

Jurisdiction

KBR PNG Limited

  100%   Corporation   Papua New Guinea

Labor Support Services Limited

  100%   Corporation   Cayman Islands

JOINT VENTURE (Pearl GTL - Onshore)

  50%   Unincorporated joint venture   N/A

Georgetown Finance Ltd.

  100%   Corporation   Cayman Islands

Laurel Financial Services B.V.

  100%   Corporation   Netherlands

Arctic Pacific Contractors International, L.L.C.

  50%   LLC   Delaware

 

  D.

Kellogg Brown & Root Services, Inc.

 

Company

 

Percentage Ownership by
Kellogg Brown & Root
Services, Inc.

 

Entity Type

 

Jurisdiction

Vinnell Brown & Root LLC

  50%   LLC   Delaware

Kellogg Brown & Root Services International, Inc.

  100%   Corporation   Delaware

Williams, Russell and Johnson/Brown & Root Services, a Joint Venture

  60%   Unincorporated joint venture   N/A

KSL Services Joint Venture (Los Alamos)

  55%   Unincorporated joint venture   N/A

Kellogg Brown & Root Services, Inc. and Espey Consultants, Inc. Joint Venture

  70%   Unincorporated joint venture   N/A

World Wide Services I, Incorporated

  100%   Corporation   Delaware

 

  E.

KBR Acquisition Holdings, LLC

 

Company

 

Percentage Ownership by
KBR Acquisition Holdings,
LLC

 

Entity Type

 

Jurisdiction

BE&K, Inc.

  100%   Corporation   Delaware

 

Schedule 4.01(b) – Page 4



--------------------------------------------------------------------------------

  F.

Project Finance Subsidiaries

 

Project Finance Subsidiary

  

Entity Type

  

Jurisdiction

Road Management Group Limited    Corporation    United Kingdom Road Management
Consolidated Plc    Corporation    United Kingdom Road Management Limited   
Corporation    United Kingdom Road Management Services (Gloucester) Limited   
Corporation    United Kingdom Road Management Services (Peterborough) Limited   
Corporation    United Kingdom Road Management Services (A13) Holdings Limited   
Corporation    United Kingdom Road Management Services (A13) Plc    Corporation
   United Kingdom Road Management Services (Darrington) Holdings Limited   
Corporation    United Kingdom Road Management Services (Finance) Plc   
Corporation    United Kingdom Road Management Services (Darrington) Limited   
Corporation    United Kingdom Aspire Defence Holdings Limited    Corporation   
United Kingdom Aspire Defence Limited    Corporation    United Kingdom Aspire
Defence Finance Plc    Corporation    United Kingdom Fastrax Limited   
Corporation    United Kingdom Fastrax Holdings Limited    Corporation    United
Kingdom Directroute (Fermoy) Holdings Limited    Corporation    Ireland
Directroute (Fermoy) Limited    Corporation    Ireland Asia Pacific Transport
Finance Pty Ltd    Company    Australia Asia Pacific Transport Pty Ltd   
Company    Australia Asia Pacific Contracting Pty Ltd    Company    Australia
S.A.N.T. (MGT-HOLDING) Pty Ltd    Company    Australia

 

Schedule 4.01(b) – Page 5



--------------------------------------------------------------------------------

S.A.N.T. (MGT-OPCO) Pty Ltd    Company    Australia S.A.N.T. (MGT-UJV) Pty Ltd
   Company    Australia S.A.N.T. (TERM-HOLDING) Pty Ltd    Company    Australia
S.A.N.T. (TERM-OPCO) Pty Ltd    Company    Australia S.A.N.T. (TERM-UJV) Pty Ltd
   Company    Australia Egyptian Basic Industries Corporation, S.A.E.    Company
   Egypt Freight Link Pty Ltd    Company    Australia Middle East Petroleum Co
PC    Corporation    Cayman Islands

 

Schedule 4.01(b) – Page 6



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)(i)

EXISTING LIENS

Pacific Premium Funding and Lease Rental relates to financing taken out by
Catalyst to fund an office fitout and leasing of office equipment from the Bank
of Queensland. As of October 30, 2009, the balance is $34,000 and is secured by
the leased equipment. The obligor is Catalyst Interactive.

 

Schedule 5.02(a)(i) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)(viii)

CASH COLLATERALIZED LETTERS OF CREDIT ISSUED BY HSBC

(The exchange rate for foreign currency letters of credit have been determined
by extracting live spot rates (mid rates) from Bloomberg at 9am CST on
August 25, 2009)

 

Legal Entity

  

Beneficiary

(short name)

   Issue date    Expiry
(Current)   

Amount (current)

   Amount
(current)
USD

Kellogg Brown & Root LLC

  

Sabic

  

1/30/2007

  

5/27/2011

  

USD

  

5,956,500.00

  

5,956,500.00

Kellogg Brown & Root Saudi Ltd. Co.

  

Sabic

  

4/27/2007

  

5/27/2011

  

USD

  

3,728,500.00

  

3,728,500.00

Granherne, Inc.

  

Echem

  

7/21/2009

  

12/2/2009

  

USD

  

10,000.00

  

10,000.00

Kellogg Brown & Root Ltd

  

ADGAS

  

8/17/2009

  

1/31/2010

  

USD

  

190,107.40

  

190,107.40

Kellogg Brown & Root Services Inc

  

Tecom Investments

  

6/14/2006

  

No expiry
date

  

AED

  

125,000.00

  

34,032.13

Kellogg Brown & Root International Inc

  

Ministry of Economy

  

9/4/2006

  

10/31/2010

  

AED

  

50,000.00

  

13,612.85

Kellogg Brown & Root Services Inc

  

Aldar Properties PJSC

  

3/16/2007

  

1/31/2010

  

AED

  

5,000,000.00

  

1,361,285.05

Kellogg Brown & Root Services Inc

  

MOLSA - UAE Abu Dhabi

  

6/8/2007

  

7/15/2010

  

AED

  

100,000.00

  

27,225.70

Kellogg Brown & Root Services Inc

  

MOLSA - UAE Abu Dhabi

  

7/3/2008

  

7/15/2010

  

AED

  

150,000.00

  

40,838.55

Kellogg Brown & Root Pty Limited

  

Maritime Nominees & Permanent Trustee Australia

  

9/27/2006

  

9/30/2010

  

AUD

  

3,401,217.60

  

2,937,401.85

 

Schedule 5.02(a)(viii) – Page 1



--------------------------------------------------------------------------------

Legal Entity

  

Beneficiary

(short name)

   Issue date    Expiry
(Current)   

Amount (current)

   Amount
(current)
USD

Kellogg Brown & Root Pty Limited

  

Tribune Properties Pty Ltd

  

1/18/2007

  

7/31/2010

  

AUD

  

2,868,079.50

  

2,476,966.49

Kellogg Brown & Root Overseas Operations Limited

  

Sultanate of Oman

  

2/26/2009

  

12/30/2009

  

OMR

  

46,500.00

  

120,779.22

Kellogg Brown & Root Services Inc

  

QBC Foundation

  

11/25/2008

  

12/31/2009

  

QAR

  

22,234,958.00

  

6,106,156.42

Kellogg Brown & Root Services Inc

  

QGE&W Corporation

  

4/6/2009

  

12/23/2009

  

QAR

  

300,000.00

  

82,385.90

Kellogg Brown & Root Services Inc

  

USACE TP Center

  

2/13/2009

  

6/2/2011

  

USD

  

3,542,881.00

  

3,542,881.00

Kellogg Brown & Root LLC

  

Refineria de Cartagena S.A.

  

7/21/2008

  

1/31/2014

  

USD

  

418,500.00

  

418,500.00

Kellogg Brown & Root LLC

  

Refineria de Cartagena S.A.

  

10/30/2008

  

2/26/2010

  

USD

  

2,930,000.00

  

2,930,000.00

KBR E&C Australia Pty Ltd

  

Woodside Energy LTD

  

1/9/2006

  

9/30/2010

  

AUD

  

3,000,000.00

  

2,590,897.31

KBR E&C Australia Pty Ltd

  

Woodside Pluto Pty Ltd

  

9/28/2006

  

8/31/2010

  

AUD

  

87,500.00

  

75,567.84

KBR E&C Australia Pty Ltd

  

Woodside Energy LTD

  

3/1/2007

  

9/30/2010

  

AUD

  

424,755.00

  

366,832.20

KBR E&C Australia Pty Ltd

  

Woodside Burrup Pty Ltd.

  

11/6/2007

  

9/30/2010

  

AUD

  

235,100.00

  

203,039.99

KBR E&C Australia Pty Ltd

  

Woodside Energy Ltd (ABN 63 005 482 986)

  

9/1/2008

  

1/30/2011

  

AUD

  

2,600,000.00

  

2,245,444.34

 

Schedule 5.02(a)(viii) – Page 2



--------------------------------------------------------------------------------

Legal Entity

  

Beneficiary

(short name)

   Issue date    Expiry
(Current)    Amount (current)    Amount
(current)
USD Kellogg Brown & Root International Inc (Delaware)   

BEA & Sonatrach

  

8/20/2008

  

3/31/2015

  

EUR

  

35,981,306.66

  

52,727,588.89

Kellogg Brown & Root Asia Pacific Pte Ltd   

SMOE.

  

8/24/2007

  

1/31/2010

  

USD

  

745,900.00

  

745,900.00

Kellogg Brown & Root International Inc (Delaware)   

Qatar Shell GTL Limited

  

4/3/2009

  

1/31/2011

  

USD

  

7,275,000.00

  

7,275,000.00

Kellogg Brown & Root Pty Limited   

Esso Highlands Limited

  

6/5/2009

  

4/3/2010

  

USD

  

1,250,000.00

  

1,250,000.00

Kellogg Brown & Root Pty Limited   

ESSO Australia PTY. Ltd

  

7/13/2009

  

4/3/2010

  

USD

  

250,000.00

  

250,000.00

 

Schedule 5.02(a)(viii) – Page 3



--------------------------------------------------------------------------------

SCHEDULE 5.02(b)(ii)

EXISTING DEBT

 

1.

Working Capital Loan to PT Engineers Indonesia (obligor) from minority partner.
As of the Effective Date, the balance is $375,000.

 

2.

Capital lease for mail equipment. Remaining balance as of Effective Date is
approximately $431,000. The obligor is Kellogg Brown & Root LLC.

 

3.

Pacific Premium Funding and Lease Rental relates to financing taken out by
Catalyst to fund an office fitout and leasing of office equipment from the Bank
of Queensland. As of the Effective Date, the balance is $34,000 and is secured
by the leased equipment. The obligor is Catalyst Interactive.

 

Schedule 5.02(b)(ii) – Page 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

$           Dated:              ,         

FOR VALUE RECEIVED, the undersigned, KBR, INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of [                    ] or
its registered assigns (the “Bank”) for the account of its Applicable Lending
Office (as defined in the Credit Agreement referred to below) the aggregate
principal amount of the Revolving Credit Advances and the Letter of Credit
Advances (each as defined in the Credit Agreement referred to below) owing to
the Bank by the Borrower pursuant to the Three Year Revolving Credit Agreement
dated as of November 3, 2009 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein, unless otherwise defined herein, being used herein as therein defined)
among the Borrower, the Bank and certain other lender parties party thereto,
Citibank, N.A., as Administrative Agent, and the Issuing Banks party thereto.

The Borrower promises to pay to the Bank or its registered assigns interest on
the unpaid principal amount of each Revolving Credit Advance and Letter of
Credit Advance from the date of such Revolving Credit Advance or Letter of
Credit Advance, as the case may be, until such principal amount is paid in full,
at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A. as Administrative Agent, at Two Penns Way, Suite 200,
New Castle, Delaware 19720 in same day funds. Each Revolving Credit Advance and
Letter of Credit Advance owing to the Bank by the Borrower and the maturity
thereof, and all payments made on account of principal thereof, shall be
recorded by the Bank and, prior to any transfer hereof, endorsed on the grid
attached hereto, which is part of this Promissory Note; provided, however, that
the failure of the Bank to make any such recordation or endorsement shall not
affect the Obligations of the Borrower under this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of advances (variously, the Revolving Credit
Advances or the Letter of Credit Advances) by the Bank to or for the benefit of
the Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance and Letter of
Credit Advance being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

KBR, INC.

By

 

 

 

  Title:

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date  

Amount of

Advance

 

Amount of

Principal Paid or

Prepaid

 

Unpaid Principal

Balance

 

Notation Made

By

                                                                              
                                                                              
                                                                               
                                                                                
                                                                               
                                                                                
                                                                               
                                                                                
                         

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF

NOTICE OF REVOLVING CREDIT BORROWING

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

Two Penns Way, Suite 200

New Castle, Delaware 19720

[Date]

Attention:  KBR, Inc. Account Officer

Ladies and Gentlemen:

The undersigned, KBR, Inc., refers to the Three Year Revolving Credit Agreement
dated as of November 3, 2009 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among the undersigned, the Banks
party thereto, Citibank, N.A., as Administrative Agent for the Banks, and hereby
gives you notice, irrevocably, pursuant to Section 2.02(a) of the Credit
Agreement that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:

(i) The Business Day of the Proposed Borrowing is [             ,         ].

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $[        ].

(iv) [The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is [                    ].

(v) Insert the following if any Foreign Currency Letters of Credit are
outstanding: Attached hereto is a certificate setting forth the Available Amount
of each outstanding Foreign Currency Letter of Credit, the exchange rate used in
calculating such Available Amount, and the amount of the Unused Revolving Credit
Commitment, each as of the date of this notice.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) The representations and warranties contained in each Loan Document are
correct on and as of the date of such Revolving Credit Advance or such Letter of
Credit (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section,
the representations and warranties contained in Section 4.01(f) and
Section 4.01(g) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (i) and (ii), as applicable, of
Section 5.01(d) of the Credit Agreement) before and after giving effect to such
Proposed Borrowing or issuance or renewal and to the application of the proceeds
therefrom, as though made on and as of such date;

 

Exhibit B-1 – Page 1



--------------------------------------------------------------------------------

(B) No event has occurred and is continuing, or would result from such Proposed
Borrowing or such issuance or renewal or from the application of the proceeds
therefrom, which constitutes a Default or an Event of Default; and

(C) There exists no request or directive issued by any Governmental Authority,
central bank or comparable agency, injunction, stay, order, litigation or
proceeding purporting to affect or calling into question the legality, validity
or enforceability of any Loan Document or the consummation of any transaction
(including any Advance or proposed Advance or issuance or renewal of a Letter of
Credit or proposed Letter of Credit) contemplated hereby.

Delivery of an executed counterpart of this Notice of Borrowing by facsimile
shall be effective as delivery of an original executed counterpart of this
Notice of Borrowing.

 

Very truly yours,

KBR, INC.

By

 

 

 

        Title:

 

Exhibit B-1 – Page 2



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF

NOTICE OF ISSUANCE AND

APPLICATION FOR LETTER OF CREDIT

NOTICE OF [MODIFICATION][ISSUANCE AND APPLICATION]* FOR LETTER OF CREDIT

Date:                     

 

[ISSUING BANK]

 

Attn: [                    ]

   Letter of Credit Reference No.                      Advising Bank   

Applicant:

(Name and Address)   

(address)

  

 

  

 

Beneficiary (Name and Address)   

Amount (In specific currency):

 

                    

   Expiry Date and Place:

This Application is for the issuance of a standby letter of credit under and
subject to the terms and conditions of the Three Year Revolving Credit Agreement
dated as of November 3, 2009 among KBR, Inc., a Delaware corporation, the Banks
party thereto, and Citibank, N.A., as Administrative Agent, as amended from time
to time in accordance with the terms thereof (hereinafter called the “Revolving
Credit Agreement”). Capitalized terms used herein but not defined are used as
defined in the Revolving Credit Agreement.

The Business Day of the Proposed Issuance is                     .

Insert the following if the requested Letter of Credit is a Foreign Currency
Letter of Credit: As of the date hereof, the Available Amount of the requested
Letter of Credit is $        . The exchange rate used in calculating such
Available Amount is         .

Insert the following if any Foreign Currency Letters of Credit are outstanding:
Attached hereto is a certificate setting forth the Available Amount of each
outstanding Foreign Currency Letter of Credit, the exchange rate used in
calculating such Available Amount, and the amount of the Unused Revolving Credit
Commitment, each as of the date of this notice.

ATTACHED HERETO IS THE FORM OF LETTER OF CREDIT THE APPLICANT IS REQUESTING BE
ISSUED.

All banking charges, other than [ISSUING BANK] charges, are for account
of:    ¨  Beneficiary    ¨  Applicant

Transmit the Credit by:

 

Cable/SWIFT

 

        ¨  Airmail

  ¨  Courier Service  

¨  Other (Specify):                                         

Special Instructions to Issuing Bank:

 

 

 

    

 

Authorized Signatory      Authorized Signatory

 

    

*  Delete as applicable.

    

 

Exhibit B-2 – Page 1



--------------------------------------------------------------------------------

KBR, INC. certifies that the following statements are true on the date hereof,
and will be true on the date of the proposed issuance:

(A) The representations and warranties contained in each Loan Document are
correct on and as of the date of such proposed issuance of such Letter of Credit
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date, and except that the representations and warranties contained
in Section 4.01(f) and Section 4.01(g) of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (i) and
(ii), as applicable, of Section 5.01(d) of the Credit Agreement) before and
after giving effect to such issuance or renewal or proposed Letter of Credit and
to the application of the proceeds therefrom, as though made on and as of such
date;

(B) No event has occurred and is continuing, or would result from such proposed
issuance or renewal or proposed Letter of Credit or from the application of the
proceeds therefrom, which constitutes a Default or an Event of Default; and

(C) There exists no request or directive issued by any Governmental Authority,
central bank or comparable agency, injunction, stay, order, litigation or
proceeding purporting to affect or calling into question the legality, validity
or enforceability of any Loan Document or the consummation of any transaction
(including any proposed issuance or renewal of a Letter of Credit or proposed
Letter of Credit) contemplated hereby.

Delivery of an executed counterpart of this Notice of Issuance and Application
for Letter of Credit by facsimile shall be effective as delivery of an original
executed counterpart of this Notice of Issuance.

 

 

   

                    

Applicant’s Signature

   

Date

 

Exhibit B-2 – Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTEE

Please see attached.

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTEE

Dated as of November 3, 2009

From

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

in favor of

THE LENDER PARTIES REFERRED TO HEREIN

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

T A B L E  O F  C O N T E N T S

 

Section         Page  

Section 1.

  

Guarantee; Limitation of Liability

     4   

Section 2.

  

Guarantee Absolute

     5   

Section 3.

  

Waivers and Acknowledgments

     6   

Section 4.

  

Subrogation

     7   

Section 5.

  

Payments Free and Clear of Taxes, Etc.

     7   

Section 6.

  

Representations and Warranties

     7   

Section 7.

  

Covenants

     8   

Section 8.

  

Amendments, Guarantee Supplements, Etc.

     8   

Section 9.

  

Notices, Etc.

     8   

Section 10.

  

No Waiver; Remedies

     9   

Section 11.

  

Right of Set-off

     9   

Section 12.

  

Indemnification

     9   

Section 13.

  

Subordination

     10   

Section 14.

  

Continuing Guarantee; Assignments under the Revolving Credit Agreement

     10   

Section 15.

  

Joint and Several Obligations

     11   

Section 16.

  

Execution in Counterparts

     11   

Section 17.

  

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

     11   

Exhibit A - Guarantee Supplement

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTEE

SUBSIDIARY GUARANTEE dated as of November 3, 2009 (this “Guarantee”) made by the
Persons listed on the signature pages hereof under the caption “Subsidiary
Guarantors” and the Additional Guarantors (as defined in Section 8(b) (such
Persons so listed and the Additional Guarantors being, collectively, the
“Guarantors” and, individually, each a “Guarantor”) in favor of the Lender
Parties (as defined below).

PRELIMINARY STATEMENT. KBR, Inc., a Delaware corporation (the “Company”), has
entered into a Three Year Revolving Credit Agreement dated as of November 3,
2009 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Revolving Credit Agreement”) with the Banks party thereto
(the “Revolving Credit Banks” and each, individually, a “Revolving Credit Bank”)
and Citibank, N.A., as Administrative Agent (the “Administrative Agent” and,
together with the Revolving Credit Banks, the “Lender Parties”). Each Guarantor
may receive, directly or indirectly, a portion of the proceeds of the Advances
under the Revolving Credit Agreement and will derive substantial direct and
indirect benefits from the transactions contemplated by the Revolving Credit
Agreement. It is a condition precedent to the making of Advances and the
issuance of Letters of Credit by the Revolving Credit Banks under the Revolving
Credit Agreement that each Guarantor shall have executed and delivered this
Guarantee. Capitalized terms used herein but not defined herein shall be used
herein as defined in the Revolving Credit Agreement.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Revolving Credit Banks to make Advances and issue Letters of Credit under the
Revolving Credit Agreement, each Guarantor, jointly and severally with each
other Guarantor, hereby agrees with the Administrative Agent for the ratable
benefit of the Lender Parties as follows:

Section 1. Guarantee; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, and the punctual performance of, all
Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all out-of-pocket expenses (including,
without limitation, fees and expenses of counsel) incurred by any Lender Party
in enforcing any rights under this Guarantee or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Lender Party under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving such other Loan Party.

(b) Each Guarantor, and by its acceptance of this Guarantee, the Administrative
Agent and each other Lender Party, hereby confirms that it is the intention of
all such Persons that this Guarantee and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to this Guarantee and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Lender Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under

 

Exhibit C – Page 4



--------------------------------------------------------------------------------

this Guarantee at any time shall be limited to the maximum amount as will result
in the Obligations of such Guarantor under this Guarantee not constituting a
fraudulent transfer or conveyance. For purposes hereof, “Bankruptcy Law” means
any proceeding of the type referred to in Section 6.01(e) of the Revolving
Credit Agreement or Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
Guarantee, such Guarantor will contribute, to the maximum extent permitted by
law, such amounts to each other Guarantor so as to maximize the aggregate amount
paid to the Lender Parties (up to the amount of the payment so required to be
made) under or in respect of the Loan Documents.

Section 2. Guarantee Absolute. This is a guarantee of payment and not of
collection. Each Guarantor guarantees that the Guaranteed Obligations will be
paid strictly in accordance with the terms of the Loan Documents, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Lender Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guarantee
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations or any other Obligations of any other Loan Party
under or in respect of the Loan Documents, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce this Guarantee,
irrespective of whether any action is brought against the Company or any other
Loan Party or whether the Company or any other Loan Party is joined in any such
action or actions. The liability of each Guarantor under this Guarantee shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guarantee, for all or any of the Guaranteed
Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party or any of its subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its subsidiaries;

(f) any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties,

 

Exhibit C – Page 5



--------------------------------------------------------------------------------

contingent liabilities, material agreements or prospects of any other Loan Party
now or hereafter known to such Lender Party (each Guarantor waiving any duty on
the part of the Lender Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Guarantee, any
Guarantee Supplement (as hereinafter defined) or any other guarantee or
agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
Party that might otherwise constitute a defense available to, or a discharge of,
any Loan Party or any other guarantor or surety.

This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Company or any other Loan Party
or otherwise, all as though such payment had not been made.

Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guarantee and any requirement that
any Lender Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guarantee and acknowledges that until the Guarantee Termination Date
(as defined in Section 14 hereof) this Guarantee is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may, except as
otherwise required by non-waivable provisions of the Uniform Commercial Code as
in effect from time to time in the State of New York or other, non-waivable
provisions of applicable law, without notice to or demand upon such Guarantor
and without affecting the liability of such Guarantor under this Guarantee,
foreclose under any mortgage by non-judicial sale, and each Guarantor hereby
waives any defense to the recovery by the Administrative Agent and the other
Lender Parties against such Guarantor of any deficiency after such non-judicial
sale and any defense or benefits that may be afforded by applicable law.

 

Exhibit C – Page 6



--------------------------------------------------------------------------------

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Lender Party to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties, contingent liabilities, material agreements or
prospects of any other Loan Party or any of its subsidiaries now or hereafter
known by such Lender Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Company, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guarantee or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Lender Party against the Company, any
other Loan Party or any other insider guarantor or any Collateral, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Company, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
the Guarantee Termination Date (as defined in Section 14 hereto) has occurred.
If any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence at any time prior to the Guarantee Termination Date, such
amount shall be received and held in trust for the benefit of the Lender
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guarantee, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guarantee thereafter arising.

Section 5. Payments Free and Clear of Taxes, Etc. Any and all payments made by
any Guarantor under or in respect of this Guarantee or any other Loan Document
shall be made, in accordance with Section 2.11 of the Revolving Credit
Agreement, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges and withholdings, and all
liabilities with respect thereto subject to the terms and conditions of
Section 2.14 of the Revolving Credit Agreement.

Section 6. Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in Sections 4.01(a), (c), (d) and (e) of the
Revolving Credit Agreement to the extent applicable to such Guarantor and each
Guarantor hereby further represents and warrants as follows:

(a) There are no conditions precedent to the effectiveness of this Guarantee
that have not been satisfied or waived.

 

Exhibit C – Page 7



--------------------------------------------------------------------------------

(b) Such Guarantor has, independently and without reliance upon any Lender Party
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Guarantee and each other
Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties, contingent liabilities,
material agreements and prospects of such other Loan Party.

Section 7. Covenants. Each Guarantor covenants and agrees that, until the
Guarantee Termination Date, such Guarantor will perform and observe, and cause
each of its Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Loan Documents on its or their part to be performed
or observed or that the Company has agreed to cause such Guarantor or such
Subsidiaries to perform or observe.

Section 8. Amendments, Guarantee Supplements, Etc. (a) No amendment or waiver of
any provision of this Guarantee and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall comply with the
requirements of Section 8.01 of the Revolving Credit Agreement.

(b) Upon the execution and delivery by any Person of a guarantee supplement in
substantially the form of Exhibit A hereto (each, a “Guarantee Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guarantee to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Subsidiary Guarantor” shall also
mean and be a reference to such Additional Guarantor, and (ii) each reference
herein to “this Guarantee”, “hereunder”, “hereof” or words of like import
referring to this Guarantee, and each reference in any other Loan Document to
the “Subsidiary Guarantee”, “thereunder”, “thereof” or words of like import
referring to this Guarantee, shall mean and be a reference to this Guarantee as
supplemented by such Guarantee Supplement.

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows: if to any Guarantor, addressed to it in care of the Company at the
Company’s address specified in Section 8.02 of the Revolving Credit Agreement,
if to the Administrative Agent, at its address specified in Section 8.02 of the
Revolving Credit Agreement, or, as to any party, at such other address as shall
be designated by such party in a written notice to each other party. Notices and
other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Delivery by facsimile of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Guarantee or of any Guarantee Supplement to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.

 

Exhibit C – Page 8



--------------------------------------------------------------------------------

Section 10. No Waiver; Remedies. No failure on the part of any Lender Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11. Right of Set-off. If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Revolving Credit Bank, each Issuing
Bank, and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Administrative
Agent, such Revolving Credit Bank, such Issuing Bank or any such Affiliate to or
for the credit or the account of any Guarantor against any and all of the
Obligations of such Guarantor now or hereafter existing under the Loan
Documents, irrespective of whether the Administrative Agent, such Revolving
Credit Bank or such Issuing Bank shall have made any demand under this Guarantee
or any other Loan Document and although such obligations of such Guarantor may
be contingent or unmatured or are owed to a branch or office of the
Administrative Agent, such Revolving Credit Bank or such Issuing Bank different
from the branch or office holding such deposit or obligated on such
indebtedness. The Administrative Agent and each Revolving Credit Bank and each
Issuing Bank agrees to notify such Guarantor and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent, each Revolving Credit Bank, each Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent, such Revolving Credit Bank, such Issuing Bank or their respective
Affiliates may have.

Section 12. Indemnification. (a) Without limitation on any other Obligations of
any Guarantor or remedies of the Lender Parties under this Guarantee, each
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Lender Party and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and reasonable out-of-pocket expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.

(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Loan Documents, the actual
or proposed use of the proceeds of the Advances or the Letters of Credit, the
Loan Documents or any of the transactions contemplated by the Loan Documents.

(c) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guarantee or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 1(a) (with
respect to enforcement expenses), the last sentence of Section 2, Section 5 and
this Section 12 shall survive the payment in full of the Guaranteed Obligations
and all of the other amounts payable under this Guarantee.

 

Exhibit C – Page 9



--------------------------------------------------------------------------------

Section 13. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
payments from any other Loan Party on account of the Subordinated Obligations as
permitted pursuant to Section 5.02 of the Credit Agreement. After the occurrence
and during the continuance of any Event of Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), however, unless the Administrative Agent otherwise agrees, no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Lender Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, use commercially reasonable efforts to
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Lender Parties and deliver such payments to the
Administrative Agent on account of the Guaranteed Obligations (including all
Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guarantee.

(d) Administrative Agent’s Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

Section 14. Continuing Guarantee; Assignments under the Revolving Credit
Agreement. This Guarantee is a continuing guarantee and shall (a) remain in full
force and effect until the later of the following (the “Guarantee Termination
Date”): (i) the payment in full in cash of the Guaranteed

 

Exhibit C – Page 10



--------------------------------------------------------------------------------

Obligations and all other amounts payable under this Guarantee, (ii) the
Termination Date and (iii) the latest date of expiration or termination of all
Letters of Credit or when such Letters of Credit have been fully cash
collateralized; (b) be binding upon the Guarantor, its successors and assigns;
and (c) inure to the benefit of and be enforceable by the Lender Parties and
their successors, permitted transferees and permitted assigns. Without limiting
the generality of clause (c) of the immediately preceding sentence, any Lender
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Revolving Credit Agreement (including, without limitation,
all or any portion of its Commitments, the Advances owing to it and the Note or
Notes held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
Party herein or otherwise, in each case as and to the extent provided in
Section 8.08 of the Revolving Credit Agreement. No Guarantor shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lender Parties.

Section 15. Joint and Several Obligations. Each Guarantor acknowledges that
(i) this Guarantee is a master Guarantee pursuant to which other Subsidiaries of
the Borrower now or hereafter may become parties, and (ii) the guaranty
obligations of each of the Guarantors hereunder are joint and several.

Section 16. Execution in Counterparts. This Guarantee and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guarantee by facsimile or electronic mail in “Portable
Document Format” (PDF) shall be effective as delivery of an original executed
counterpart of this Guarantee.

Section 17. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) This Guarantee shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of any New York State court
or federal court of the United States of America sitting in New York City, and
any appellate court from any appeal thereof, in any action or proceeding arising
out of or relating to this Guarantee or any of the other Loan Documents to which
it is or is to be a party, or for recognition or enforcement of any judgment,
and each Guarantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in any
such New York State court or, to the extent permitted by law, in such federal
court. Each Guarantor agrees that a final, non-appealable judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guarantee or any other Loan Document shall affect any right that
any party may otherwise have to bring any action or proceeding relating to this
Guarantee or any other Loan Document in the courts of any jurisdiction.

(c) Each Guarantor irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, (i) any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guarantee or any of the other Loan Documents to which
it is or is to be a party in any New York State or federal court,

 

Exhibit C – Page 11



--------------------------------------------------------------------------------

(ii) the defense of an inconvenient forum to the maintenance of such suit,
action or proceeding in any such court, and (iii) any right it may have to claim
or recover in any action or proceeding referred to in this Section 17 any
exemplary or punitive damages or any special or consequential damages.

(d) Each Guarantor irrevocably consents to service of process in the manner
provided for notices in Section 8.01 of the Revolving Credit Agreement. Nothing
in this Guarantee will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.

(e) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF. EACH GUARANTOR (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT, THE OTHER PARTIES
HERETO, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE BANKS HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTEE AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

[Remainder of Page Intentionally Blank; Signature Pages Follow]

 

Exhibit C – Page 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

SUBSIDIARY GUARANTORS:

KBR HOLDINGS, LLC

By:

 

 

Name:

 

Title:

 

KELLOGG BROWN & ROOT LLC

KELLOGG BROWN & ROOT SERVICES, INC.

KELLOGG BROWN & ROOT INTERNATIONAL, INC.

By:

 

 

Name:

 

Title:

 

KBR ACQUISITION HOLDINGS, LLC

By:

 

 

Name:

 

Title:

 

 

Exhibit C – Page 13



--------------------------------------------------------------------------------

Exhibit A

To The

Subsidiary Guarantee

FORM OF SUBSIDIARY GUARANTY SUPPLEMENT

                 ,         

Citibank, N.A.,

      as Administrative Agent

Two Penns Way, Suite 200

New Castle, Delaware 19720

Attention:  Bank Loan Syndications Department

Ladies and Gentlemen:

Reference is made to (i) the Three Year Revolving Credit Agreement dated as of
November 3, 2009 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Revolving Credit Agreement”) among KBR, Inc., a
Delaware corporation (the “Company”), the Banks party thereto (the “Revolving
Credit Banks”), Citibank, N.A., as Administrative Agent (the “Administrative
Agent”) and (ii) the Subsidiary Guarantee referred to therein (such Subsidiary
Guarantee, as in effect on the date hereof and as it may hereafter be amended,
supplemented or otherwise modified from time to time, together with this
Guarantee Supplement, being the “Subsidiary Guarantee”). The capitalized terms
defined in the Subsidiary Guarantee or the Revolving Credit Agreement and not
otherwise defined herein are used herein as therein defined.

Section 1. Guarantee; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, and the punctual performance of, all
Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premium, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all out-of-pocket expenses (including,
without limitation, fees and expenses of counsel) incurred by the Administrative
Agent or any other Lender Party in enforcing any rights under this Guarantee
Supplement, the Subsidiary Guarantee or any other Loan Document. Without
limiting the generality of the foregoing, the undersigned’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Lender Party under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving such other Loan Party.

(b) The undersigned, and by its acceptance of this Guarantee Supplement, the
Administrative Agent and each other Lender Party, hereby confirms that it is the
intention of all such Persons that this Guarantee Supplement, the Subsidiary
Guarantee and the Obligations of the undersigned hereunder and thereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guarantee Supplement, the Subsidiary Guarantee and the Obligations of the
undersigned hereunder and thereunder. To effectuate the foregoing

 

Exhibit C – Page 14



--------------------------------------------------------------------------------

intention, the Administrative Agent, the other Lender Parties and the
undersigned hereby irrevocably agree that the Obligations of the undersigned
under this Guarantee Supplement and the Subsidiary Guarantee at any time shall
be limited to the maximum amount as will result in the Obligations of the
undersigned under this Guarantee Supplement and the Subsidiary Guarantee not
constituting a fraudulent transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
Guarantee Supplement, the Subsidiary Guarantee or any other guarantee, the
undersigned will contribute, to the maximum extent permitted by applicable law,
such amounts to each other Guarantor and each other guarantor so as to maximize
the aggregate amount paid to the Lender Parties (up to the amount of the payment
so required to be made) under or in respect of the Loan Documents.

Section 2. Obligations Under the Guarantee. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Subsidiary Guarantee to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Subsidiary Guarantee to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Subsidiary Guarantee
to the same extent as each other Guarantor.

Section 4. Delivery by Facsimile or Electronic Mail. Delivery of an executed
counterpart of a signature page to this Guarantee Supplement by facsimile or
electronic mail in “Portable Document Format” (PDF) shall be effective as
delivery of an original executed counterpart of this Guarantee Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guarantee Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(d) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of any New York State court
or any federal court of the United States of America sitting in New York City,
and any appellate court from any appeal thereof, in any action or proceeding
arising out of or relating to this Guarantee Supplement, the Subsidiary
Guarantee or any of the other Loan Documents to which it is or is to be a party,
or for recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such court. The
undersigned agrees that a final and non-appealable judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guarantee Supplement or the Subsidiary Guarantee or any other Loan Document
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Guarantee Supplement, the Subsidiary Guarantee or
any of the other Loan Documents to which it is or is to be a party in the courts
of any other jurisdiction.

 

Exhibit C – Page 15



--------------------------------------------------------------------------------

(e) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, (i) any objection that it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee Supplement, the Subsidiary
Guarantee or any of the other Loan Documents to which it is or is to be a party
in any New York State or federal court, (ii) the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court,
and (iii) any right it may have to claim or recover in any action or proceeding
referred to in this Section 5 any exemplary or punitive damages or any special
or consequential damages.

(f) The undersigned irrevocably consents to service of process in the manner
provided for notices in Section 8.01 of the Revolving Credit Agreement. Nothing
in this Guarantee Supplement will affect the right of any party hereto to serve
process in any other manner permitted by applicable law.

(g) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF. THE UNDERSIGNED (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT THE UNDERSIGNED, THE
ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE BANKS HAVE BEEN INDUCED TO ENTER
INTO THE GUARANTEE AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]

By:

 

 

 

      Name:

 

      Title:

 

Exhibit C – Page 16



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ACCEPTANCE

Please see attached.

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended to date, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Bank][their
respective capacities as Banks] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation the Letters
of Credit and guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Bank)][the
respective Assignors (in their respective capacities as Banks)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

 

1.

  

Assignor[s]:

 

 

    

 

2.

  

Assignee[s]:

 

 

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

  

                                                                        
                                         

  

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Bank]

3.

  

Borrower:

  

KBR, Inc.

4.

  

Administrative Agent:

  

Citibank, N.A., as the administrative agent under the Credit Agreement

5.

  

Credit Agreement:    Three Year Revolving Credit Agreement dated as of
November 3, 2009 among KBR, Inc., the Banks from time to time party thereto, the
Issuing Banks from time to time party thereto, Citibank, N.A., as Administrative
Agent, and the other agents parties thereto.

6.

  

Assigned Interest[s]: `

 

Assignor[s]5

  Assignee[s]6   Facility
Assigned7   Aggregate Amount  of
Commitment/Revolving
Credit Advances for  all
Banks8     Amount of
Commitment/
Revolving Credit
Advances Assigned8     Percentage Assigned  of
Commitment/Revolving
Credit  Advances9     CUSIP Number       $                   $                  
       %          $                   $                          %          $
                  $                          %   

 

[7.    Trade Date:                        ]10   

[Page break]

 

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment,” “Letter of Credit Commitment,” etc.)

8 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Banks thereunder.

10 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR[S]11

[NAME OF ASSIGNOR]

By:

 

 

    Title:

[NAME OF ASSIGNOR]

By:

 

 

    Title:

ASSIGNEE[S]12

[NAME OF ASSIGNEE]

By:

 

 

    Title:

Domestic Lending Office:

Eurodollar Lending Office:

[NAME OF ASSIGNEE]

By:

 

 

    Title:

Domestic Lending Office:

Eurodollar Lending Office:

 

 

11

Add additional signature blocks as needed.

12

Add additional signature blocks as needed.

 

Exhibit D – Page 4



--------------------------------------------------------------------------------

[Consented to and]13 Accepted:

CITIBANK, N.A., as
    Administrative Agent

By

 

 

    Title:

[Consented to:]14

KBR, INC.

By

 

 

    Title:

 

 

13

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

14

To be added only if the consent of the Borrower and/or the Issuing Banks is
required by the terms of the Credit Agreement.

 

Exhibit D – Page 5



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.08 (b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 8.08 (b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Bank thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(d) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignmen`t and Acceptance and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Acceptance is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.

 

Exhibit D – Page 6



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit D – Page 7